DEED IN LIEU OF FORECLOSURE AGREEMENT

 

This DEED IN LIEU OF FORECLOSURE AGREEMENT (this “Agreement”) is made as of June
10, 2013, by and among DOF IV REIT HOLDINGS, LLC, a Delaware limited liability
company (“Lender”), TNP SRT LAHAINA GATEWAY, LLC, a Delaware limited liability
company to be renamed “SRT LAHAINA GATEWAY, LLC” (“Borrower”), and TNP STRATEGIC
RETAIL TRUST, INC., a Maryland corporation, to be renamed “STRATEGIC REALTY
TRUST, INC.” (“Guarantor”).

 

RECITALS:

 

A.           Borrower holds the leasehold estate and interest (the “Leasehold”)
under that certain Ground Lease dated February 2, 2005, between Lahaina Gateway
Commercial, LLC, a Washington limited liability company, as landlord (“Ground
Lessor”), and Kohoma Development, Inc., a Washington corporation, as original
tenant, to whom Borrower is successor by mesne assignments, as amended by that
certain Amendment to Ground Lease, dated August 15, 2012 (as more particularly
described on Exhibit A, collectively the “Ground Lease”), with respect to the
real property located in the County of Maui, Hawaii, which is also described on
Exhibit A (the “Land”), upon which has been constructed a multi-tenant shopping
center doing business as “Lahaina Gateway.”

 

B.           Lender made a loan to Borrower in the original principal amount of
Twenty-Nine Million Dollars ($29,000,000) (the “Loan”), pursuant to that certain
Loan Agreement dated as of November 9, 2012, by and between Lender and Borrower
(the “Loan Agreement”). The Loan is evidenced and secured by the Loan Agreement
and the other agreements, instruments and documents identified on Exhibit B
(collectively, the “Loan Documents”). Capitalized terms used but not otherwise
defined in this Agreement shall have the meanings ascribed to them in the Loan
Agreement.

 

C.           Guarantor, together with Anthony W. Thompson (“Thompson”), executed
that certain Guaranty dated as of November 9, 2012, with respect to the Loan.
Guarantor, together with Borrower and Thompson, also executed that certain
Environmental Indemnity Agreement also dated as of November 9, 2012. As used in
this Agreement, the term “Guarantor” refers only to Guarantor as defined in the
first paragraph above. Substantially contemporaneously with the Closing (as
defined herein), the name of TNP SRT Lahaina Gateway, LLC, will be changed to
“SRT Lahaina Gateway, LLC” and the name of TNP Strategic Retail Trust, Inc. will
be changed to “Strategic Realty Trust, Inc.”

 

D.           Borrower desires to resolve its obligations under the Loan
Documents by conveying the Property (as defined below) to an entity designated
by Lender, namely DOF IV Lahaina, LLC, a Delaware limited liability company
(“Buyer”), in consideration of Lender’s covenant not to sue Borrower or
Guarantor, all as provided herein.

 

E.           The fair market value of the Property does not exceed the total
outstanding unpaid principal of, interest accrued and unpaid on, and other
outstanding indebtedness due and owing under the Loan Documents.

 

F.           Lender desires to accept the conveyance of the Property pursuant to
this Agreement to avoid the necessity of litigation, foreclosure, and the delays
associated therewith.

 

NOW, THEREFORE, for and in consideration of the foregoing recitals, the
agreements of the parties herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower, Guarantor
and Lender agree as follows:

 

 

 

 

1.          TRANSFER OF PROPERTY. Subject to the terms, provisions, conditions,
covenants and agreements in this Agreement, and subject to the matters set forth
on Exhibit C (collectively, the “Permitted Exceptions”), Borrower agrees to
sell, grant, transfer, assign and convey to Buyer, and Lender agrees to cause
Buyer to acquire from Borrower, absolutely and free of any right of redemption
or other right or interest of Borrower or anyone claiming by, through or under
Borrower, the following real and personal property (collectively, the
“Property”):

 

1.1           Real Estate. Good, valid, indefeasible and marketable title to the
Leasehold, all buildings, fixtures, and other improvements situated on the Land
(collectively, the “Improvements”), all of Borrower’s right, title, and interest
in and to any and all easements, rights, tenements, and appurtenances thereunto
belonging or appertaining to the Land and Improvements, and all of Borrower
right, title and interest in and to any and all streets, alleys, or public
right-of-ways adjacent thereto, before or after vacation thereof (collectively,
the “Real Estate”).

 

1.2           Leases. All of Borrower’s right, title, and interest as lessor or
lessee in all leases, licenses and other agreements to occupy all or any part of
the Real Estate, together with all rents and other sums due, accrued or to
become due under each such lease, license and agreement, all rents that are
received, whether allocable to periods before or after the Closing Date (as
defined below), and all guarantees by third parties of the tenants’ obligations
under such leases, and any lease security and other deposits (collectively, the
“Leases”).

 

1.3           Plans and Specifications; Warranties. All of Borrower’s right,
title and interest in and to all plans and specifications relating to the
Improvements (collectively, the “Plans and Specifications”) and all unexpired
claims, warranties, and guarantees, if any, received in connection with the
construction or equipping of the Real Estate, if and to the extent assignable
(collectively, the “Warranties”).

 

1.4           Assigned Contracts. All of Borrower’s right, title and interest in
and to the service, supply, and maintenance contracts and equipment leases
listed on Exhibit D (collectively, the “Assigned Contracts”).

 

1.5           Licenses and Permits. All of Borrower’s right, title and interest
in and to all licenses, permits, certificates of occupancy and franchises issued
by any federal, state, county or other governmental authority relating to the
use, maintenance, or operation of the Real Estate and running to, or in favor
of, Borrower and/or the Real Estate, if and to the extent assignable
(collectively, the “Licenses and Permits”).

 

1.6           Personal Property. All of Borrower’s right, title and interest in
and to all other tangible and intangible personal property, equipment and
supplies located at, or used in connection with the development, leasing,
management, use, and/or operation of, the Real Estate, all deposits, payables,
books, records, bills, invoices, lease files, credit reports, files, papers,
records, documents, monies, checks, securities, books of account, insurance
policies, service contracts, permits, licenses, plans, appraisals, engineering
and environmental reports, utility deposits and/or bonds, rent rolls, logos,
trade styles, trade names (including the name “Lahaina Gateway”), brochures,
manuals, lists of prospective tenants, advertising material, assignable utility
contracts, assignable telephone numbers, insurance claims, all accounts,
accounts receivable, insurance claims, insurance premium refunds and unearned
insurance premiums of any type related to the Property, all keys and/or other
means of gaining entry to the Property, all information concerning any alarm
system (including certifications, passwords, and codes), all accounting and
other software data or information (including native file format digital files,
passwords and codes), excluding, however, tangible personal property owned by
tenants under the Leases, utility service providers, or property managers
(collectively, the “Personal Property”).

 

Lahaina Deed in Lieu Agreement2 

 

 

2.          CONSIDERATION. In consideration for the transfer by Borrower of the
Property to Buyer, and subject to the terms, provisions, and conditions herein
contained, at the Closing (as defined below), Lender shall deliver a covenant
not to sue Borrower and Guarantor in the form of Exhibit G (the “Covenant Not to
Sue”).

 

3.          TITLE.

 

3.1          Title Insurance. As a condition to Closing:

 

3.1.1    Buyer shall receive at Closing, from Fidelity National Title Insurance
Company (“Title Company”), an ALTA Leasehold Owner’s Policy of Title Insurance
in the form of Exhibit L, dated as of the Closing Date, naming Buyer as the
insured, showing title to the Real Estate vested in Buyer subject only to the
Permitted Exceptions, with coverage in the amount of $28,000,000 (the “Title
Policy”); and

 

3.1.2    Lender shall receive at Closing, from Title Company, the following
endorsements to Lender’s existing Loan Policy issued by Title Company, No.
27-041-06-555714 (the “Loan Policy”), dated as of the Closing Date in the form
of Exhibit M: (a) a date-down endorsement showing the title to the Real Estate
vested in Buyer, and insuring the Mortgage as a first priority encumbrance on
the Real Estate subject only to the Permitted Exceptions and (b) a non-merger
endorsement (collectively, the “Loan Policy Endorsements”).

 

3.2           Borrower Cooperation. Borrower shall cooperate as reasonably
required with Title Company in connection with its issuance of the Title Policy
and the Loan Policy Endorsements.

 

3.3           Release of Liens. As a condition precedent to Lender’s obligation
to close and as a continuing covenant after the Closing, Borrower and any
affiliate, parent, predecessor or other related entity to Borrower shall,
effective at the Closing and continuing thereafter, release and reconvey any and
all security interests, liens, encumbrances or hypothecations of any type
asserted by Borrower or any of them against any of the real or personal property
comprising the Property.

 

3.4           Searches. Borrower shall deliver to Lender, or Lender shall have
obtained, Uniform Commercial Code financing statement, tax lien and judgment
searches of Borrower dated not earlier than June 1, 2013, issued by a search
firm acceptable to Lender, confirming the existence of no financing statements
filed against the Property (except with respect to the Loan), tax liens (against
the Property or Borrower) or judgments (against the Property or Borrower), other
than the Permitted Exceptions.

 

4.          CLOSING.

 

4.1           Closing Through Escrow. Provided that all terms and conditions
contained in this Agreement have been timely satisfied, the closing of the
transactions contemplated by this Agreement (the “Closing”) shall occur through
an escrow. Recordation documents and funds shall be escrowed with Title Company
pursuant to escrow instructions to be executed by Borrower, Lender and Title
Company consistent with this Agreement (the “Escrow Agreement”). All other
documents shall be escrowed with Lender’s counsel, for release upon confirmation
from Title Company that recordation and funding have occurred. Each party shall
have the right to inspect all documents prior to, at the time of, and after
their deposit in escrow. The Closing shall take place as soon as all terms and
conditions are satisfied but in no event later than June 28, 2013, or such other
date as may be mutually agreed upon in writing by Borrower and Lender. The date
on which the Assignment of Ground Lease in the form of Exhibit I is recorded
with the Bureau of Conveyances of the State of Hawaii is herein referred to as
the “Closing Date”. All deliveries to be made at Closing must be in escrow, with
Title Company or with Lender’s counsel, as applicable, and in the case of
recordation documents, with Title Company’s Honolulu office, by 2 p.m. Hawaii
Time on the second business day before the anticipated Closing Date.

 

Lahaina Deed in Lieu Agreement3 

 

 

4.2           Closing Deliveries and Actions. The following deliveries and/or
actions shall be effected at, and shall be concurrent conditions to the
occurrence of, the Closing. All deliveries and/or actions shall be deemed to be
taken simultaneously at Closing and none of them shall be deemed completed until
all have been completed.

 

4.2.1    Title Insurance Documents. The following title, transfer and original
documentation and other matters shall be duly authorized, properly executed,
acknowledged (if applicable) and/or delivered:

 

4.2.1.1           Title Policy. The Title Policy (or a “marked up” title
commitment to issue the Title Policy) shall be delivered to Buyer.

 

4.2.1.2           Loan Policy Endorsements. The Loan Policy Endorsements (or a
“marked up” commitment to issue the Loan Policy Endorsements) shall be delivered
to Lender.

 

4.2.1.3           Owner’s Affidavit and Indemnities. To the extent required by
Title Company, Borrower and Guarantor shall execute and deliver to Title
Company, in such form as Title Company reasonably requests in order to permit
issuance of the Title Policy and Loan Policy Endorsements on the Closing Date:
(a) an Owner’s Affidavit and Indemnity; (b) an Indemnification Agreement
regarding mechanics’ liens; (c) a GAP undertaking and affidavit reasonably
satisfactory to Title Company; and (d) a survey affidavit.

 

4.2.2     Transfer-Related Documents. The following documentation for transfer
of the Property shall be duly authorized, properly executed, acknowledged (if
applicable), and delivered:

 

4.2.2.1           Assignment of Ground Lease. Borrower shall execute and
deliver, and Lender shall cause Buyer to execute and deliver, to Title Company,
for recordation and mutual delivery at Closing, counterparts of a
notary-acknowledged Assignment of Ground Lease in the form of Exhibit I.

 

4.2.2.2           Bill of Sale. Borrower shall execute and deliver to Buyer at
Closing a Bill of Sale in the form of Exhibit J.

 

4.2.2.3           Assignment and Assumption Agreement. Borrower shall execute
and deliver, and Lender shall cause Buyer to execute and deliver, for mutual
exchange at Closing, counterparts of an Assignment and Assumption Agreement in
the form of Exhibit K.

 

4.2.2.4           Non-Foreign Status Certificate Statement. Borrower shall
execute and deliver to Buyer at Closing a Non-Foreign Status Certificate in the
form of Exhibit N.

 

4.2.2.5           HARPTA Certificate. Borrower shall execute and deliver to
Buyer at Closing a certificate to establish that the Borrower is not a
nonresident person for purposes of Section 235-68 of Hawaii Revised Statutes.

 

4.2.2.6           Tax Clearance Certificate. Borrower shall deliver to Buyer at
Closing a tax clearance certificate issued by the Hawaii Department of Taxation
dated no earlier than ten (10) days prior to the Closing Date.

 

Lahaina Deed in Lieu Agreement4 

 

 

4.2.2.7           Bulk Sales Release. Borrower shall deliver to Buyer at Closing
a bulk sales certificate from the Hawaii Department of Taxation dated on or
prior to the Closing Date in order to comply with the requirements of Section
237-43 of Hawaii Revised Statutes.

 

4.2.2.8           Notice of Mortgage, Pledge or Purchase. Borrower shall
reasonably cooperate to permit the Buyer to file a Notice of Mortgage, Pledge or
Purchase pursuant to Hawaii Revised Statutes 231-33 not later than 15 days and
not earlier than 25 days prior to the Closing Date.

 

4.2.2.9           Certified Rent Roll. Borrower shall execute and deliver to
Buyer at Closing a notary-acknowledged Rent Roll Certificate in the form of
Exhibit O, including a then-current schedule of the Leases. The rent roll shall
be in the same form as the rent roll provided to Lender prior to the date
hereof.

 

4.2.2.10          Tenant Letters. Borrower shall execute and deliver to Buyer at
Closing letters to the tenants of the Real Estate, advising them of the transfer
to Buyer and instructing them to remit rent and other payments pursuant to
instructions from Buyer, in a form to be reasonably agreed upon by Borrower and
Buyer prior to Closing.

 

4.2.2.11          Tenant Estoppel Certificates. Borrower shall also have used
good faith efforts to obtain current estoppel certificates executed by all
tenants of the Real Estate prior to Closing, in the form required under the
applicable Leases, and to the extent such estoppel certificates have been
obtained, Borrower shall have delivered to Buyer at or prior to Closing all such
estoppel certificates.

 

4.2.2.12          Ground Lessor Consent and Estoppel Certificate. Borrower shall
have obtained and delivered to Buyer at or prior to Closing a consent and
current estoppel certificate executed by the Ground Lessor, in the form of
Exhibit H.

 

4.2.2.13          Transfer Declarations. Borrower shall complete, execute and
deliver to Title Company all applicable state, county and municipal transfer or
exemption declarations. If the declarations have been properly completed, Lender
or Buyer shall execute such declarations if legally required.

 

4.2.2.14          Deed In Lieu Certificate. Borrower shall execute and deliver
to Title Company, a Deed in Lieu of Foreclosure Estoppel Affidavit in the form
of Exhibit Q.

 

4.2.2.15          Certificates of Title. Borrower shall execute and deliver to
Title Company, for delivery to Buyer at Closing, certificates (or similar
evidences) of title endorsed to Buyer, transferring any Personal Property that
is registered on certificates (or similar evidences) of title.

 

4.2.3      Management Documents. To the extent within the possession or control
of Borrower, Guarantor, CBRE, Inc., in its capacity as the property manager of
the Real Estate pursuant to a sub-management agreement (“CBRE”), or any agent of
Borrower or Guarantor, Borrower shall deliver originals (or, if originals are
not available, copies) of the following documents to Lender or Buyer
(collectively, the “Management Documents”): (a) the Leases; (b) the Assigned
Contracts; (b) the Licenses and Permits; (c) the Warranties; (d) the Plans and
Specifications; and (e) all books, records, bills, invoices, lease files, credit
reports and other documents related to the ownership, operation, management,
use, maintenance or leasing of the Property. With Lender’s permission only, for
any Management Documents not physically delivered to Lender or Buyer on the
Closing Date, Borrower shall deliver to Lender or Buyer a letter from Borrower
to Lender and Buyer stating where such Management Documents are located, and a
letter from Borrower and its managing agent addressed to the keeper of such
Management Documents, directing such keeper to release all such Management
Documents to Lender or Buyer.

 

Lahaina Deed in Lieu Agreement5 

 

 

4.2.4    Entity Documents. Borrower and Guarantor shall have provided to Lender,
in form and content approved by Lender prior to the Closing, such certificates
of formation and good standing, and certified copies of such operating
agreements, authorizations, resolutions and consents, as Lender may reasonably
require.

 

4.2.5    Opinions of Counsel. Borrower and Guarantor shall each cause to be
delivered to Lender and Buyer at Closing opinions of their respective counsel
regarding due execution, formation, authority, enforceability, and such other
matters as Lender and Buyer may reasonably require, in the forms that shall have
been approved by Lender prior to the Closing.

 

4.2.6    Other Deliveries. The following deliveries, showings and occurrences
shall have been delivered or shown or shall have occurred:

 

4.2.6.1           Security and Other Deposits. To the extent not previously
delivered to Lender, Borrower shall deliver (with such assignments as Lender
shall require) to Lender or Buyer, as Lender may direct, all cash and non-cash
security and other deposits from tenants of the Real Estate and any interest
required by law or agreement to be paid thereon.

 

4.2.6.2           Possession. Borrower shall deliver possession of the Property
to Buyer, subject to the rights of existing tenants and the Permitted
Exceptions.

 

4.2.6.3           Keys to Improvements. Borrower shall deliver to Buyer a key
code inventory and all keys to the Real Estate, or, with Lender’s permission, a
letter executed by Borrower and Borrower’s managing agents addressed to the
person(s) or entities possessing the keys directing such persons or entities to
deliver the keys to Buyer.

 

4.2.6.4           Evidence of Termination. Borrower shall deliver to Lender and
Buyer evidence of termination (at no cost to Lender or Buyer and free of all
liens or claims for liens by reason of the terminated agreements or for amounts
due pursuant to such agreements for periods prior to Closing) of all (a)
management, brokerage and leasing commission agreements relating to the
Property, including the Property and Asset Management Agreement between Borrower
and TNP Property Manager, LLC, dated as of November 9, 2012 (as later amended),
and (b) any service, supply, maintenance and other contracts that are not
Assigned Contracts.

 

4.2.6.5           Miscellaneous Waivers. Borrower shall deliver to Lender lien
waivers and lien releases from each person listed on Exhibit R, if any.

 

4.2.6.6           Releases and Indemnity. Borrower and Guarantor shall deliver
to Lender a Release of Claims in the form of Exhibit S, and Guarantor shall
deliver to Lender an Indemnity in the form of Exhibit U. Borrower and Guarantor
acknowledge that Lender and Thompson may enter into a mutual release of claims,
and agree that such release shall have no effect upon the liability of Borrower,
Guarantor, TNP SRT Lahaina Gateway Mezz, LLC, a Delaware limited liability
company to be renamed SRT Lahaina Gateway Mezz, LLC, or TNP SRT Lahaina Gateway
Mezz Holdings, LLC, a Delaware limited liability company to be renamed SRT
Lahaina Gateway Mezz Holdings, LLC, under the Loan Documents or this Agreement
or the documents to be delivered in connection herewith.

 

Lahaina Deed in Lieu Agreement6 

 

 

4.2.6.7           Covenant Not to Sue. Lender shall deliver to Borrower and
Guarantor the Covenant Not to Sue.

 

4.2.6.8           Additional Consents. Borrower shall deliver to Lender any and
all consents from persons whose consent is required for the Closing.

 

4.2.6.9           Settlement Statement. Borrower, Lender and Title Company shall
jointly execute and deliver to each other a settlement statement.

 

4.2.7    Substantially Contemporaneous Closings. It is a condition of Closing
that there shall have been satisfied or waived all conditions to the closing of
a separate transaction between TORCHLIGHT DEBT OPPORTUNITY FUND III, LLC, a
Delaware limited liability company, and TNP SRT CONSTITUTION TRAIL LLC, a
Delaware limited liability company, which transaction is also in escrow with
Title Company (the “Constitution Trail Closing”), and it is a condition of the
Constitution Trail Closing that there shall have been satisfied or waived all
conditions to the Closing hereunder. At such time as all conditions to the
Closing and the Constitution Trail Closing have been satisfied or waived, Title
Company shall be instructed to proceed with both the Closing and the
Constitution Trail Closing.

 

4.2.8    Costs. Borrower shall pay at Closing all state and local conveyance
fees, title and escrow charges, and Lender’s reasonable legal fees and costs.

 

4.2.9    Prorations. All operating expenses of the Property (not including debt
service on the Loan) shall be pro-rated as of Closing and Borrower’s portions
thereof shall be paid by Borrower at Closing, subject, however, to the
application of Reserve Funds as provided below.

 

4.2.10  Application of Reserve Funds. The Reserve Funds held as of Closing shall
be applied at Closing as follows:

 

4.2.10.1    first, to Borrower’s pro rated portion of real property taxes and
insurance;

 

4.2.10.2    second, to Borrower’s obligation to pay the costs of tenant
improvements and leasing commissions incurred prior to Closing; and

 

4.2.10.3    third, to Lender, to be applied to payment of amounts owing under
the Loan Documents in such order as Lender may determine in its sole discretion.

 

4.3          Approvals and Monetary Deposits. All items to be delivered pursuant
to the provisions of Sections 4.1 and 4.2 shall be subject to the approval of
the parties. All deliveries and deposits of funds described in Section 4.2 shall
be in immediately available funds.

 

5.           COVENANTS.

 

5.1           Cooperation. Prior to and after the Closing, Borrower shall
reasonably cooperate, upon Lender’s request, with Lender, Buyer, and any
management company designated by Lender or Buyer, to facilitate the Closing and
an orderly transfer of the ownership and management of the Property. Prior to
the Closing, Borrower shall reasonably cooperate with Lender, Buyer and any
management company designated by Lender or Buyer in providing access to: (a) the
Property, (b) Borrower’s books and records (including rent rolls and leases)
relating to the Property, (c) any reports and other written analysis relating to
the Property or the condition of the Property in the possession of Borrower or
its agents, and (d) any other materials relating to the Property in the
possession of Borrower and its agents that a prospective purchaser conducting
typical due diligence would review.

 

Lahaina Deed in Lieu Agreement7 

 

 

5.2           Audit. Commencing on the date of this Agreement, Borrower will
permit Lender or Buyer to audit and review Borrower’s books and records.

 

5.3           Rent Collections. Borrower agrees that in the event Borrower
receives any rental payment or other payment from any tenant or other occupant
or user of the Property following the Closing, Borrower will deliver to Lender
or Buyer, with proper endorsements, all such funds not later than two (2)
business days following receipt thereof.

 

6.           REPRESENTATIONS AND WARRANTIES.

 

6.1           Representations and Warranties of Lender. Lender represents and
warrants to Borrower and Guarantor as follows:

 

6.1.1    Organization. Lender is a limited liability company duly formed,
organized, validly existing and in good standing under the laws of the State of
Delaware.

 

6.1.2    Authority. Lender has the right, power and authority to execute this
Agreement and the Covenant Not to Sue and to perform its obligations under this
Agreement and the Covenant Not to Sue. The execution and delivery of this
Agreement and the Covenant Not to Sue by Lender and the performance by Lender
under this Agreement and the Covenant Not to Sue have been authorized by all
necessary limited liability company action of Lender. Any approval,
authorization or consent from the holders of any participation or other
interests in the Loan necessary in connection with the execution and delivery of
this Agreement by Lender and/or the performance by Lender under this Agreement
and the Covenant Not to Sue have been obtained, are in full force and effect and
shall be in full force and effect as of the Closing hereunder. No authorization
or approval of any governmental authority is required to be obtained by Lender
in connection with its execution, delivery, and performance of this Agreement
and the Covenant Not to Sue that has not been obtained. The execution, delivery
and performance of this Agreement and the Covenant Not to Sue by Lender does not
breach, conflict with or contravene: (a) Lender’s operating agreements or
certificates; (b) any agreement, instrument, document or indenture to which
Lender is a party or by which it is bound; (c) any applicable law; or (d) any
judgment, writ, or order directed to Lender or by which Lender may be bound.

 

6.1.3   No Broker. Lender has had no dealings with any real estate broker,
agent, or finder that is entitled to commission, fee, or other compensation in
connection with the conveyance of the Property contemplated by this Agreement.

 

6.2           Representations and Warranties of Borrower and Guarantor. Borrower
and Guarantor represent and warrant to Lender as follows:

 

6.2.1   Organization. Borrower is a limited liability company duly formed,
organized, validly existing and in good standing under the laws of the State of
Delaware and qualified to do business in Hawaii. Guarantor is a corporation duly
formed, organized, validly existing and in good standing under the laws of the
State of Maryland.

 

Lahaina Deed in Lieu Agreement8 

 

 

6.2.2    Authority. Borrower and Guarantor have the right, power and authority
to execute this Agreement and all documents to be executed by them as
contemplated by this Agreement (this Agreement and such documents collectively,
the “Borrower Documents”) and to perform their respective obligations under this
Agreement and such documents. The execution and delivery of the Borrower
Documents by Borrower and Guarantor has been authorized by all necessary limited
liability company action of Borrower and corporate action of Guarantor. No
authorization or approval of any governmental authority is required to be
obtained by Borrower or Guarantor in connection with their execution, delivery,
and performance of the Borrower Documents that has not been obtained. The
execution, delivery and performance of the Borrower Documents by Borrower and
Guarantor does not breach, conflict with or contravene: (a) Borrower’s or
Guarantor’s respective operating agreements or certificates or other
organizational documents; (b) any agreement, instrument, document or indenture
to which Borrower or Guarantor are a party or by which they or the Property is
bound; (c) any applicable law; or (d) any judgment, writ, or order directed to
Borrower or Guarantor or by which Borrower or Guarantor may be bound.

 

6.2.3    Bankruptcy. Neither Borrower nor Guarantor has filed a petition in any
case, action or proceeding under the Bankruptcy Code or any similar state law;
no petition in any case, action, or proceeding under the Bankruptcy Code or any
similar state law has been filed against Borrower or Guarantor that has not been
dismissed or vacated; and neither Borrower nor Guarantor has filed an answer or
otherwise admitted in writing their insolvency or inability to pay their debts
or made a general assignment for the benefit of creditors or consented to an
appointment of a receiver or trustee of all or a material part of their
property.

 

6.2.4    Absence of Litigation, Proceedings, Notices of Non-Compliance. Neither
Borrower nor Guarantor has received any written notice of, nor is there any
pending or, to Borrower’s and Guarantor’s Knowledge (as defined below),
threatened litigation or administrative proceeding involving in any manner (i)
the Property (including any condemnation proceeding or rezoning), (ii) the
ownership, leasing, operation, management, use, or maintenance of the Property,
or (iii) this transaction (other than any claims asserted by Lender). Neither
Borrower nor Guarantor has received any written notice of, nor to Borrower’s and
Guarantor’s Knowledge has there been any threatened issuance of notice of,
noncompliance of the Property, or its ownership, leasing, operation, management,
use, or maintenance, with any applicable governmental laws.

 

6.2.5    Arm’s Length Transaction. Borrower has requested conveyance of title to
the Property in lieu of the exercise of Lender’s remedies pursuant to the Loan
Documents and throughout the negotiation, preparation and execution of this
Agreement Borrower and Guarantor have been, and will through the Closing be
represented by competent legal counsel of their own choosing. This Agreement was
entered into out of the free will of Borrower and Guarantor and pursuant to
arm’s length negotiations and Borrower and Guarantor believe this Agreement is
fair. Lender has not taken advantage of Borrower or Guarantor by threats,
intimidation, overreaching, unconscionable conduct or otherwise and Borrower and
Guarantor are proceeding in this transaction as volunteers in what they perceive
to be their own best interest.

 

6.2.6    No Broker. Neither Borrower nor Guarantor has had dealings with any
real estate broker, agent, or finder that is entitled to commission, fee, or
other compensation in connection with the conveyance of the Property
contemplated by this Agreement, or engaged any broker, agent or finder as
leasing agent for the Real Estate.

 

6.2.7    UCC Financing Statements. Except as shown on the Uniform Commercial
Code financing statement searches provided to Lender pursuant to this Agreement,
to Borrower’s Knowledge no Uniform Commercial Code financing statements naming
Borrower as debtor have been filed in any filing office.

 

6.2.8    Property Value. The value of the Property does not exceed the
indebtedness owing to Lender under the Loan Documents.

 

Lahaina Deed in Lieu Agreement9 

 

 

6.2.9    No Intent to Hinder, Delay, or Defraud. Borrower and Guarantor are not
consummating the transaction contemplated by this Agreement with any intent to
hinder, delay, or defraud any party to whom Borrower or Guarantor is now
indebted or may hereafter become indebted.

 

6.3           Additional Representations and Warranties. Borrower and Guarantor
also make the representations and warranties set forth on Exhibit T.

 

6.4           Indemnity. Subject to the Covenant Not To Sue, Borrower and
Guarantor jointly and severally agree to defend, indemnify and hold Lender,
Buyer and their respective partners, successors, assigns, members, officers,
participants, shareholders, directors and personal representatives, harmless
from and against any losses, damages, costs (including attorneys’ fees, court
costs, and costs of appeal), expenses, judgments, liens, decrees, fines,
penalties, liabilities, claims, actions, suits, and causes of action arising,
directly or indirectly, from (a) any breach by Borrower or Guarantor of any
warranty or representation contained in the Borrower Documents; (b) any breach,
default or violation by Borrower or Guarantor of any covenant, agreement, or
provision of the Borrower Documents; and (c) any claims or liabilities
pertaining to the Property arising prior to the Closing.

 

6.5           Definition of “Knowledge”. As used herein, “Knowledge” means the
actual knowledge of Borrower or Guarantor, after due inquiry of CBRE. If CBRE,
fails or refuses to respond to or cooperate in any such inquiry, Borrower and
Guarantor shall not be deemed to have knowledge of matters not otherwise known
to Borrower or Guarantor which CBRE has failed to disclose to Borrower or
Guarantor, and Borrower and Guarantor shall promptly and specifically advise
Lender in writing of any such failure or refusal by CBRE and Borrower and
Guarantor represent and warrant to Lender, as of Closing, that they have so
advised Lender of any such failure or refusal by CBRE. In the event of any such
failure or refusal by CBRE, with respect to any material matter, Lender may
elect in its sole discretion not to proceed with Closing.

 

6.6           Limitation on Liability. The representations and warranties of all
parties set forth in this Section 6 will survive the Closing for a period of
nine months (i.e., the period ending on the same-numbered day as the Closing
Date in the ninth month thereafter). Following the Closing, to preserve its
claim under this Agreement with respect to a specific alleged breach of a
representation and warranty (each, an “Alleged Breach”), the party asserting
such Alleged Breach must give written notice thereof to the party(ies) against
whom it is asserted, within such nine-month period. In addition, notwithstanding
any other provision of this Agreement to the contrary, in no event shall the
damages recoverable from any party in respect of any and all Alleged Breaches
exceed, in the aggregate, the sum of $500,000.

 

7.          NO OBLIGATION OF LENDER TO THIRD PARTIES. Borrower and Guarantor
acknowledge and agree that they do not intend that the transfer to Buyer of
title to or possession of the Property pursuant to the terms of this Agreement
shall create any obligations on the part of Lender or Buyer to third parties
that have claims of any kind whatsoever against Borrower or Guarantor or any
property manager with respect to the Property and that accrue before the
Closing. Lender and Buyer do not assume or agree to discharge any such
obligations or liabilities, except as otherwise expressly provided in this
Agreement.

 

8.          ABSOLUTE CONVEYANCE. The conveyance of the Property to Buyer
according to the terms of this Agreement is an absolute conveyance of all of its
right, title and interest in and to the Property in fact as well as form and was
not, and is not now, intended as a mortgage, trust conveyance, deed of trust or
security instrument of any kind. The consideration for such conveyance is as
recited herein. Upon the Closing, Borrower shall have no further right, title,
interest or claims of any kind whatsoever (including rights of redemption) in,
to or against the Property or the rents, proceeds and profits thereof.

 

Lahaina Deed in Lieu Agreement10 

 

 

9.          NO MERGER. Notwithstanding Buyer’s acquisition of the Property, the
indebtedness evidenced by the Loan Documents shall not be cancelled, shall
survive the Closing and delivery of any assignments, deeds and/or releases, and
all of the Loan Documents shall remain in full force and effect after the
transaction contemplated by this Agreement has been consummated. It is the
express intent of each of the parties that the interest of Buyer in the Property
after the Closing shall not merge with the interest of Lender in the Property
under the Loan Documents, such that the interests of Buyer and Lender in the
Property shall not merge, but be and remain at all times separate and distinct.
The lien of the Mortgage shall be and remain at all times a valid and continuing
lien on the Property until and unless released of record by Lender or its
successors and assigns.

 

10.         NOTICES. Any notice pursuant to this Agreement shall be given in
writing by (a) personal delivery, or (b) reputable overnight delivery service
with proof of delivery, or (c) United States Mail, postage prepaid, registered
or certified mail, return receipt requested, sent to the intended addressee at
the address set forth below, or to such other address or to the attention of
such other person as the addressee shall have designated by written notice sent
in accordance herewith, and shall be deemed to have been given either at the
time of personal delivery, or, in the case of expedited delivery service or
mail, as of the date of first attempted delivery at the address and in the
manner provided herein. Unless changed in accordance with the preceding
sentence, the addresses for notices given pursuant to this Agreement shall be as
follows:

 

To Borrower and/or TNP SRT LAHAINA GATEWAY, LLC Guarantor: (or SRT LAHAINA
GATEWAY, LLC, as applicable)   4695 MacArthur Court, Suite 1100   Newport Beach,
CA 92660     with a copy to: TNP STRATEGIC RETAIL TRUST, INC.   (or STRATEGIC
REALTY TRUST, INC., as applicable)   4695 MacArthur Court, Suite 1100   Newport
Beach, CA 92660     with a copy to: Glenborough, LLC   400 S. El Camino Real,
Suite 1100   San Mateo, CA 94402   Attn: President     with a copy to: Gibson
Dunn & Crutcher LLP   2029 Century Park East   Los Angeles, CA 90067   Attn:
Jesse Sharf     To Lender: DOF IV REIT Holdings, LLC   c/o Torchlight Investors
  230 Park Avenue, 12th Floor   New York, NY 10169   Attn: Steve Schwartz    
with copies to: DOF IV REIT Holdings, LLC   c/o Torchlight Investors   230 Park
Avenue, 12th Floor   New York, NY 10169   Attn: Abbey Kosakowski, Esq.

  

Lahaina Deed in Lieu Agreement11 

 

 

and: McKenna Long & Aldridge LLP   2030 Main Street, 10th Floor   Irvine, CA
92614   Attn: Jess R. Bressi, Esq.

  

Any notice by a party to this Agreement may be given by counsel for such party.

 

11.          MISCELLANEOUS.

 

11.1     Entire Agreement. This Agreement and all other instruments and
documents executed and delivered at Closing by the parties hereto embody the
entire agreement between the parties in connection with the transaction
contemplated hereby and there are no oral or parol agreements, representations,
or inducements existing between the parties relating to the transaction
contemplated hereby that are not expressly set forth herein and covered hereby.
This Agreement may not be modified except in writing signed by all of the
parties hereto.

 

11.2     Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto, Buyer and the respective heirs,
administrators, executors, personal representatives, successors, and assigns of
the parties hereto and Buyer.

 

11.3     Waivers. No written waiver by any party at any time of any breach of
any provision of this Agreement shall be deemed a waiver of a breach of any
other provision herein or a consent to any subsequent breach of the same or any
other provision. If any action by any party shall require the consent or
approval of another party, such consent or approval of such action on any one
occasion shall not be deemed a consent to or approval of such action on any
subsequent occasion or a consent to or approval of any other action on the same
or any subsequent occasion.

 

11.4     Titles and Headings. The titles and headings of the sections and
exhibits of this Agreement are intended for the convenience of reference only
and shall not limit or otherwise affect the meaning of any provision of this
Agreement.

 

11.5     Time is of Essence; Counterparts; Governing Law. Time is of the essence
in this transaction. This Agreement may be executed in counterparts. This
Agreement shall be governed by and interpreted in accordance with the laws of
the State of Hawaii, without regard to conflict of law provisions.

 

11.6     Lender’s Liability. Except to the extent expressly provided in this
Agreement or the documents to be executed and delivered by Buyer at the Closing,
neither Buyer nor Lender is assuming any obligations or liabilities of Borrower
or Guarantors.

 

11.7     Survival. The terms and provisions of this Agreement shall survive the
Closing and delivery of the deed and other documents to be delivered to Lender
pursuant to this Agreement.

 

11.8     Use of Certain Words. As used in this Agreement, (a) the words
“include,” “includes” and “including” and words of similar import shall be
construed as if followed by the words “without limitation;” (b) the words
“hereof,” “herein” and “hereunder” and words of similar import shall be
construed to refer to this Agreement as a whole and not to any particular
provisions of this Agreement; and (c) pronouns shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns and pronouns
shall include the plural and vice versa.

 

Lahaina Deed in Lieu Agreement12 

 

 

11.9     References. Except as provided herein to the contrary, references to
any “Section” or “Exhibit” herein are to the sections and exhibits of this
Agreement. References to any agreement or other document defined herein are to
such agreement or documents as amended, restated, supplemented or otherwise
modified. References to any statutory section or act herein are to such section
or act as amended and/or recodified as well as to any successor statues thereto.

 

11.10   Severability. The unenforceability or invalidity of any provision of
this Agreement as to any entity or circumstance shall not render that provision
unenforceable or invalid as to any other entities or circumstance, and all
provisions hereof, in all other respects, shall remain valid and enforceable to
the fullest extent permitted by law.

 

11.11   Preparation. This Agreement has been prepared by Lender and its
professional advisors and reviewed by Borrower, Guarantor and their professional
advisors. Borrower, Lender and Guarantor and their respective advisors believe
that this Agreement is the product of all of their efforts, that it expresses
their agreement and that it should not be interpreted in favor of, or against,
either Borrower, Guarantor or Lender. The parties further agree that this
Agreement will be construed to effectuate the normal and reasonable expectations
of sophisticated borrowers and lenders.

 

11.12   Incorporation. The exhibits attached to this Agreement are hereby
incorporated into and made a part of this Agreement.

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

Lahaina Deed in Lieu Agreement13 

 

 

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have executed this Agreement as of the date first above written.

 

BORROWER: TNP SRT LAHAINA GATEWAY LLC, a Delaware limited liability company

 

  By: TNP SRT Lahaina Gateway Mezz, LLC, a Delaware limited liability company,
its sole member       By: TNP SRT Lahaina Gateway Mezz Holdings, LLC, a Delaware
limited liability company, its sole member       By: TNP SRT Lahaina Gateway
Holdings, LLC, a Delaware limited liability company, its sole member       By:
TNP Strategic Retail Operating Partnership, LP, a Delaware limited partnership,
its sole member       By: TNP Strategic Retail Trust, Inc., a Maryland
corporation, its general partner

 

  By: /s/ Jeffrey Rogers     Name:    Jeffrey Rogers     Title: Chairman      
Authorized Agent  

 

GUARANTOR: TNP STRATEGIC RETAIL TRUST, INC., a Maryland corporation

 

  By /s/ Jeffrey Rogers     Name:    Jeffrey Rogers     Title: Chairman      
Authorized Agent  

 

  [SIGNATURES CONTINUE ON NEXT PAGE]

 

Lahaina Deed in Lieu Agreement14 

 

 

LENDER: DOF IV REIT Holdings, LLC, a Delaware limited liability company

 

  By /s/ Abbey Kosakowski     Name: Abbey Kosakowski     Its: Authorized
signatory          

 

Lahaina Deed in Lieu Agreement15 

 

 

LIST OF EXHIBITS

 

EXHIBIT A LEGAL DESCRIPTION     EXHIBIT B LOAN DOCUMENTS     EXHIBIT C PERMITTED
EXCEPTIONS     EXHIBIT D ASSIGNED CONTRACTS     EXHIBIT E [INTENTIONALLY
OMITTED]     EXHIBIT F [INTENTIONALLY OMITTED]     EXHIBIT G FORM OF COVENANT
NOT TO SUE     EXHIBIT H FORM OF GROUND LESSOR ESTOPPEL AND CONSENT     EXHIBIT
I FORM OF ASSIGNMENT OF GROUND LEASE     EXHIBIT J FORM OF BILL OF SALE    
EXHIBIT K FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT     EXHIBIT L PRO FORMA
POLICY OF TITLE INSURANCE     EXHIBIT M PRO FORMA LOAN POLICY ENDORSEMENTS    
EXHIBIT N FORM OF NON-FOREIGN STATUS CERTIFICATE     EXHIBIT O FORM OF RENT ROLL
CERTIFICATE     EXHIBIT P [INTENTIONALLY OMITTED]     EXHIBIT Q FORM OF DEED IN
LIEU OF FORECLOSURE ESTOPPEL AFFIDAVIT     EXHIBIT R PAYABLES STATEMENT    
EXHIBIT S FORM OF RELEASE OF CLAIMS     EXHIBIT T ADDITIONAL REPRESENTATIONS AND
WARRANTIES     EXHIBIT U FORM OF INDEMNITY

 

Lahaina Deed in Lieu Agreement16 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

LAHAINA GATEWAY GROUND LEASE

 

Landlord: LAHAINA GATEWAY COMMERCIAL LLC, a Washington limited liability company
Tenant: KAHOMA DEVELOPMENT, INC., a Washington corporation Dated: February 2,
2005 Recorded: Unrecorded Term: Commencing February 2, 2005, ending on February
1, 2060

 

The above LAHAINA GATEWAY GROUND LEASE is disclosed by SHORT FORM LEASE dated
February 2, 2005, recorded February 16, 2005 in the Bureau of Conveyances of the
State of Hawaii as Document No. 2005-031882.

 

The above LAHAINA GATEWAY GROUND LEASE was amended by AMENDMENT OF LAHAINA
GATEWAY GROUND LEASE dated August 15, 2012, recorded August 28, 2012 in said
Bureau as Document No. A-46230066.

 

The Tenant's interest in the above LAHAINA GATEWAY GROUND LEASE, as amended, by
mesne assignment, assigned by:

 

ASSIGNMENT OF GROUND LEASE

 

Assignor: CENTRAL PACIFIC BANK, a Hawaii corporation Assignee: TNP SRT LAHAINA
GATEWAY, LLC, a Delaware limited liability company Dated: NOVEMBER 9, 2012
Recorded: 11-9-12 in said Bureau as Document No. A-4696Δ412

 

Said Lease demising the following described premises:

 

All of that certain parcel of land (being all of the land described in and
covered by Royal Patent Number 5664. Land Commission Award Number 286, Apana 2
to Keawa (Ekela) and portions of the lands described in and covered by Royal
Patent Number 1113, Land Commission Award Number 486-C, Apana 1 to Kaei for
Uluoa; Royal Patent Number 4509, Land Commission Award Number 10532, Apana 1 and
2 to Naolulo; Royal Patent Number 5579, Land Commission Award Number 2320, Apana
2 to Moakaka for Mere; Royal Patent Number 5664, Land Commission Award 286,
Apana 1 and 3 to Keawa (Ekela); Land Patent Number 8243, Land Commission Award
Number 11227, Apana 2 to Nalimu; and Royal Patent Grant Number 1891, Apana 2, 3,
4 and 6 to D. Baldwin) situate, lying and being on the northerly side of
Honoapiilani Highway (F.A.P. No. F-030-1 (1)) at Kapunakea and Moali, District
of Lahaina, Island and County of Maui, State of Hawaii, being Lot 1, of the
"Hawaii Omori Mauka Subdivision", more particularly described as follows:

 

Lahaina Deed in Lieu AgreementA-1 

 

 

Beginning at the southwest corner of this lot, being also the northwest corner
of Lot 5 (Keawe Street). Hawaii Omori Mauka Subdivision, the coordinates of said
point of beginning referred to Government Survey Triangulation Station "LAINA”
being 3,973.35 feet south and 4,812.32 feet west and running by azimuths
measured clockwise from true South:

 

1. 159 ° 05’ 45” 109.19   feet along Honoapiilani Highway (F.A.P. No. F-030-1
(1));               2. 164 ° 20’   60.00   feet along Honoapiilani Highway
(F.A.P No F-030-1 (1));               3. 163 ° 04’ 23” 235.06   feet along
Honoapiilani Highway (F.A.P. No. F-030-1 (1));               4. 163 ° 17’ 21”
265.04   feet along Honoapiilani Highway (F.A.P No. F-030-1 (1));              
5. 164 ° 20’   86.61   feet along Honoapiilani Highway (F.A.P. No. F-030-1 (1));
              6. 227 ° 51’   19,30   feet along the remainder of R. P. 1113. L.
C. Aw. 486-C, Ap. 1 to Kaei for Uluoa;               7. 317 ° 51’   35.70   feet
along Lot 4, Hawaii Omori Mauka Subdivision;               8. 286 ° 24’   45.00
  feet along Lot 4, Hawaii Omori Mauka Subdivision;               9. 266 ° 00’  
24.68   feet along Lot 4, Hawaii Omori Mauka Subdivision;               10. 221
° 30’   103.83   feet along Lot 4, Hawaii Omori Mauka Subdivision;              
11. 303 ° 00’      840.98   feet along Lot 4, Hawaii Omori Mauka Subdivision;  
            12. Thence along Lot 4, Hawaii Omori Mauka Subdivision on a curve to
the right with a radius of 570.00 feet, the chord azimuth and distance being:  
              314 ° 00’   217.52   feet;               13. 325 ° 00’   18.94  
feet along Lot 4, Hawaii Omori Mauka Subdivision;               14. 51 ° 57’ 24”
41.58   feet along Lot 4, Hawaii Omori Mauka Subdivision;               15. 340
° 14’   105.27   feet along Lot 4, Hawaii Omori Mauka Subdivision;              
16 Thence along Lot 4, Hawaii Omori Mauka Subdivision on a curve to the right
with a radius of 30.00 feet, the chord azimuth and distance being:              
  27 ° 05’ 27” 43.78   feet,               17. Thence along Lot 5 (Keawe
Street), Hawaii Omori Mauka Subdivision on a curve to the right with a radius of
956.00 feet, the chord azimuth and distance being:                 87 ° 58’ 27”
463.39   feet;               18. 102 ° 00’   93.33   feet along Lot 5 (Keawe
Street), Hawaii Omori Mauka Subdivision;

 



Lahaina Deed in Lieu AgreementA-2 

 

 

19. Thence along Lot 5 (Keawe Street), Hawaii Omori Mauka Subdivision on a curve
to the left with a radius of 444.00 feet, the chord azimuth and distance being:
                88 ° 10’      212.32   feet;               20. 74 ° 20’   4.66  
 feet along Lot 5 (Keawe Street), Hawaii Omori Mauka Subdivision;              
21. Thence along Lot 5 (Keawe Street), Hawaii Omori Mauka Subdivision on a curve
to the right with  a radius of 30.00 feet, the chord azimuth and distance being:
                116 ° 42’ 52.5” 40.44   feet to the point of beginning and
containing an area of 11.363 acres, more or less.

 

TOGETHER WITH vehicle access rights of ingress and egress from Honoapiilani
Highway through Highway Widening Lot over and across Boundary "R", being more
particularly described in and as granted by Grant of Vehicle Access Rights of
the State of Hawaii, through its Department of Transportation, dated April 19,
2002, recorded in the Bureau of Conveyances of the State of Hawaii as Document
No. 2002-070420; and subject to the terms and provisions contained therein.

 

TOGETHER WITH any and all interests that the Landlord may have acquired by and
under the Drainage Easements described as follows:

 

1.Drainage Easement recorded as Document No. 2002-198424;

2.Drainage Easement recorded as Document No. 2002-198426;

3.Drainage Easement recorded as Document No. 2002-198428; and

4.Drainage Easement recorded as Document No. 2002-198429.

 



Lahaina Deed in Lieu AgreementA-3 

 

 

 

EXHIBIT B

 

LOAN DOCUMENTS

 

All dated as of November 9, 2012,

except as noted

 

1.Loan Agreement

 

2.Promissory Note

 

3.Leasehold Mortgage, Assignment of Leases and Rents, Security Agreement and
Financing Statement as Fixture Filing, recorded November 9, 2012, in the Bureau
of Conveyances of the State of Hawaii as Document No. A-46960423

 

4.Leasehold Assignment of Leases and Rents, recorded November 9, 2012, in the
Bureau of Conveyances of the State of Hawaii as Document No. A-46960424

 

5.Guaranty

 

6.Environmental Indemnity Agreement

 

7.Assignment of Management Agreement and Subordination of Management Fees

 

8.Assignment, Subordination and Consent of Manager

 

9.Deposit Account Agreement

 

10.Clearing Account Agreement

 

11.Cash Management Agreement

 

12.Pledge Agreement (by TNP SRT Lahaina Gateway Mezz, LLC)

 

13.Pledge Agreement (by TNP SRT Lahaina Gateway Mezz Holdings, LLC)

 

14.Post-Closing Agreement dated as of November 8, 2012

 

Lahaina Deed in Lieu AgreementB-1 

 

 

EXHIBIT C

 

PERMITTED EXCEPTIONS

 

1.          The exceptions shown on the Loan Policy;

 

2.          the Mortgage;

 

3.          the Assignment of Leases; and

 

4.          such other exceptions as Lender may approve in its sole discretion.

 

Lahaina Deed in Lieu AgreementC-1 

 

 

EXHIBIT D

 

ASSIGNED CONTRACTS

 

[ATTACHED]

 

Lahaina Deed in Lieu AgreementD-1 

 

 

Lahaina Gateway Center

Service Contracts

 

Service  Vendor  Start Date   Expiration    Comments  Janitorial/Maintenance 
Hawaiian Building Maint  1/1/2012   MTM       Security  Delta Executive 
1/1/2012   MTM       Landscaping  Landscape HI  1/1/2012   MTM       Building
Alarm  Alert Alarm  1/1/2012   MTM       Fountain Service  Maui Waterscapes 
1/1/2012   MTM       Trash Service  Maui Disposal  1/1/2012   MTM      

 

 

 

 

EXHIBIT E

 

[INTENTIONALLY OMITTED]

 

Lahaina Deed in Lieu AgreementE-1 

 

 

EXHIBIT F

 

[INTENTIONALLY OMITTED]

 

Lahaina Deed in Lieu AgreementF-1 

 

 

EXHIBIT G

 

FORM OF COVENANT NOT TO SUE

 

COVENANT NOT TO SUE

 

THIS COVENANT NOT TO SUE (“Covenant”) is made as of June 10, 2013, by and among
DOF IV REIT HOLDINGS, LLC, a Delaware limited liability company (“Lender”), TNP
SRT LAHAINA GATEWAY, LLC, a Delaware limited liability company to be renamed SRT
LAHAINA GATEWAY, LLC (“Borrower”), TNP STRATEGIC RETAIL TRUST, INC., a Maryland
corporation to be renamed STRATEGIC REALTY TRUST, INC. (“Guarantor”), TNP SRT
Lahaina Gateway Mezz, LLC, a Delaware limited liability company to be renamed
SRT Lahaina Gateway Mezz, LLC (“Sole Member”), and TNP SRT Lahaina Gateway Mezz
Holdings, LLC, a Delaware limited liability company to be renamed SRT Lahaina
Gateway Mezz Holdings, LLC (“Holdings”), with reference that certain Deed in
Lieu of Foreclosure Agreement dated as of June 10, 2013 (the “Agreement”) by and
among Lender, Borrower and Guarantor. Capitalized terms used in this Covenant
and not otherwise defined herein have the meanings ascribed to them in the
Agreement. This Covenant is effective as of the Closing Date.

 

Pursuant to the Agreement, Lender, Borrower and Guarantor agree as follows:

 

1.             Covenant Not to Sue. Lender, for itself and its successors and
assigns, forever covenants not to sue Borrower, Guarantor, Sole Member,
Holdings, or their respective officers, directors, members, managers,
principals, partners, shareholders, affiliates, employees, heirs, executors,
administrators, legal representatives, successors and assigns, for recovery of
any claim (i) relating to or arising under the Loan Agreement, or (ii) relating
to the Loan (as defined in the Loan Agreement), or (iii) relating to or arising
under any other Loan Documents (as defined in the Loan Agreement), or (iv)
relating to the Property (as defined in the Loan Agreement), or (v) relating to
or arising under the Guaranty, subject, however, to Sections 2, 3 and 4 below
and to all of the following:

 

(a)          The Loan Documents are not cancelled, discharged, terminated, or
deemed paid, and are hereby reaffirmed, and the Mortgage will not be reconveyed
and will not merge with the Leasehold or the interests in any other Property
conveyed to Lender or Buyer pursuant to the Agreement.

 

(b)          Lender reserves all of its rights and remedies under the Loan
Documents and applicable law in, to, and against all collateral described in the
Loan Documents, including the Property, including the right to continue or
commence any action or other enforcement proceeding (including a judicial
foreclosure action and/or a nonjudicial foreclosure) that Lender considers
necessary or desirable to protect or enforce its rights in and to such
collateral, and may maintain or join or name Borrower, Guarantor, Sole Member
and/or Holdings as a party thereto for such purpose, but Lender covenants not to
enforce against Borrower, Guarantor, Sole Member or Holdings any personal
judgment obtained by Lender against Borrower, Guarantor, Sole Member or Holdings
in any such action.

 

(c)          This Covenant shall not in any manner release, discharge, impair,
or otherwise affect the obligations of Borrower or Guarantor under the
Environmental Indemnity, the Agreement, or any of the documents or instruments
executed and delivered pursuant to the Agreement, and Lender reserves, on its
own behalf and behalf of Buyer, all claims, causes of action and other rights
and remedies Lender or Buyer may now or hereafter have thereunder or with
respect thereto.



 

Lahaina Deed in Lieu AgreementG-1 

 

 

(d)          Lender reserves, on its own behalf and behalf of Buyer, the right
to implead or otherwise join Borrower, Guarantor, Sole Member and/or Holdings in
any action in which a claim is made against Lender or Buyer in connection with
the Loan, the Loan Documents or the obligations evidenced and/or secured
thereby, or with respect to the collateral described therein (including the
Property), and to assert any rights of Lender or Buyer to contribution,
indemnity, reimbursement and/or any other recovery against Borrower, Guarantor,
Sole Member or Holdings in any such action.

 

(e)          Lender reserves, on its own behalf and on behalf of Buyer, the
right to sue and obtain and satisfy a judgment against Borrower, Guarantor, Sole
Member or Holdings by reason of claims of causes or action for (i) fraud by
Borrower, Guarantor, Sole Member or Holdings in connection with the Agreement or
the Property, or (ii) Borrower’s failure to pay to Lender or Buyer any rents
collected by or on behalf of Borrower and allocable to any period whether before
or after the Closing Date.

 

(f)          Notwithstanding any other provision of this Covenant to the
contrary, this Covenant does not inure to the benefit of, and shall have no
effect upon the rights or remedies of Lender against, Anthony W. Thompson.

 

2.             Continuance of Liability. If any claim is made upon Lender or
Buyer at any time for avoidance, setting aside, recovery, rescission,
cancellation, return or repayment with respect to any payment or transfer made
to or for the benefit of Lender or Buyer in connection with the Loan Documents
or the obligations evidenced and/or secured thereby or the Property, and if
Lender or Buyer pays or otherwise transfers value on any such claim in whole or
part, whether pursuant to judgment, decree, order, settlement, voluntary payment
or otherwise, then, without any notice or action by Lender or any other party,
Lender’s covenant not to sue in Section 1 above shall be of no further force or
effect and Lender shall be entitled to enforce all of its rights and remedies
under and in connection with the Loan Documents, including as a personal
liability of Borrower, Guarantor, Sole Member and/or Holdings. Lender may elect
in its sole discretion whether to contest or pay any such claim made upon it.

 

3.             Covenant Void. Lender’s covenant not to sue in Section 1 will be
null, void, and of no force and effect if (a) Borrower, Guarantor, Sole Member
or Holdings makes any claim against or commences any action, suit, or proceeding
against Lender or Buyer (or any agent or affiliate of either of them) seeking to
rescind the transaction contemplated by the Agreement, in whole or in part, or
attacking the validity thereof, in whole or in part, or (b) on or before the
735th day following the Closing Date Borrower files, or Guarantor, Sole Member,
Holdings or any other entity under the control, direct or indirect, of
Guarantor, files against Borrower, a petition under any chapter or section of
Title 11 of the United States Code, as amended, but Lender’s covenant not to sue
in Section 1 shall not be negated by reason of any of Borrower, Sole Member or
Holdings being liquidated under, dissolved under, or otherwise ceasing to exist
under, Delaware law or ceasing to be qualified to do business in any
jurisdiction.

 

4.              No Covenant Not to Sue Third Parties. This Covenant shall not in
any manner affect the liability of any third party that is or may be liable to
Lender in connection with the Loan, the Loan Documents or the obligations
evidenced and/or secured thereby, the Property, or otherwise, and Lender
reserves all claims, causes of action and other rights and remedies Lender may
now or hereafter have against any such third party, including tenants of the
Property, with respect thereto.

 

5.             Attorneys’ Fees and Costs. In the event of a judicial or
administrative proceeding or action by one party against the other party with
respect to the interpretation or enforcement of this Covenant, the prevailing
party shall be entitled to recover reasonable costs and expenses including
reasonable attorneys’ fees and expenses, whether at the investigative, pretrial,
trial or appellate level.

 

Lahaina Deed in Lieu AgreementG-2 

 

 

6.             Successors and Assigns. This Covenant shall be binding upon and
inure to the benefit of Lender, Borrower, Guarantor, Sole Member and Holdings
and their respective successors and assigns.

 

7.             Governing Law. This Covenant shall be governed by and interpreted
in accordance with the laws of the State of New York, without regard to conflict
of law provisions.

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

Lahaina Deed in Lieu AgreementG-3 

 

 

IN WITNESS WHEREOF, Lender, Borrower, Guarantor, Sole Member and Holdings have
executed this Covenant as of the date first above written.

 

LENDER: DOF IV REIT Holdings, LLC, a Delaware limited liability company

 

  By:              Name:       Its:               [SIGNATURES CONTINUE ON NEXT
PAGE]  

 

Lahaina Deed in Lieu AgreementG-4 

 

 

BORROWER: TNP SRT LAHAINA GATEWAY LLC, a Delaware limited liability company

 

  By: TNP SRT Lahaina Gateway Mezz, LLC, a Delaware limited liability company,
its sole member       By: TNP SRT Lahaina Gateway Mezz Holdings, LLC, a Delaware
limited liability company, its sole member       By: TNP SRT Lahaina Gateway
Holdings, LLC, a Delaware limited liability company, its sole member       By:
TNP Strategic Retail Operating Partnership, LP, a Delaware limited partnership,
its sole member       By: TNP Strategic Retail Trust, Inc., a Maryland
corporation, its general partner

 

  By:       Name:       Title:    

 

GUARANTOR: TNP STRATEGIC RETAIL TRUST, INC., a Maryland corporation

 

  By:       Name:       Title:    

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

Lahaina Deed in Lieu AgreementG-5 

 

 

SOLE MEMBER: TNP SRT LAHAINA GATEWAY MEZZ, LLC, a Delaware limited liability
company

 

  By: TNP SRT Lahaina Gateway Mezz Holdings, LLC, a Delaware limited liability
company, its sole member       By: TNP SRT Lahaina Gateway Holdings, LLC, a
Delaware limited liability company, its sole member       By: TNP Strategic
Retail Operating Partnership, LP, a Delaware limited partnership, its sole
member       By: TNP Strategic Retail Trust, Inc., a Maryland corporation, its
general partner

 

  By:       Name:       Title:    

 

HOLDINGS: TNP SRT LAHAINA GATEWAY MEZZ HOLDINGS, LLC, a Delaware limited
liability company

 

  By: TNP SRT Lahaina Gateway Holdings, LLC, a Delaware limited liability
company, its sole member       By: TNP Strategic Retail Operating Partnership,
LP, a Delaware limited partnership, its sole member       By: TNP Strategic
Retail Trust, Inc., a Maryland corporation, its general partner

 

  By:       Name:       Title:    

 

Lahaina Deed in Lieu AgreementG-6 

 

 

EXHIBIT H

 

FORM OF GROUND LESSOR ESTOPPEL AND CONSENT

 

LAHAINA GATEWAY COMMERCIAL, LLC

P.O. BOX 220

KIHEI, HAWAII 96753

 

May __, 2013

 

DOF IV REIT HOLDINGS, LLC,

a Delaware limited liability company

DOF IV LAHAINA, LLC,

a Delaware limited liability company

230 Park Avenue, 12th Floor

New York, New York 10169

Attn:  Steve Altman

 

Re:Estoppel Certificate and Consent; Lahaina Gateway Ground Lease

 

Dear Mr. Harner:

 

Lahaina Gateway Commercial, LLC, a Washington limited liability company (“LGC”)
is the owner in fee simple of Lot 1 of the Hawaii Omori Mauka Subdivision, area
11.363 acres, more or less, being TMK (2) 4-5-11:8, herein referred to as
“Property.” The Lahaina Gateway Center is located on the Property.

 

LGC hereby certifies that as of May __, 2013:

 

a.             LGC is the “Landlord” under that certain Lahaina Gateway Ground
Lease (“Ground Lease”) dated February 2, 2005 in favor of Kahoma Development,
Inc., a Washington corporation (“Kahoma”) as “Tenant,” and under the “Short Form
Lease” thereof dated February 2, 2005, which was recorded in the Bureau of
Conveyances of the State of Hawaii as Document No. 2005-031882.

 

b.             The Ground Lease was assigned by Kahoma to Bilarjo, LLC, a Hawaii
limited liability company (“Bilarjo”), by Assignment of Lahaina Gateway Ground
Lease dated March 24, 2006, recorded in said Bureau of Conveyances as Document
No. 2006-056241.

 

c.             The Ground Lease was further assigned by Commissioner’s
Assignment of Ground Lease dated September 23, 2011, by Wendell F. Brooks, Jr.,
duly appointed Commissioner, as “Assignor,” in favor of Central Pacific Bank
(“CPB”) as “Assignee,” which Commissioner’s Assignment of Ground Lease was
recorded as Document No. 2011-154953.

 

d.             The Ground Lease was further assigned by CPB to TNP SRT LAHAINA
GATEWAY, LLC, a Delaware limited liability company (“TNP”), by that certain
Assignment of Ground Lease dated November 9, 2012, which was recorded as
Document No. A-4690422. Pursuant to the foregoing documents, LGC recognizes TNP
as the current “Tenant” under and as defined in the Ground Lease, holding all of
such Tenant’s rights and interests thereunder.

 

Lahaina Deed in Lieu AgreementH-1 

 

 

e.             The Ground Lease, as assigned by the foregoing documents, is in
full force and effect. To the best knowledge of LGC, the Ground Lease has not
been assigned except under the foregoing documents. The Ground Lease has not
been modified or altered, except possibly under the “Master Lessor
Non-Disturbance And Attornment Agreement” with Bilarjo, LLC, as “Landlord,” and
Barnes & Noble Booksellers, Inc., a Delaware corporation, as “Tenant,” dated
2006 and/or 2007; and/or possibly under the “Non-Disturbance And Attornment
Agreement” with Bilarjo, LLC, as “Landlord,” and Vitamin Shoppe Industries Inc.,
a New York corporation, as “Tenant,” dated 2008, or thereabouts. To the best
knowledge of LGC, the provisions of Article V of the Ground Lease were not
affected.

 

f.              To the best knowledge of LGC, there is no existing default under
the Ground Lease, nor has there occurred any act, event or condition which, but
for the giving of notice and/or the passage of time, would constitute a default.

 

g.             Payment of Base Rent is current under the Ground Lease. No rent
under the Ground Lease beyond the current month has been paid in advance.

 

h.           With respect to Article I, Section 1.4. of the Ground Lease, LGC
elected not to acquire CPB’s leasehold interest in the Property for the net
sales price of $31.0 Million as contained in a Letter of Intent from Thompson
National Properties, LLC to CPB dated June 1, 2012.

 

i.              With respect to Article I, Section 1.5 of the Ground Lease, to
the best knowledge of LGC, LGC received payment in full from Kahoma and/or
Bilarjo in 2006, or thereabouts, constituting the reimbursements of Landlord’s
payment to the County of Maui’s Department of Water Supply referenced therein.

 

j.              With respect to Article I, Section 1.6 of the Ground Lease, to
the best knowledge of LGC, the dedication of Keawe Street to the County of Maui
as a public roadway has been completed and all amounts due and payable by Tenant
in connection therewith have been paid in full.

 

k.             LGC acknowledges receipt of a copy of the “Leasehold Mortgage,
Assignment of Leases and Rents, Security Agreement and Financing Statement as
Fixture Filing” executed by TNP in favor DOF IV REIT HOLDINGS, LLC, a Delaware
limited liability company (“DOF IV”), dated as of November 9, 2012, recorded in
the Bureau of Conveyances of the State of Hawaii as Document No. A-46960423 (the
“Mortgage”). LGC acknowledges and agrees that DOF IV and its successors and
assigns, as mortgagee thereunder, are entitled to all of the rights and
protections of a mortgagee as provided under Article V of the Ground Lease, and
that such rights and protections can be terminated by LGC only as expressly
provided therein, notwithstanding any other right of LGC to terminate the Ground
Lease and notwithstanding any rejection of the Ground Lease in a bankruptcy of
the Tenant thereunder.

 

LGC consents to the assignment by TNP of all of its right, title and interest
in, to and under the Ground Lease to DOF IV Lahaina, LLC, a Delaware limited
liability company (“New Lessee”), in lieu of foreclosure by DOF IV under the
Mortgage, with the Mortgage to remain in full force and effect. Upon recordation
of such assignment LGC will recognize New Lessee as the “Tenant” under and as
defined in the Ground Lease, holding all of such Tenant’s rights and interests
thereunder and liable to observe and perform the covenants of Tenant for so long
as New Lessee retains title to Tenant’s interest thereunder, and LGC will
continue to recognize the rights of DOF IV as holder of the Mortgage as provided
in paragraph k above.

 

Lahaina Deed in Lieu AgreementH-2 

 

 

  Sincerely,       Lahaina Gateway Commercial, LLC,
a Washington limited liability company           By Land Leasing & Commercial
Company, LLC, a   Hawaii limited liability company, Its Member       By      
John M. Kean     Its Member

 

Lahaina Deed in Lieu AgreementH-3 

 

 

State of Hawaii )   ) County of Maui ) Second Judicial Circuit  

 

Document Description: Estoppel Certificate

 

Document Date:_____________________, 2013

 

No. of Pages: 3

 

On this ____ day of _____, 2013, before me personally appeared JOHN M. KEAN, to
me personally known/proved to me on the basis of satisfactory evidence, who,
being by me duly sworn or affirmed, did say that such person executed the
foregoing instrument as the free act and deed of such person, and if applicable
in the capacity shown, having been duly authorized to execute such instrument in
such capacity.

 

      Notary’s Signature Date             Notary’s Printed Name  

 

  My commission expires:  

 

Lahaina Deed in Lieu AgreementH-4 

 

 

EXHIBIT I

 

FORM OF ASSIGNMENT OF GROUND LEASE

 

LAND COURT SYSTEM REGULAR SYSTEM Return by Mail ( x ) Pickup ( ) To:  

 

McKenna Long & Aldridge LLP   2030 Main Street, 10th Flr.   Irvine, CA 92614  
Attn: Jess R. Bressi, Esq.       Tax Map Key No.: (2) 4-5-11-8 Total pages:
_____

 

ASSIGNMENT OF GROUND LEASE

 

(In Lieu of Foreclosure)

 

This ASSIGNMENT OF GROUND LEASE (“Assignment”) is made as of June 10, 2013, by
and between TNP SRT LAHAINA GATEWAY, LLC, a Delaware limited liability company,
whose address is 1900 Main Street, Suite 700, Irvine, CA 92614 (“Assignor”), and
DOF IV LAHAINA, LLC, a Delaware limited liability company, whose address is c/o
Torchlight Investors, 230 Park Avenue, 12th Floor, New York, NY 10169
(“Assignee”).

 

WITNESSETH:

 

That for Ten Dollars ($10) and other good and valuable consideration paid by
Assignee, including the further consideration described below, the receipt of
which is hereby acknowledged, Assignor does hereby sell, assign, transfer, set
over and deliver unto Assignee, as tenant in severalty, all of Assignor’s right,
title and interest in, to and under all of the following (collectively the
“Assigned Property”): (a) the leasehold estate and interest under the lease more
particularly described in Exhibit A attached hereto and made a part hereof (the
“Lease”) with respect to the real property also described in Exhibit A (the
“Real Property”); (b) all present and future rights, easements, privileges and
appurtenances belonging or appertaining thereto or held and enjoyed therewith;
(c) all improvements and fixtures on the Real Property; (d) all leases,
licenses, franchises, concessions, subleases, rental agreements and other
agreements for possession, use or occupancy pertaining to any of the Real
Property and all guarantees of, security for, and letters of credit and other
credit enhancements given in connection with any person’s obligations under any
thereof, and all of the rents, issues, royalties, profits, receipts, revenue and
income (including security deposits) of any thereof or any of the Real Property;
and (e) all of Assignor’s rights and interests in any proceeds, including
insurance proceeds and claims arising on account of any damage to, loss or
taking of, or diminution in value of the Lease, or any of the foregoing, or any
of the Real Property;

 

Lahaina Deed in Lieu AgreementI-1 

 

 

TO HAVE AND TO HOLD the same unto Assignee as aforesaid, for and during the full
unexpired portion of the term of the Lease, SUBJECT, HOWEVER, to the rents,
covenants, conditions and other provisions of the Lease and to any encumbrances
mentioned in Exhibit A and the encumbrance referenced below.

 

Assignor hereby covenants to Assignee that that the Lease is in full force and
effect; that the interest of Assignor in the Lease is free and clear of all
encumbrances made or suffered by Assignor other than any mentioned in Exhibit A
or below, and other than current real property taxes, which, together with rent
payable under the Lease, are to be prorated between Assignor and Assignee as of
the date of closing; and that Assignor will warrant and defend the same unto
Assignee against the lawful claims and demands of all persons, except as herein
mentioned. Assignor and Assignee acknowledge and agree that Assignor’s interest
in the Assigned Property are encumbered by that certain Leasehold Mortgage,
Assignment of Leases and Rents, Security Agreement and Financing Statement as
Fixture Filing dated as of November 9, 2012, and recorded November 9, 2012, in
the Bureau of Conveyances of the State of Hawaii as Document No. A-46960423 (the
“Leasehold Mortgage”), in favor of DOF IV REIT Holdings, LLC, a Delaware limited
liability company (together with its successors and assigns, “Leasehold
Mortgagee”).

 

This Assignment is made in lieu of foreclosure of the Leasehold Mortgage, and is
made to Leasehold Mortgagee’s designee. Assignor declares that: (i) this
Assignment is an absolute conveyance, and not a mortgage, deed of trust or
security device of any kind; (ii) there are no agreements or understandings,
written or oral, for Assignor to directly or indirectly reacquire any of the
Assigned Property or any interest therein; (iii) possession of the Real Property
has been or will be surrendered to Assignee in connection with this transaction;
(iv) this Assignment is freely and fairly given for a fair and adequate
consideration, which consideration includes the execution by Leasehold Mortgagee
of a covenant not to sue in favor of Assignor with respect to the debt owing to
Leasehold Mortgagee and secured by the Leasehold Mortgage, which debt is in
excess of the fair market value of the Assigned Property.

 

Assignor and Assignee acknowledge and agree that the interest of Leasehold
Mortgagee in the Assigned Property pursuant to the Mortgage shall not merge with
the interest of Assignee therein pursuant to this Assignment, that such
interests shall be and remain at all times separate and distinct, and that the
Leasehold Mortgage shall remain in full force and effect unless and until
reconveyed by Leasehold Mortgagee of record.

 

Assignee hereby covenants to Landlord under the Lease (and to the Landlord’s
successors and assigns) that Assignee assumes and agrees to observe and perform
all the covenants of Tenant under the Lease for so long as Assignee retains
title to Tenant’s interest thereunder.

 

The rights and obligations of Assignor and Assignee shall be binding upon and
inure to the benefit of their respective estates, heirs, personal
representatives, successors, successors in trust, and permitted assigns. The
assignment herein set forth and the warranties of Assignor concerning the same
are expressly declared to be in favor of Assignee and Assignee’s heirs, personal
representatives, and permitted assigns.

 

Lahaina Deed in Lieu AgreementI-2 

 

 

The terms “Assignor” and “Assignee,” as and when used herein, or any pronouns
used in place thereof, shall mean and include the masculine or feminine, the
singular or plural number, individuals or legal entities, and each of their
respective heirs, personal representatives, successors, successors in trust, and
assigns, according to the context thereof. If these presents shall be signed by
two or more Assignors or by two or more Assignees, all covenants of such parties
shall for all purposes be joint and several. The term “Lease” herein shall mean
and include the Lease and any amendments thereof.

 

This Assignment may be executed in counterparts, each of which shall be deemed
an original, and which shall together constitute one and the same instrument,
binding all of the parties hereto, notwithstanding all of the parties are not
signatory to the original or the same counterparts. For all purposes, including
without limitation, recordation, filing and delivery of this Assignment,
duplicate unexecuted and unacknowledged pages of the counterparts may be
discarded and the remaining pages assembled as one document.

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

Lahaina Deed in Lieu AgreementI-3 

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the date first above written.

 

Assignor: TNP SRT LAHAINA GATEWAY, LLC,
a Delaware limited liability company

 

  By: TNP SRT Lahaina Gateway Mezz, LLC,
a Delaware limited liability company, its sole member       By: TNP SRT Lahaina
Gateway Mezz Holdings, LLC,
a Delaware limited liability company, its sole member       By: TNP SRT Lahaina
Gateway Holdings, LLC,
a Delaware limited liability company, its sole member       By: TNP SRT
Strategic Retail Operating Partnership,
a Delaware limited partnership, its sole member       By: TNP Strategic Retail
Trust, Inc.,
a Maryland corporation, its general partner

 

  By:       Name:       Title:    

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

Lahaina Deed in Lieu AgreementI-4 

 

 

Assignee: DOF IV LAHAINA, LLC,
a Delaware limited liability company

 

  By:       Name:       Title:    

 

Lahaina Deed in Lieu AgreementI-5 

 

 

ACKNOWLEDGMENT

 

STATE OF CALIFORNIA )     )   COUNTY OF ___________ )  

 

On__________________, before me, ________________________, Notary Public,
personally appeared ________________________________________, who proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.                 Signature   (Seal)

 

Lahaina Deed in Lieu AgreementI-6 

 

 

ACKNOWLEDGMENT

 

STATE OF NEW YORK )   )  ss. COUNTY OF  _______________ )

 

On the ____ day of ____ in the year 2013 before me, the undersigned, a Notary
Public in and for said State, personally
appeared______________________________________, personally known to me or proved
to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

        Notary Public     Sign and affix stamp  

 

Lahaina Deed in Lieu AgreementI-7 

 

 

Exhibit A to Assignment of Ground Lease

 

[DESCRIPTION TO BE ATTACHED]

 

Lahaina Deed in Lieu AgreementI-8 

 

 

EXHIBIT J

 

FORM OF BILL OF SALE

 

BILL OF SALE

 

TNP SRT LAHAINA GATEWAY, LLC, a Delaware limited liability company (“Seller”),
in consideration of the sum of Ten and No/100 Dollars ($10.00), in hand paid,
the receipt and sufficiency of which is acknowledged, hereby sells, assigns,
transfers, and sets over unto DOF IV LAHAINA, LLC, a Delaware limited liability
company (“Buyer”), pursuant to that certain Deed in Lieu of Foreclosure
Agreement dated as of June 10, 2013 (the “Agreement”), executed by Seller, DOF
IV REIT Holdings, LLC, a Delaware limited liability company, and TNP STRATEGIC
RETAIL TRUST, INC., a Maryland corporation, all the tangible personal property
owned by Borrower in connection with the Real Estate (as defined in the
Agreement) (collectively, the “Personal Property”). Seller represents and
warrants that it is the owner of the Personal Property. Seller does not make any
representation or warranty, express or implied, with respect to merchantability,
condition, quality, durability, design, operation, fitness for use, or
suitability for any particular purpose.

 

[SIGNATURE FOLLOWS ON NEXT PAGE]

 

Lahaina Deed in Lieu AgreementJ-1 

 

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Seller has
executed and delivered this Bill of Sale as of June 10, 2013.

 

SELLER: TNP SRT LAHAINA GATEWAY LLC, a Delaware limited liability company

 

  By: TNP SRT Lahaina Gateway Mezz, LLC, a Delaware limited liability company,
its sole member       By: TNP SRT Lahaina Gateway Mezz Holdings, LLC, a Delaware
limited liability company, its sole member       By: TNP SRT Lahaina Gateway
Holdings, LLC, a Delaware limited liability company, its sole member       By:
TNP Strategic Retail Operating Partnership, LP, a Delaware limited partnership,
its sole member       By: TNP Strategic Retail Trust, Inc., a Maryland
corporation, its general partner

 

  By:       Name:       Title:    

 

Lahaina Deed in Lieu AgreementJ-2 

 

 

EXHIBIT K

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is executed as of
June 10, 2013, by and between TNP SRT LAHAINA GATEWAY, LLC, a Delaware limited
liability company (“Assignor”), and DOF IV LAHAINA, LLC, a Delaware limited
liability company (“Assignee”).

 

RECITALS

 

This Assignment is made pursuant to that certain Deed in Lieu of Foreclosure
Agreement dated as of June 10, 2013 (the “Agreement”), executed by Assignor, DOF
IV REIT Holdings, LLC, a Delaware limited liability company, and TNP STRATEGIC
RETAIL TRUST, INC., a Maryland corporation, and is effective as of the Closing
Date (as defined in the Agreement).

 

Pursuant to the Agreement, Assignor has this day conveyed to Assignee the
property located in the County of Maui, Hawaii, more particularly described in
Schedule 1 attached hereto (the “Premises”) and, in connection with the
conveyance of the Premises, Assignor and Assignee intend that Assignor’s right,
title, interests, powers and privileges in and under all leases and security
deposits affecting the Premises and other matters stated herein be assigned and
transferred to Assignee.

 

AGREEMENT

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.              Leases. Assignor hereby transfers and assigns to Assignee any
and all right, title and interest which Assignor may have, as landlord or
otherwise, in leases with tenants covering spaces in the Premises (collectively,
the “Leases”), including but not limited to the leases listed in Schedule 2
attached hereto. Assignee hereby assumes all liabilities and obligations of
Assignor, as landlord or otherwise, under the Leases arising or accruing from
and after the date hereof, but not prior thereto, including but not limited to
all obligations with respect to all security deposits with respect to the Leases
to the extent that such security deposits are actually transferred or credited
to Assignee.

 

2.              Security Deposits. Assignor hereby transfers and assigns to
Assignee all security deposits held by the Assignor relative to the Leases,
together with any interest thereon held by Assignor and required by the Leases
or applicable law to be refunded to the tenants thereunder.

 

3.              Contracts. Assignor hereby transfers and assigns to Assignee any
and all right, title and interest which assignor may have in any contracts
listed in Schedule 3 attached hereto (collectively, the “Contracts”). Assignee
hereby assumes all liabilities and obligations of Assignor under the Contracts
arising or accruing from and after the date hereof, but not prior thereto.

 

Lahaina Deed in Lieu AgreementK-1 

 

 

4.              Successors and Assigns. This Assignment shall survive the
closing of the sale of the Premises to Assignee and shall inure to the benefit
of, and be binding upon, the successors, executors, administrators, legal
representatives and assigns of the parties hereto.

 

5.              Governing Law. This Assignment shall be construed under and
enforced in accordance with the laws of the State of Hawaii, without regard to
conflict of law provisions.

 

6.              No Representations. The assignments made herein are without any
representation or warranty of any nature, express or implied, except as provided
in the Agreement.

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

Lahaina Deed in Lieu AgreementK-2 

 

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have executed this Assignment as of the date first set forth above.

 

ASSIGNOR: TNP SRT LAHAINA GATEWAY LLC, a Delaware limited liability company

 

  By: TNP SRT Lahaina Gateway Mezz, LLC, a Delaware limited liability company,
its sole member       By: TNP SRT Lahaina Gateway Mezz Holdings, LLC, a Delaware
limited liability company, its sole member       By: TNP SRT Lahaina Gateway
Holdings, LLC, a Delaware limited liability company, its sole member       By:
TNP Strategic Retail Operating Partnership, LP, a Delaware limited partnership,
its sole member       By: TNP Strategic Retail Trust, Inc., a Maryland
corporation, its general partner

 

  By:       Name:       Title:    

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

Lahaina Deed in Lieu AgreementK-3 

 

 

ASSIGNEE: DOF IV LAHAINA, LLC, a Delaware limited liability company

 

  By:       Name:       Title:    

 

Lahaina Deed in Lieu AgreementK-4 

 

 

SCHEDULE 1

TO

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

LEGAL DESCRIPTION

 

[TO BE ATTACHED]

 

Lahaina Deed in Lieu AgreementK-5 

 

 

SCHEDULE 2

TO 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

LEASES

 

[TO BE ATTACHED, SAME AS EXHIBIT O SCHEDULE 1]

 

Lahaina Deed in Lieu AgreementK-6 

 

 

SCHEDULE 3

TO 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

CONTRACTS

 

[TO BE ATTACHED, SAME AS EXHIBIT D]

 

Lahaina Deed in Lieu AgreementK-7 

 

 

EXHIBIT L

 

PRO FORMA POLICY OF TITLE INSURANCE

 

[ATTACHED]

 

Lahaina Deed in Lieu AgreementL-1 

 

 

 

[tex10-1logo1.jpg] Fidelity National Title Insurance Company

 

Policy Number:    pro forma

 

OWNER’S POLICY OF TITLE INSURANCE

Issued by

Fidelity National Title Insurance Company

 

Any notice of claim and any other notice or statement in writing required to be
given to the Company under this Policy must be given to the Company at the
address shown in Section 18 of the Conditions.

 

COVERED RISKS

 

SUBJECT TO THE EXCLUSIONS FROM COVERAGE, THE EXCEPTIONS FROM COVERAGE CONTAINED
IN SCHEDULE B, AND THE CONDITIONS, FIDELITY NATIONAL TITLE INSURANCE COMPANY, a
California corporation (the “Company”) Insures, as of Date of Policy and, to the
extent stated in Coveted Risks 9 and 10, after Date of Policy against loss or
damage, not exceeding the Amount of Insurance, sustained or incurred by the
insured by reason of:

 

1.Title being vested other than as stated in Schedule A.

 

2.Any defect in or lien or encumbrance on the Title. This Covered Risk includes
but is not limited to insurance against loss from

 

(a)A defect in the Title caused by

 

(i)forgery, fraud, undue influence, duress, incompetency, incapacity, or
impersonation;

 

(ii)failure of any person or Entity to have authorized a transfer or conveyance;

 

(iii)a document affecting Title not properly created, executed, witnessed,
sealed, acknowledged, notarized, or delivered;

 

(iv)failure to perform those acts necessary to create a document by electronic
means authorized by law;

 

(v)a document executed under a falsified, expired, or otherwise invalid power of
attorney;

 

(vi)a document not properly filed, recorded, or indexed in the Public Records
including failure to perform those acts by electronic means authorized by law;
or

 

(vii)a defective judicial or administrative proceeding,

 

(b)The lien of real estate taxes or assessments imposed on the Title by a
governmental authority due or payable, but unpaid.

 

(c)Any encroachment, encumbrance, violation, variation, or adverse circumstance
affecting the Title that would be disclosed by an accurate and complete land
survey of the Land. The term ‘‘encroachment” includes encroachments of existing
improvements located on the Land onto adjoining land, and encroachments onto the
Land of existing improvements located on adjoining land.

 

3.Unmarketable Title.

 

4.No right of access to and from the Land.

 

5.The violation or enforcement of any law, ordinance, permit, or governmental
regulation (including those relating to building and zoning) restricting,
regulating, prohibiting, or relating to

 

(a)the occupancy, use, or enjoyment of the Land;

 

(b)the character, dimensions, or location of any improvement erected on the
Land;

 

(c)the subdivision of land; or

 

(d)environmental protection

 

if a notice, describing any part of the Land, is recorded in the Public Records
setting forth the violation or intention to enforce, but only to the extent of
the violation or enforcement referred to in that notice.

 

FORM 27-031-06 ALTA Owner’s Policy (6-17-06)

 

 

6.An enforcement action based on the exercise of a governmental police power not
covered by Covered Risk 5 if a notice of the enforcement action, describing any
part of the Land, is recorded in the Public Records, but only to the extent of
the enforcement referred to in that notice.

 

7.The exercise of the rights of eminent domain if a notice of the exercise,
describing any part of the Land, is recorded in the Public Records.

 

8.Any taking by a governmental body that has occurred and is binding on the
rights of a purchaser for value without Knowledge.

 

9.Title being vested other than as stated in Schedule A or being defective

 

(a)as a result of the avoidance in whole or in part, or from a court order
providing an alternative remedy, of a transfer of all or any part of the title
to or any interest in the Land occurring prior to the transaction vesting Title
as shown in Schedule A because that prior transfer constituted a fraudulent or
preferential transfer under federal bankruptcy, state insolvency, or similar
creditors’ rights laws; or

 

(b)because the instrument of transfer vesting Title as shown in Schedule A
constitutes a preferential transfer under federal bankruptcy, state insolvency,
or similar creditors’ rights laws by reason of the failure of its recording in
the Public Records

(i) to be timely, or

(ii) to impart notice of its existence to a purchaser for value or to a judgment
or lien creditor.

 

10.Any defect in or lien or encumbrance on the Title or other matter included in
Covered Risks 1 through 9 that has been created or attached or has been filed or
recorded in the Public Records subsequent to Date of Policy and prior to the
recording of the deed or other instrument of transfer in the Public Records that
vests Title as shown in Schedule A.

 

The Company will also pay the costs, attorneys’ fees, and expenses incurred in
defense of any matter insured against by this Policy, but only to the extent
provided in the Conditions.

 

IN WITNESS WHEREOF, FIDELITY NATIONAL TITLE INSURANCE COMPANY has caused this
policy to be signed and sealed by its duly authorized officers.

 

  Fidellty National Title Insurance Company         [tex10-1seal.jpg] By:
[ILLEGIBLE]     President   ATTEST  [ILLEGIBLE]      Secretary

 

Countersigned:       Authorized Signature  

 

FORM 27-031-06 ALTA Owner’s Policy (6-17-06)

 

 

Order No.: 13008617-FTHAI01

Policy No. PROFORMA

 

Amount of Insurance: $28,000,000.00 Premium Amount: PROFORMA

 

SCHEDULE A

 

Name and Address of Title Insurance Company: Fidelity National Title Insurance
Company   601 Riverside   Jacksonville, FL

 

Address Reference: 305 Keawe Street 'Lahaina Gateway Center, Lahaina, Hawaii

 

Date of Policy:

 

1.Name of Insured:

 

DOF IV LAHAINA, LLC, a Delaware limited liability company

 

2.The estate or interest in the Land that is insured by this policy is:

 

LEASEHOLD / REGULAR SYSTEM

 

3.Title is vested in:

 

DOF IV LAHAINA, LLC, a Delaware limited liability company, as “Tenant”

 

5.The Land referred to in this policy is described as follows:

 

SEE EXHIBIT “ONE” ATTACHED HERETO AND MADE A PART HEREOF

 

NOTE: This is a Pro Forma Policy. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.

 

THIS POLICY VALID ONLY IF SCHEDULE B IS ATTACHED

 

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association. [tex10-1footer.jpg]

 

  ALTA Owner’s Policy (6/17/06)

 

 

Order No.: 13008617-FTHAI01

Policy No. PROFORMA

 

SCHEDULE B

 

EXCEPTIONS

 

This policy does not insure against loss or damage, and the Company will not pay
costs, attorneys' fees, or expenses that arise by reason of:

 

1.Property taxes, including any personal property taxes and any assessments
collected with taxes, for the fiscal year 2012 - 2013, Tax Map Key (2)
4-5-011-008.

 

1st installment: $111,663.83 Paid 2nd installment: $111,663.83 Paid

 

2.Reservation in favor of the State of Hawaii of all mineral and metallic mines.

 

3.Terms, provisions conditions and restrictions, including the effect of any
failure to comply with such terms, provisions, conditions and restrictions, to
which reference is hereby made, as contained in the following document:

 

SUBDIVISION AGREEMENT (LARGE LOTS)

 

By and Between: PIONEER MILL COMPANY, LIMITED, a Hawaii corporation, and the
County of Maui Dated: December 15, 1980 Recorded: in the Bureau of Conveyances
of the State of Hawaii, in Liber 15229 at Page 224

 

4.Terms, provisions conditions and restrictions, including the effect of any
failure to comply with such terms, provisions, conditions and restrictions, to
which reference is hereby made, as contained in the following document:

 

SUBDIVISION AGREEMENT (Three Lots or Less)

 

By and Between: PIONEER MILL COMPANY, LIMITED, a Hawaii corporation, and the
County of Maui Dated: December 15, 1980 Recorded: in the Bureau of Conveyances
of the State of Hawaii, in Liber 15229 at Page 229.

 

5.Terms, provisions conditions and restrictions, including the effect of any
failure to comply with such terms, provisions, conditions and restrictions, to
which reference is hereby made, as contained in the following document:

 

DEED:

 

Dated: September 27, 1982 Recorded: in the Bureau of Conveyances of the State of
Hawaii, in Liber 16593 at Page 456.

 

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association. [tex10-1footer.jpg]

 

  ALTA Owner’s Policy (6/17/06)

 

 

Order No.: 13008617-FTHAI01

Policy No. PROFORMA

 

SCHEDULE B

(Continued)

 

By PARTIAL CANCELLATION OF EASEMENT dated September 19, 2001, recorded in said
Bureau of Conveyances as Document No. 2001-154123, PIONEER MILL COMPANY,
LIMITED, a Hawaii corporation, cancels, releases and terminates its right to
create easements reserved in the foregoing Deed, on, over and across the Road
Widening Parcels and Easement Areas.

 

By ASSIGNMENT OF RESERVED RIGHTS effective September 15, 2003, recorded in said
Bureau of Conveyances as Document No. 2004-163983, by and between PIONEER MILL
COMPANY, LLC, a Delaware limited liability company (successor by merger to
PIONEER MILL COMPANY, LIMITED, a Hawaii corporation), as Assignor, and KLC
Kaanapali Development Corp., a Hawaii corporation, as Assignee.

 

6.Terms, provisions conditions and restrictions, including the effect of any
failure to comply with such terms, provisions, conditions and restrictions, to
which reference is hereby made, as contained in the following document:

 

SECTION VII (c) AGREEMENT FOR WEST MAUI AREAS

 

By and Between: HAWAII OMORI CORPORATION, a Hawaii corporation, and the
DEPARTMENT OF WATER SUPPLY OF THE COUNTY OF MAUI Dated: December 20, 1989
Recorded: in the Bureau of Conveyances of the State of Hawaii, Document No.
90-029937.

 

7.Terms, provisions conditions and restrictions, including the effect of any
failure to comply with such terms, provisions, conditions and restrictions, to
which reference is hereby made, as contained in the following document:

 

ACKNOWLEDGEMENT REGARDING LAHAINA WASTEWATER TREATMENT CAPACITY

 

Executed By: HAWAII OMORI CORPORATION Dated: August 23, 1990 Recorded: in the
Bureau of Conveyances of the State of Hawaii, as Document No. 90-139192 RE:
Connection to County sewer system

 

8.Terms, provisions conditions and restrictions, including the effect of any
failure to comply with such terms, provisions, conditions and restrictions, to
which reference is hereby made, as contained in the following document:

 

MODIFICATION OF SUBDIVISION REQUIREMENTS AGREEMENT

 

Executed By: HAWAII OMORI CORPORATION, a Hawaii corporation, and the BOARD OF
WATER SUPPLY OF THE COUNTY OF MAUI Dated: April 20, 1993 Recorded: in the Bureau
of Conveyances of the State of Hawaii, as Document No. 93-080970 RE: Deferral of
subdivision requirements

 

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association. [tex10-1footer.jpg]

 

  ALTA Owner’s Policy (6/17/06)

 

 

Order No.: 13008617-FTHAI01

Policy No. PROFORMA

 

SCHEDULE B

(Continued)

 

9.Easement "B" for drainage purposes as set forth in that certain DEED dated
September 27, 1982, recorded in said Bureau of Conveyances in Liber 16593 at
Page 456, being more particularly described therein.

 

The above described was cancelled and replaced with "Easement B-1", being more
particularly described in and as set forth in MODIFICATION OF EASEMENT dated
September 19, 2001, recorded in said Bureau of Conveyances as Document No.
2001-154125.

 

10.EASEMENT 4 (EMBANKMENT EASEMENT), as shown on subdivision map prepared by
Kirk T. Tanaka, Land Surveyor, with R.T. Tanaka Engineers, Inc., dated May 10,
1999, last revised September 24, 1999, approved by the Director of Public Works
and Waste Management, County of Maui on September 28, 1999, and further
described in instrument recorded in the Bureau of Conveyances of the State of
Hawaii as Document No. 2002-070423.

 

11.Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document;

 

Granted to: STATE OF HAWAII Purpose: Embankment Recorded: in the Bureau of
Conveyances of the State of Hawaii, Document No. 2002-070423. Affects: Easement
4

 

12.Designation of Easement E-1, for switchgear purposes in favor of MAUI
ELECTRIC COMPANY, LIMITED, as shown on subdivision map prepared by Kirk T.
Tanaka, Land Surveyor, with R.T. Tanaka Engineers, Inc., dated May 10, 1999,
last revised September 24, 1999, approved by the Director of Public Works and
Waste Management, County of Maui on September 28, 1999.

 

13.Designation of Easement E-2, for switchgear purposes in favor of MAUI
ELECTRIC COMPANY, LIMITED, as shown on subdivision map prepared by Kirk T.
Tanaka, Land Surveyor, with R.T. Tanaka Engineers, Inc., dated May 10, 1999,
last revised September 24, 1999, approved by the Director of Public Works and
Waste Management, County of Maui on September 28, 1999.

 

14.Designation of Easement E-3, for switchgear purposes in favor of MAUI
ELECTRIC COMPANY, LIMITED, as shown on subdivision map prepared by Kirk T.
Tanaka, Land Surveyor, with R.T. Tanaka Engineers, Inc., dated May 10, 1999,
last revised September 24, 1999, approved by the Director of Public Works and
Waste Management, County of Maui on September 28, 1999.

 

15.Easement D-2 (15.00 feet wide) for drainage purposes, being more particularly
described in and as granted in DRAINAGE EASEMENT dated November 1, 2002,
recorded in the Bureau of Conveyances of the State of Hawaii as Document No.
2002-198425, running in favor of Lots 2, 3 and 5 of the Hawaii Omori Mauka
Subdivision.

 

16.Easement D-4 for drainage purposes, being more particularly described in and
as granted IN DRAINAGE EASEMENT dated November 1, 2002, recorded in the Bureau
of Conveyances of the State of Hawaii as Document No. 2002-198427, running in
favor of Lot 4 of the Hawaii Omori Mauka Subdivision.

 

17.Restriction of Vehicle Access along the westerly boundary of the land
described herein (except as permitted) as set forth in DEED dated February 12,
1957, recorded in the Bureau of Conveyances of the State of Hawaii in Liber 3231
at Page 411.

 

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association. [tex10-1footer.jpg]

 

  ALTA Owner’s Policy (6/17/06)

 

 

Order No.: 13008617-FTHAI01

Policy No. PROFORMA

 

SCHEDULE B

(Continued)

 

18.Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document;

 

Granted to: MAUI ELECTRIC COMPANY, LIMITED, a Hawaii corporation, and GTE
HAWAIIAN TELEPHONE COMPANY, INCORPORATED, a Hawaii corporation, now known as
Hawaiian Telcom, Inc. Purpose: electrical and telephone easement over and across
Easement 1 Recorded: in the Bureau of Conveyances of the State of Hawaii,
Document No. 92-175343. Affects: portion of the herein described premises

 

19.Covenants, conditions and restrictions, but omitting any covenants or
restrictions, if any, including but not limited to those based upon race, color,
religion, sex, sexual orientation, familial status, marital status, disability,
handicap, national origin, ancestry, source of income, gender, gender identity,
gender expression, medical condition or genetic information, as set forth in
applicable state or federal laws, except to the extent that said covenant or
restriction is permitted by applicable law, as set forth in the following
document:

 

DECLARATION OF RESTRICTIVE COVENANTS

 

Dated: December 26, 2003 Recorded: in the Bureau of Conveyances of the State of
Hawaii, Document No. 2003-286553.

 

20.Two (2) existing guy wires running outside of Easement 1, as shown on survey
map prepared by Kirk T. Tanaka, dated October 17, 2003, revised January 28,
2004.

 

21.Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document;

 

Granted to: MAUI ELECTRIC COMPANY, LIMITED and HAWAIIAN TELCOM, INC., both
Hawaii corporations Purpose: utility Recorded: in the Bureau of Conveyances of
the State of Hawaii, Document No. 2007-175124. Affects: portion of the herein
described premises

 

22.The effect of any failure to comply with the terms, provisions and conditions
as contained in the LAHAINA GATEWAY GROUND LEASE, as amended.

 

23.Encroachments or any other matters, including but not limited to any rights
or interests which may exist or arise by reason of the following facts, shown on
survey map dated November 23, 2012 prepared by Mitchell Duryea, Licensed
Professional Land Surveyor, Certificate Number 13401, Project No. 12-1700:

 

A.Building overlaps Drainage Easement “D-2” (#2002-198425)

 

B.Building overlaps 10' Building Setback Line by 4.0’

 

C.Building overlaps 10' Building Setback Line by 5.1’

 

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association. [tex10-1footer.jpg]

 

  ALTA Owner’s Policy (6/17/06)

 

 

Order No.: 13008617-FTHAI01

Policy No. PROFORMA

 

SCHEDULE B

(Continued)

 

24.The rights of tenants, as tenants only, including, but not limited to, any
matters affecting the rights of such tenants, as shown on the Rent Roll attached
hereto as Exhibit “A”.

 

25.LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FINANCING STATEMENT AS FIXTURE FILING

  

Amount: $29,000,000.00 Mortgagor: TNP SRT LAHAINA GATEWAY, LLC, a Delaware
limited liability company Mortgagee: DOF IV REIT HOLDINGS, LLC, a Delaware
limited liability company Dated: November 9, 2012 Recorded: November 9, 2012 in
the Bureau of Conveyances of the State of Hawaii, as Document No. A-46960423

 

26.LEASEHOLD ASSIGNMENT OF LEASES AND RENTS

 

Amount: To secure a loan in the principal sum of $20,000,000.00 Assignor: TNP
SRT LAHAINA GATEWAY, LLC, a Delaware limited liability company Assignee: DOF IV
REIT HOLDINGS, LLC, a Delaware limited liability company Dated: November 9, 2012
Recorded: November 9, 2012 in the Bureau of Conveyances of the State of Hawaii,
as Document No. A-46960424

 

27.UCC-1 FINANCING STATEMENT

 

Debtor: TNP SRT LAHAINA GATEWAY, LLC, a Delaware limited liability company
Secured Party: DOF IV REIT HOLDINGS, LLC, a Delaware limited liability company
Recorded: November 9, 2012 in the Bureau of Conveyances of the State of Hawaii,
as Document No. A-46960425

 

END OF ITEMS

 

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association. [tex10-1footer.jpg]

 

  ALTA Owner’s Policy (6/17/06)

 

 

Order No.: 13008617-FTHAI01

Policy No. PROFORMA

 

EXHIBIT “ONE”

 

THE LAND REFERRED TO IN THIS REPORT IS SITUATED IN THE COUNTY OF MAUI, STATE OF
HAWAII, AND IS DESCRIBED AS FOLLOWS:

 

LAHAINA GATEWAY GROUND LEASE

 

Landlord: LAHAINA GATEWAY COMMERCIAL LLC, a Washington limited liability company
Tenant: KAHOMA DEVELOPMENT, INC., a Washington corporation Dated: February 2,
2005 Recorded: Unrecorded Term: Commencing February 2, 2005, ending on February
1, 2060

 

The above LAHAINA GATEWAY GROUND LEASE is disclosed by SHORT FORM LEASE dated
February 2, 2005, recorded February 16, 2005 in the Bureau of Conveyances of the
State of Hawaii as Document No. 2005- 031882.

 

The above LAHAINA GATEWAY GROUND LEASE was amended by AMENDMENT OF LAHAINA
GATEWAY GROUND LEASE dated August 15, 2012, recorded August 28, 2012 in said
Bureau as Document No. A- 46230066.

 

The Tenant's interest in the above LAHAINA GATEWAY GROUND LEASE, as amended, by
mesne assignment, assigned by:

 

ASSIGNMENT OF GROUND LEASE

 

Assignor: TNP SRT LAHAINA GATEWAY, LLC, a Delaware limited liability company
Assignee: DOF IV LAHAINA, LLC, a Delaware limited liability company Dated:
_____________, 2013 Recorded: _____________, 2013 in said Bureau as Document No.
_____________

 

Said Lease demising the following described premises:

 

All of that certain parcel of land (being all of the land described in and
covered by Royal Patent Number 5664, Land Commission Award Number 286, Apana 2
to Keawa (Ekela) and portions of the lands described in and covered by Royal
Patent Number 1113, Land Commission Award Number 486-C, Apana 1 to Kaei for
Uluoa; Royal Patent Number 4509, Land Commission Award Number 10532, Apana 1 and
2 to Naolulo; Royal Patent Number 5579, Land Commission Award Number 2320, Apana
2 to Moakaka for Mere; Royal Patent Number 5664, Land Commission Award 286,
Apana 1 and 3 to Keawa (Ekela); Land Patent Number 8243, Land Commission Award
Number 11227, Apana 2 to Nalimu; and Royal Patent Grant Number 1891, Apana 2, 3,
4 and 6 to D. Baldwin) situate, lying and being on the northerly side of
Honoapiilani Highway (F.A.P. No. F-030-1 (1)) at Kapunakea and Moali, District
of Lahaina, Island and County of Maui, State of Hawaii, being Lot 1, of the
“Hawaii Omori Mauka Subdivision”, more particularly described as follows:

 

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.

[tex10-1footer.jpg]



    ALTA Owner’s Policy (6/17/06)

 

 

 

 

Order No.: 13008617-FTHAI01

Policy No. PROFORMA

 

EXHIBIT “ONE”

(Continued)

 

Beginning at the southwest corner of this lot, being also the northwest corner
of Lot 5 (Keawe Street), Hawaii Omori Mauka Subdivision, the coordinates of said
point of beginning referred to Government Survey Triangulation Station “LAINA”
being 3,973.35 feet south and 4,812.32 feet west and running by azimuths
measured clockwise from true South:

 

1. 159° 05’ 45” 109.19 feet along Honoapiilani Highway (F.A.P. No. F-030-1 (1));
            2. 164° 20’   60.00 feet along Honoapiilani Highway (F.A.P. No.
F-030-1 (1));             3. 163° 04' 23” 235.06 feet along Honoapiilani Highway
(F.A.P. No. F-030-1 (1));             4. 163° 17' 21” 265.04 feet along
Honoapiilani Highway (F.A.P. No. F-030-1 (1));             5. 164° 20’   86.61
feet along Honoapiilani Highway (F.A.P. No. F-030-1 (1));             6. 227°
51’   19.30 feet along the remainder of R. P. 1113, L. C. Aw. 486-C, Ap. 1 to
Kaei for Uluoa;             7. 317° 51’   35.70 feet along Lot 4, Hawaii Omori
Mauka Subdivision;             8. 286° 24'   45.00 feet along Lot 4, Hawaii
Omori Mauka Subdivision;             9. 266° 00'   24.68 feet along Lot 4,
Hawaii Omori Mauka Subdivision;             10. 221° 30’   103.83 feet along Lot
4, Hawaii Omori Mauka Subdivision;             11. 303° 00’   840.98 feet along
Lot 4, Hawaii Omori Mauka Subdivision;

 

12. Thence along Lot 4, Hawaii Omori Mauka Subdivision on a curve to the right
with a radius of 570.00 feet, the chord azimuth and distance being:

 

  314° 00’   217.52 feet;             13. 325° 00'   18.94 feet along Lot 4,
Hawaii Omori Mauka Subdivision;             14. 51° 57' 24” 41.58 feet along Lot
4, Hawaii Omori Mauka Subdivision;             15. 340° 14'   105.27 feet along
Lot 4, Hawaii Omori Mauka Subdivision;

 

16. Thence along Lot 4, Hawaii Omori Mauka Subdivision on a curve to the right
with a radius of 30.00 feet, the chord azimuth and distance being:

 

  27° 05' 27” 43.78 feet;

 

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.

[tex10-1footer.jpg]



    ALTA Owner’s Policy (6/17/06)

 

 

 

 

Order No.: 13008617-FTHAI01

Policy No. PROFORMA

 

EXHIBIT “ONE”

(Continued)

 

17. Thence along Lot 5 (Keawe Street), Hawaii Omori Mauka Subdivision on a curve
to the right with a radius of 956.00 feet, the chord azimuth and distance being:

 

  87° 58' 27” 463.39 feet;

 

18.  102° 00'   93.33 feet along Lot 5 (Keawe Street), Hawaii Omori Mauka
Subdivision;

 

19. Thence along Lot 5 (Keawe Street), Hawaii Omori Mauka Subdivision on a curve
to the left with a radius of 444.00 feet, the chord azimuth and distance being:

 

  88° 10’   212.32 feet;

 

20. 74° 20'   4.66 feet along Lot 5 (Keawe Street), Hawaii Omori Mauka
Subdivision;

 

21. Thence along Lot 5 (Keawe Street), Hawaii Omori Mauka Subdivision on a curve
to the right with a radius of 30.00 feet, the chord azimuth and distance being:

 

  116° 42' 52.5” 40.44 feet to the point of beginning and containing an area of
11.363 acres, more or less.

 

TOGETHER WITH vehicle access rights of ingress and egress from Honoapiilani
Highway through Highway Widening Lot over and across Boundary “R”, being more
particularly described in and as granted by Grant of Vehicle Access Rights of
the State of Hawaii, through its Department of Transportation, dated April 19,
2002, recorded in the Bureau of Conveyances of the State of Hawaii as Document
No. 2002-070420; and subject to the terms and provisions contained therein.

 

TOGETHER WITH any and all interests that the Landlord may have acquired by and
under the Drainage Easements described as follows:

 

1.Drainage Easement recorded as Document No. 2002-198424; and subject to the
terms and provisions contained therein;

 

2.Drainage Easement recorded as Document No. 2002-198426; and subject to the
terms and provisions contained therein;

 

3.Drainage Easement recorded as Document No. 2002-198428; and subject to the
terms and provisions contained therein; and

 

4.Drainage Easement recorded as Document No. 2002-198429; and subject to the
terms and provisions contained therein.

 

TMK: (2)4-5-011-008

 

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.

Z:\Vineyard\Live jobs\2013\08 Aug\06 Aug\Shift I\TNP Strategic Retail Trust,
Inc. - 8-K (v352029)\Draft\03-Production [tex10-1footer.jpg]



    ALTA Owner’s Policy (6/17/06)

 

 

 

 

EXHIBIT “A”

(Rent Rolls - Lahaina Gateway Center)

 

LAHAINA GATEWAY CENTER

KEAWE STREET 

LAHAINA, HAWAII 96761

5/1/13

 

UNIT #   TENANT   SQ FT   PRO-RATA
SHARE   LEASE
START/
END   TERM
(YRS)   MIN RENT
STEPUP   RENT/
SQFT   MINIMUM
RENT   EST.
CAM/SF   PROMO
FUND   SECURITY
DEPOSIT   NOTES OFFICE                                                     A-101
  Bames & Noble Booksellers   24.579   17.98%  

1/15/2008

1/31/3011

  10.1   2/1/2013   51,700.00   2.10   47,000.00   11,854.66   Waived   Waived  

% rent 3% of gross sales

5% Cap on Common Area Expenses

                                                      A-102   VACANT   3,338  
2.44%                                                                          
                    A-201  

Outback Steakhouse

OSI Restaurant partners, LLC

  7,152   5.19%  

4/14/2008

4/30/7018

  10.0  

5/1/2012

5/1/2013

 

17,164.80

23,262.53

 

 

2.40

3.25

  17,164.80   4,611.81   Waived   Waived   % rent 5% of gross sales Tenant
pro-data share cannot exceed 5 189% 5% Cap on Common Area Expenses Rent reduced
to $ 17,164 80 thru 4/30/13                                                    
  A-202  

Calmani, Inc.

dba Melting Pot and 100 Wines Tenant went dark as of 2/24/13.

  6,610   4.84%  

6/13/2007

5/31/2018

  11.0  

1/1/2012

2/1/2012

8/1/2013

8/l/2014

 

7,800.00

0.00

7,800.00

20,982.50

 

1.18

0.00

1.18

3.17

  0.00   4,309.84   661.00   19.250.00  

% rent 6% of gross sales

2nd Amendment 2/6/12 extends rent relief

                                                      A-202.   State Farm
Insurance dbs Chad Santiago, LLC   745   0.55%  

9/1/2008

9/1/2013

  5.0   9/1/2012   3,558.84   4.78   3,558.84   507.83   Waived   3,836.00      
                                                    B-101   Local Motion, Inc  
3,960   2.90%  

9/1/2010

10/31/2017

  7.2  

10/14/2012

11/l/2012

11/1/2014

11/1/2015

11/1/2016

 

7,000.00

8,910.00

9,187.20

9,464.40

9,741.60

      7,000.00   2,699.36   396.00   7,280.00   1st Amendment signed 4/27/12    
                                                  B- 102 to 103   VACANT   2,800
  2.05%                                                                        
                      B-104   Office Max   18,620   13.62%  

9/7/2008

3/31/2019

  10.6  

10/1/2011

1/1/2014

 

34,136.67

46,550.00

 

1.83

2.50

  34,136.67   7,154.56   Waived   Waived  

Current Rent Relief until 12/31/13 ($34,137 per month subject to sales)

“Tenant's CAM does not include RPT and Mgm1 Fee

 

Page 1 of 5

 

 



 

EXHIBIT “A”

(Rent Rolls - Lahaina Gateway Center)

 

LAHAINA GATEWAY CENTER

KEAWE STREET

LAIIAINA, HAWAII 96761

5/1/13

 

UNIT #   TENANT   SQ FT   PRO-RATA
SHARE   LEASE
START/
END   TERM
(YRS)   MIN RENT
STEPUP   RENT/
SQ FT   MINIMUM
RENT   EST.
CAM/5F   PROMO
FUND   SECURITY
DEPOSIT   NOTES                                                       B-105a  
Aloha Aina Designs dba passion 4 Fashion   700   0.51%  

8/13/2012

8/13/2013

  3.0  

8/13/2012

8/13/2013

8/13/2014

 

1,730.00

1,923.00

2,100.00

 

2.30

2.75

3.00

  1,730.00   476.00   70.00   2,318.74  

Lease effective 5/15/12. LL

delivered space on 3/13/12.

                                                      B-105b   Joari Earl
dba Paia Mercantile   700   0.51%  

10/19/2012

10/31/2017

  5.0  

3/1/2013

3/1/2014

3/1/2013

3/1/2016

3/1/2017

 

1,373.00

1,633.00

1,736.44

1,823.26

1,914.42

 

2.25

2.36

2.48

2.60

2.73

  0.00   476.00   70.00   2,209.36   Free rent 11/1/12-2/28/13. 8% percentage
rent above breakpt                                                       B-106a
  VACANT   671   0.49%                                                          
                                    B-106b   VACANT   739   0.54%              
                                                                               
B-107   Mahina Boutique   1,000   0.73%  

11/1/2008

10/31/2013

  5.0  

11/1/2009

11/1/2010

11/1/2011

11/1/2012

 

5,000.00

5,150.00

5,304.30

5,463.64

 

5.00

5.15

5.30

5.46

  0.00   681.66   100.00   6.042.00   %Rent-8% of Gross Sales Co- Tenancy clause
• tenant does not pay base rent until 4 of the surrounding units are occupied  
                                                    B-108   County of Maui  -
DMV   2,458   1.80%  

1/1/2013

6/30/2018

  5.5  

1/1/2013

3/1/2013

7/1/2013

7/1/2014

7/1/2013

7/1/2016

7/1/2017

 

0.00

4,670.00

3,330.30

3,779.37

6,039.44

6,311.22

6,633.80

 

0.00

4.67

3.33

5.78

6.04

6.31

6.64

  0.00   1,671.44   0.00   Waived                                              
            B-109   VACANT   1,400   1.02%                                      
                                                        B-110   TJ 18, Inc.  dba
Italian Delight   1,400   1.02%  

3/1/2012

4/30/2017

  5.0  

7/1/2012

1/1/2013

7/1/2013

7/1/2014

7/1/2013

7/1/2016

 

2,800.00

3,130.00

4,200.00

4,900.00

3.600.00

3.930.00

 

2.00

2.23

3.00

3.50

4.00

4.25

  2,800.00   934.25   140.00   4,302.06   % Rent - 7% of Gross Sales Rent
commencement 7/1/12                                                       B-111
  VACANT   1,400   1.02%                                                        
                                      B-112   Claire's Boutique   1,400   1.02%
 

6/1/2008

1/31/2017

  8.7   6/1/2015   8,106.00   5.79   7,420.00   954.32   140.00   Waived   %
Rent - 6% of Gross Sales                                                       B
-113   Foot Locker   2,626   1.92%  

5/30/2008

1/31/2014

  5.7   6/1/2011

 

 

 

9,847.30

 

 

 

3.73   9,847.30   1,790.03   262.60   Waived   % Rent - 6% of Gross Sales

 

Page 2 of 5

 

 

EXHIBIT “A”

(Rent Rolls - Lahaina Gateway Center)

 

LAHAINA GATEWAY CENTER

KEAWE STREET

LAHAINA, HAWAII 96761

5/1/13

 

UNIT #   TENANT   SQ FT   PRO-RATA
SHARE   LEASE
START/
END   TERM
(YRS)   MIN RENT
STEPUP   RENT/
SQ FT   MINIMUM
RENT   EST.
CAM/SF   PROMO
FUND   SECURITY
DEPOSIT   NOTES                                                   B-114   VACANT
  5,000   3.66%                                                                
                              B-115   VACANT   3,885   2.84%       0.0          
    0.00                                                                      
B-116   VACANT   1,200   0.88%                                                  
                                            B-117   VACANT   1,200   0.88%      
                                                                               
        B-118   Plush Because Lounge, Inc.   1,200   0.88%  

1/1/2011

12/31/2013

  5.0  

1/1/2014

1/1/2013

 

5,333.00

5,673.38

 

4.61

4.73

  5,400.00   817.99   120.00   6,500.00   % Rent - 7% of Gross Sales            
                                          B-119 to B-120   Teddy's Bigger
Burgers   2,400   1.76%  

3/14/2011

3/14/2016

  5.0  

5/14/2012

5/1/2013

3/1/2014

5/1/2013

 

7,872.00

8,068.80

8,270.52

8,477.28

  6.56   7,872.00   1,635.97   240.00   9,730.00   % Rent - 6% of Gross Sales  
                                                    C-101 to C-103   Gross sales
  2,843   2.08%  

6/20/2003

6/30/2018

  10.0  

7/1/2013

7/1/2014

7/1/2015

7/1/2016

7/1/2017

 

13,181.13

13,376.59

13,983.89

14,403.41

14,835.52

 

4.64

4.78

4.92

5.07

5.22

  13,181.15   1,937.95   284.30   14,204.91   % Rent - 7% of Gross Sales        
                                              C-104   Lahaina Farms (Food
Pantry, Ltd )   14,645   10.71%  

4/1/2008

3/31/2023

  15.0  

4/1/2013

4/1/2018

 

39,541.50

42,763.40

 

2.70

2.92

  36,612.50   9,548.81   1,464.50   Waived   % Rent - 6% of Gross Sales        
                                              D-101   Central Pacific Bank  
3,540   2.59%  

2/1/2008

1/31/2023

  15.0  

2/1/2013

2/1/2018

 

21,417.00

23,611.80

 

6.05

6.67

  19,470.00   2,413.06   354.00   Waived    

 

Page 3 of 5

 

 

EXHIBIT “A”

(Rent Rolls - Lahaina Gateway Center)

 

LAHAINA GATEWAY CENTER

KEAWE STREET

LAHAINA, HAWAII 96761

5/1/13

 

UNIT #   TENANT   SQ FT   PRO-RATA
SHARE  

LEASE

START/
END

  TERM
(YRS)   MIN RENT
STEPUP   RENT/
SQ FT   MINIMUM
RENT  

EST.

CAM/SF

  PROMO
FUND   SECURITY
DEPOSIT   NOTES                                                       E-101 to
E-103   Vitamin Shoppe   3,000   2.19%  

6/1/2008

5/31/2018

  10.0  

6/1/2008

6/1/2012

6/1/2013

6/1/2018

 

16,313.79

13,866.72

17,230.00

19,837.30

 

5.44

4.62

5.75

6.61

  13,866.72   2,044.97   None   Waived   %Rent - None Amendment signed for 15%
 rent  reduction 6/1/12 thru 5/31/13.                                          
            E-104   VACANT   1,000   0.73%                                      
                                                        E-105   VACANT   1,000  
0.73%                                                                          
                    E-106   VACANT   1,000   0.73%                              
                                                                E-107   Go
Wireless   1,000   0.73%  

7/8/2009

7/31/2014

  5.1  

8/1/2012

8/1/2013

 

4,753.37

4,895.98

 

3.33

3.43

  4,753.37   681.66   100.00   Waived   % Rent - None                          
                            E-108   STL Medical Services   1,000   0.73%  

4/1/2009

3/31/2014

  5.0   3/1/2012   4,635.00   4.64   4,635.00   681.66   100.00   5.000.00   %
Rent - None                                                       E-109   VACANT
  1,000   0.73%                                                                
                              E-110   David’s Happy Nails (Nguven and Hoang)  
1,000   0.73%  

6/25/2008

6/30/2018

  10.0  

7/1/2013

7/1/2014

7/1/2015

7/1/2016

7/1/2017

 

5,796.38

5,970.28

6,149.39

6,333.88

6,523.90

 

5.80

5.97

6.15

6.33

6.52

  5,796.38   681.66   100.00   11,875.00   % Rent - 8% of Gross Sales          
                                            E-111   VACANT   1,000   0.73%      
                                                                               
        E-112   VACANT   1,000   0.73%                                        

 

Page 4 of 5

 

 



 

EXHIBIT “A”

 

(Rent Rolls - Lahaina Gateway Center)

 

LAHAINA GATEWAY CENTER

KEAWE STREET

LAHAINA, HAWAII 96761

5/1/13

 

UNIT #   TENANT   SQFT   PRO-RATA
SHARE   LEASE
START/
END   TERM
(YRS)   MIN RENT
STEPUP   RENT/
SQ FT   MINIMUM
RENT   EST.
CAM/SF   PROMO
FUND   SECURITY
DEPOSIT   NOTES                                                       F-101a  
Maui Dive & Surf   1.428   1.04%   1/1/2010   3.4   1/1/2012   6,952.58   4.87  
6,952.58   973.40   142.80   8,107.00   % Rent - 9% of Gross Sales              
  5/31/2013       1/1/2013   7,126.40   4.99                                    
                                      F-101   Maui Dive & Surf   5.044   3.69%  
6/4/2008   5.0   7/1/2012   25,576.15   5.07   25,576.15   3,438.27   504.40  
27,785.22   % Rent -  9% of Gross Sales                 5/31/2013       7/1/2013
  26,215.50                                                 7/1/2014   26,870.96
                                                7/1/2015   27,542.74            
                                    7/1/2016   28,231.31                        
                        7/1/2017   28,937.10                                    
                                          Kiosk #1   VACANT   n/a              
                                                                               
    Kiosk #2   West Maui Mountain Adventure   n/a       MTM                  
1,500.00                                                                      
TTL LAHAINA GATEWAY CENTER   136,683   99.96%                                  
                                                                Units Occupied  
99.982   73.15%                                             Units Vacant  
30.091   22.02%                                        

 

Certified Rent Roll:       Signature Date     

 

Page 5 of 5

 

 





 

Endorsement 3.1-06 (Zoning-Completed Structure ) Revised 10-22-09

 

ENDORSEMENT

 

Attached to Policy No. PROFORMA

 

Issued by

 

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

1.The Company insures against loss or damage sustained by the Insured in the
event that, at Date of Policy,

 

a.according to applicable zoning ordinances and amendments, the Land is not
classified Zone M-1 (Light Industrial District);

 

b.the following use or uses are not allowed under that classification:

 

Uses and structures permitted by the zoning codes of the County of Maui, as the
same may be amended from time to time.

 

c.There shall be no liability under paragraph 1.b. if the use or uses are not
allowed as the result of any lack of compliance with any conditions,
restrictions, or requirements contained in the zoning ordinances and amendments,
including but not limited to the failure to secure necessary consents or
authorizations as a prerequisite to the use or uses. This paragraph 1.c. does
not modify or limit the coverage provided in Covered Risk 5.

 

2.The Company further insures against loss or damage sustained by the Insured by
reason of a final decree of a court of competent jurisdiction either prohibiting
the use of the Land, with any existing structure, as specified in paragraph 1.b.
or requiring the removal or alteration of the structure, because, at Date of
Policy, the zoning ordinances and amendments have been violated with respect to
any of the following matters:

 

a.Area, width, or depth of the Land as a building site for the structure

b.Floor space area of the structure

c.Setback of the structure from the property lines of the Land

d.Height of the structure, or

e.Number of parking spaces.

 

3.There shall be no liability under this endorsement based on:

 

a.the invalidity of the zoning ordinances and amendments until after a final
decree of a court of competent jurisdiction adjudicating the invalidity, the
effect of which is to prohibit the use or uses;

b.the refusal of any person to purchase, lease or lend money on the Title
covered by this policy.

 

[tex10-1footer.jpg]   Copyright 2010 American Land Title Association. All rights
reserved.  

The use of this Form is restricted to ALTA licensees and ALTA members

in good standing as of the date of use. All other uses are prohibited.

Reprinted under license from the American Land Title Association.

 

 

 

 

Endorsement 3.1-06 (Zoning-Completed Structure ) Revised 10-22-09

 

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.

 

Dated:

 

FIDELITY NATIONAL TITLE INSURANCE COMPANY       By:       Its Authorized
Signatory  

 

CLTA Form 123.2-06 (10-22-09)

 

[tex10-1footer.jpg]   Copyright 2010 American Land Title Association. All rights
reserved.  

The use of this Form is restricted to ALTA licensees and ALTA members

in good standing as of the date of use. All other uses are prohibited.

Reprinted under license from the American Land Title Association.

 

 

 

 

Endorsement 8.2-06 (Commercial Environment Protection Lien) Adopted 10-16-08

 

ENDORSEMENT

 

Attached to Policy No. PROFORMA

 

Issued by

 

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

The Company insures against loss or damage sustained by the Insured by reason of
an environmental protection lien that, at Date of Policy, is recorded in the
Public Records or filed in the records of the clerk of the United States
district court for the district in which the Land is located, unless the
environmental protection lien is set forth as an exception in Schedule B.

 

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.

 

Dated:

 

FIDELITY NATIONAL TITLE INSURANCE COMPANY       By:       Its Authorized
Signatory  







 

CLTA Form 110.12-06 (10-16-08) [tex10-1footer.jpg]   Copyright 2010 American
Land Title Association. All rights reserved.  

The use of this Form is restricted to ALTA licensees and ALTA members

in good standing as of the date of use. All other uses are prohibited.

Reprinted under license from the American Land Title Association.



 

 

 

 

Endorsement 9.2-06 (Restrictions, Encroachments, Minerals – Owner’s Policy -
Improved Land) Adopted 06/17/06

 

ENDORSEMENT

 

Attached to Policy No. PROFORMA

 

Issued by

 

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

The Company insures against loss or damage sustained by the Insured by reason
of:

 

1.The existence, at Date of Policy, of any of the following unless expressly
excepted in Schedule B:

a.Present violations on the Land of any enforceable covenants, conditions, or
restrictions, or any existing improvements on the Land that violate any building
setback lines shown on a plat of subdivision recorded or filed in the Public
Records.

b.Any instrument referred to in Schedule B as containing covenants, conditions,
or restrictions on the Land that, in addition, (i) establishes an easement on
the Land, (ii) provides for an option to purchase, a right of first refusal, or
the prior approval of a future purchaser or occupant, or (iii) provides a right
of reentry, possibility of reverter, or right of forfeiture because of
violations on the Land of any enforceable covenants, conditions, or
restrictions.

c.Any encroachment of existing improvements located on the Land onto adjoining
land, or any encroachment onto the Land of existing improvements located on
adjoining land.

d.Any encroachment of existing improvements located on the Land onto that
portion of the Land subject to any easement excepted in Schedule B.

e.Any notices of violation of covenants, conditions, or restrictions relating to
environmental protection recorded or filed in the Public Records.

2.Damage to existing buildings:

a.That are located on or encroach upon that portion of the Land subject to any
easement excepted in Schedule B, which damage results from the exercise of the
right to maintain the easement for the purpose for which it was granted or
reserved;

b.Resulting from the future exercise of any right existing at Date of Policy to
use the surface of the Land for the extraction or development of minerals
excepted from the description of the Land or excepted in Schedule B.

3.Any final court order or judgment requiring the removal from any land
adjoining the Land of any encroachment, other than fences, landscaping, or
driveways, excepted in Schedule B.

4.Any final court order or judgment denying the right to maintain any existing
building on the Land because of any violation of covenants, conditions, or
restrictions, or building setback lines shown on a plat of subdivision recorded
or filed in the Public Records.

 

Wherever in this endorsement the words “covenants, conditions, or restrictions”
appear, they shall not be deemed to refer to or include the terms, covenants,
conditions, or limitations contained in an instrument creating a lease.

 

As used in paragraphs 1.a. and 4, the words “covenants, conditions, or
restrictions” do not include any covenants, conditions, or restrictions (a)
relating to obligations of any type to perform maintenance, repair, or
remediation on the Land, or (b) pertaining to environmental protection of any
kind or nature, including hazardous or toxic matters, conditions, or substances,
except to the extent that a notice of a violation or alleged violation affecting
the Land has been recorded or filed in the Public Records at Date of Policy and
is not excepted in Schedule B.

 



 

CLTA Form 100.10-06 (06-17-06) [tex10-1footer.jpg]   Copyright 2010 American
Land Title Association. All rights reserved.  

The use of this Form is restricted to ALTA licensees and ALTA members

in good standing as of the date of use. All other uses are prohibited.
Reprinted under license from the American Land Title Association.

 

 

 

 

Endorsement 9.2-06 (Restrictions, Encroachments, Minerals – Owner’s Policy -
Improved Land) Adopted 06/17/06

 

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.

 

Dated:

 

FIDELITY NATIONAL TITLE INSURANCE COMPANY       By:       Its Authorized
Signatory  

 



CLTA Form 100.10-06 (06-17-06) [tex10-1footer.jpg]   Copyright 2010 American
Land Title Association. All rights reserved.  

The use of this Form is restricted to ALTA licensees and ALTA members

in good standing as of the date of use. All other uses are prohibited.

Reprinted under license from the American Land Title Association.

 

 

 

 

American Land Title Association Endorsement 13-06 (Leasehold – Owner’s)  
Revised 04-02-12

 

ENDORSEMENT

 

Attached to Policy No. PROFORMA

 

Issued by

 

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

1.As used in this endorsement, the following terms shall mean:

 

a.“Evicted'' or “Eviction”: (a) the lawful deprivation, in whole or in part, of
the right of possession insured by this policy, contrary to the terms of the
Lease or (b) the lawful prevention of the use of the Land or the Tenant
Leasehold Improvements for the purposes permitted by the Lease, in either case
as a result of a matter covered by this policy.

 

b.“Lease”: the lease described in Schedule A.

 

c.“Leasehold Estate”: the right of possession granted in the Lease for the Lease
Term.

 

d.“Lease Term”: the duration of the Leasehold Estate, as set forth in the Lease,
including any renewal or extended term if a valid option to renew or extend is
contained in the Lease.

 

e.“Personal Property”: property, in which and to the extent the Insured has
rights, located on or affixed to the Land on or after Date of Policy that by law
does not constitute real property because (i) of its character and manner of
attachment to the Land and (ii) the property can be severed from the Land
without causing material damage to the property or to the Land.

  

f.“Remaining Lease Term”: the portion of the Lease Term remaining after the
Insured has been Evicted.



 

g.“Tenant Leasehold Improvements”: Those improvements, in which and to the
extent the Insured has rights, including landscaping, required or permitted to
be built on the Land by the Lease that have been built at the Insured's expense
or in which the Insured has an interest greater than the right to possession
during the Lease Term.

 

2.Valuation of Estate or Interest Insured:

 

If in computing loss or damage it becomes necessary to value the Title, or any
portion of it, as the result of an Eviction of the Insured, then, as to that
portion of the Land from which the Insured is Evicted, that value shall consist
of the value for the Remaining Lease Term of the Leasehold Estate and any Tenant
Leasehold Improvements existing on the date of the Eviction. The Insured
Claimant shall have the right to have the Leasehold Estate and the Tenant
Leasehold Improvements affected by a defect insured against by the policy valued
either as a whole or separately. In either event, this determination of value
shall take into account rent no longer required to be paid for the Remaining
Lease Term.

 

[tex10-1footer.jpg]   Copyright 2006-2012 American Land Title Association. All
rights reserved.   The use of this Form is restricted to ALTA licensees and ALTA
members
in good standing as of the date of use. All other uses are prohibited.
Reprinted under license from the American Land Title Association.

 

 

 

 

American Land Title Association Endorsement 13-06 (Leasehold – Owner’s)  
Revised 04-02-12

 

3.Additional items of loss covered by this endorsement:

 

If the Insured is Evicted, the following items of loss, if applicable to that
portion of the Land from which the Insured is Evicted shall be included, without
duplication, in computing loss or damage incurred by the Insured, but not to the
extent that the same are included in the valuation of the Title determined
pursuant to Section 2 of this endorsement, any other endorsement to the policy,
or Section 8(a)(ii) of the Conditions:

 

a.The reasonable cost of (i) removing and relocating any Personal Property that
the Insured has the right to remove and relocate, situated on the Land at the
time of Eviction, (ii) transportation of that Personal Property for the initial
one hundred miles incurred in connection with the relocation, (iii) repairing
the Personal Property damaged by reason of the removal and relocation, and (iv)
restoring the Land to the extent damaged as a result of the removal and
relocation of the Personal Property and required of the Insured solely because
of the Eviction.

  

b.Rent or damages for use and occupancy of the Land prior to the Eviction that
the Insured as owner of the Leasehold Estate may be obligated to pay to any
person having paramount title to that of the lessor in the Lease.

 

c.The amount of rent that, by the terms of the Lease, the Insured must continue
to pay to the lessor after Eviction with respect to the portion of the Leasehold
Estate and Tenant Leasehold Improvements from which the Insured has been
Evicted.

 

d.The fair market value, at the time of the Eviction, of the estate or interest
of the Insured in any lease or sublease permitted by the Lease and made by the
Insured as lessor of all or part of the Leasehold Estate or the Tenant Leasehold
Improvements.

 

e.Damages caused by the Eviction that the Insured is obligated to pay to lessees
or sublessees on account of the breach of any lease or sublease permitted by the
Lease and made by the Insured as lessor of all or part of the Leasehold Estate
or the Tenant Leasehold Improvements.

 

f.The reasonable cost to obtain land use, zoning, building and occupancy
permits, architectural and engineering services and environmental testing and
reviews for a replacement leasehold reasonably equivalent to the Leasehold
Estate.

 

g.If Tenant Leasehold Improvements are not substantially completed at the time
of Eviction, the actual cost incurred by the Insured, less the salvage value,
for the Tenant Leasehold Improvements up to the time of Eviction. Those costs
include costs incurred to obtain land use, zoning, building and occupancy
permits, architectural and engineering services, construction management
services, environmental testing and reviews, and landscaping.

 

4.This endorsement does not insure against loss, damage or costs of remediation
(and the Company will not pay costs, attorneys’ fees or expenses) resulting from
environmental damage or contamination.

 

[tex10-1footer.jpg]   Copyright 2006-2012 American Land Title Association. All
rights reserved.   The use of this Form is restricted to ALTA licensees and ALTA
members
in good standing as of the date of use. All other uses are prohibited.
Reprinted under license from the American Land Title Association.

 

 

 

 

American Land Title Association Endorsement 13-06 (Leasehold – Owner’s)  
Revised 04-02-12

 

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.

 

Dated:

 

FIDELITY NATIONAL TITLE INSURANCE COMPANY     By:       Authorized Signatory  

 

[tex10-1footer.jpg]   Copyright 2006-2012 American Land Title Association. All
rights reserved.  

The use of this Form is restricted to ALTA licensees and ALTA members

in good standing as of the date of use. All other uses are prohibited.

Reprinted under license from the American Land Title Association.

 

 

 

 



 



Endorsement 17-06 (Access and Entry) Adopted 6-17-06





 

ENDORSEMENT

Attached to Policy No. PROFORMA

Issued by

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

The Company insures against loss or damage sustained by the Insured if, at Date
of Policy (i) the Land does not abut and have both actual vehicular and
pedestrian access to and from Keawe Street (the “Street'’), (ii) the Street is
not physically open and publicly maintained, or (iii) the Insured has no right
to use existing curb cuts or entries along that portion of the Street abutting
the Land.

 

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.

 

Dated:

 

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

By:       Its Authorized Signatory  

 

CLTA Form 103.11-06 (06-17-06)

 

Copyright 2010 American Land Title Association. All rights reserved.
[tex10-1footer.jpg]   The use of this Form is restricted to ALTA licensees and
ALTA members in good standing as of the date of use. All other uses are
prohibited. Reprinted under license from the American Land Title Association.

 

 

 

 

Endorsement 17.2-06 (Utility Access) Adopted 10-16-08



 

ENDORSEMENT

Attached to Policy No. PROFORMA

Issued by

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

The Company insures against loss or damage sustained by the Insured by reason of
the lack of a right of access to the following utilities or services: [CHECK ALL
THAT APPLY]

 

x Water service ¨ Natural gas service x Telephone service   x Electrical power
service x Sanitary sewer x Storm water drainage   [¨ ] [¨ ] [¨ ]  

 

either over, under or upon rights-of-way or easements for the benefit of the
Land because of:

 

(1)a gap or gore between the boundaries of the Land and the rights-of-way or
easements;

(2)a gap between the boundaries of the rights-of-way or easements ; or

(3)a termination by a grantor, or its successor, of the rights-of-way or
easements.

 

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.

 

Dated:

 

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

By:       Its Authorized Signatory  

 

CLTA Form 103.13-06 (10-16-08)

 



Copyright 2010 American Land Title Association. All rights reserved.
[tex10-1footer.jpg]   The use of this Form is restricted to ALTA licensees and
ALTA members in good standing as of the date of use. All other uses are
prohibited. Reprinted under license from the American Land Title Association.

 

 

 

 

Endorsement 18-06 (Single Tax Parcel) Adopted 6-17-06



 

ENDORSEMENT

Attached to Policy No. PROFORMA

Issued by

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

The Company insures against loss or damage sustained by the Insured by reason of
the Land being taxed as part of a larger parcel of land or failing to constitute
a separate tax parcel for real estate taxes.

 

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.

 

Dated:

 

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

By:       Its Authorized Signatory  

 

CLTA Form 129-06 (06-17-06)

 



Copyright 2010 American Land Title Association. All rights reserved.
[tex10-1footer.jpg]   The use of this Form is restricted to ALTA licensees and
ALTA members in good standing as of the date of use. All other uses are
prohibited. Reprinted under license from the American Land Title Association.

 

 

 

 

Endorsement Form 19.1-06 (Contiguity-Single Parcel) Adopted 6-17-06

 

ENDORSEMENT

Attached to Policy No. PROFORMA

Issued by

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

The Company insures against loss or damage sustained by the Insured by reason
of:

 

1.the failure of the Land to be contiguous to Lot 5 (Keawe Street) of the Hawaii
Omori Mauka Subdivision, being more particularly described in and as granted by
instrument recorded in the Bureau of Conveyances of the State of Hawaii as
Document No. 2004-038590, along the Easterly boundary line[s] of Lot 1 and
Westerly boundary line(s) of Lot 5; or

 

2.the presence of any gaps, strips, or gores separating the contiguous boundary
lines described above.

 

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.

 

Dated:

 

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

By:       Its Authorized Signatory  

 

CLTA Form 116.4-06 (06-17-06)

 



Copyright 2010 American Land Title Association. All rights reserved.
[tex10-1footer.jpg]   The use of this Form is restricted to ALTA licensees and
ALTA members in good standing as of the date of use. All other uses are
prohibited. Reprinted under license from the American Land Title Association.

 

 

 

 

ALTA Form 22-06 (6/17/06)   Location CLTA Form 116.01-06

 

ENDORSEMENT

Attached to Policy No. PROFORMA

Issued by

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

The Company insures against loss or damage sustained by the Insured by reason of
the failure of a light industrial retail complex, known as 325 Keawe Street,
Lahaina, Maui, Hawaii, to be located on the Land at Date of Policy.

 

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.

 

Dated:

 

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

By:       Its Authorized Signatory  

 

 

 

 

Endorsement 25-06 (Same as Survey) Adopted 10-16-08

 

ENDORSEMENT

Attached to Policy No. PROFORMA

Issued by

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

The Company insures against loss or damage sustained by the Insured by reason of
the failure of the Land as described in Schedule A to be the same as that
identified on the ALTA/ACSM Land Title Survey dated November 23, 2012, prepared
by Mitchell Duryea, Professional Land Surveyor No. 13401, Project No. 12-1700.

 

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.

 

Dated:

 

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

By:       Its Authorized Signatory  

 

CLTA Form 116.1 -06 (10-16-08)

 



Copyright 2010 American Land Title Association. All rights reserved.
[tex10-1footer.jpg]   The use of this Form is restricted to ALTA licensees and
ALTA members in good standing as of the date of use. All other uses are
prohibited. Reprinted under license from the American Land Title Association.

 

 

 

 



Endorsement 26-06 (Subdivision) Adopted 10-16-08

 

ENDORSEMENT

Attached to Policy No. PROFORMA

Issued by

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

The Company insures against loss or damage sustained by the Insured by reason of
the failure of the Land to constitute a lawfully created parcel according to the
subdivision statutes and local subdivision ordinances applicable to the Land.

 

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.

 

Dated:

 

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

By:       Its Authorized Signatory  

 

CLTA Form 116.8-06 (10-16-08)

 



Copyright 2010 American Land Title Association. All rights reserved.
[tex10-1footer.jpg]   The use of this Form is restricted to ALTA licensees and
ALTA members in good standing as of the date of use. All other uses are
prohibited. Reprinted under license from the American Land Title Association.

 

 

 

 

American Land Title Association Endorsement 28-06 (Easement - Damage or Enforced
Removal) Revised 02-03-10

 

ENDORSEMENT

Attached to Policy No. PROFORMA

Issued by

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

The Company insures against loss or damage sustained by the Insured if the
exercise of the granted or reserved rights to use or maintain the easement(s)
referred to in Exception(s) 15 of Schedule B results in:

 

(1)damage to an existing building located on the Land, or

 

(2)enforced removal or alteration of an existing building located on the Land .

 

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.

 

Dated:

 

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

By:       Its Authorized Signatory  

 



Copyright 2006-2010 American Land Title Association. All rights reserved.
[tex10-1footer.jpg]   The use of this Form is restricted to ALTA licensees and
ALTA members in good standing as of the date of use. All other uses are
prohibited. Reprinted under license from the American Land Title Association.

 

 

 

 

American Land Title Association Endorsement 28.1-06   (Encroachments -
Boundaries and Easements)   Adopted 04-02-12

 

ENDORSEMENT

Attached to Policy No. PROFORMA

Issued by

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

1.The insurance provided by this endorsement is subject to the exclusions in
Section 4 of this endorsement; and the Exclusions from Coverage, the Exceptions
from Coverage contained in Schedule B, and the Conditions in the policy.

 

2.For purposes of this endorsement only, “Improvement" means an existing
building, located on either the Land or adjoining land at Date of Policy and
that by law constitutes real property.

 

3.The Company insures against loss or damage sustained by the Insured by reason
of:

 

a.An encroachment of any Improvement located on the Land onto adjoining land or
onto that portion of the Land subject to an easement, unless an exception in
Schedule B of the policy identifies the encroachment;

 

b.An encroachment of any Improvement located on adjoining land onto the Land at
Date of Policy, unless an exception in Schedule B of the policy identifies the
encroachment;

 

c.Enforced removal of any Improvement located on the Land as a result of an
encroachment by the Improvement onto any portion of the Land subject to any
easement, in the event that the owners of the easement shall, for the purpose of
exercising the right of use or maintenance of the easement, compel removal or
relocation of the encroaching Improvement; or

 

d.Enforced removal of any Improvement located on the Land that encroaches onto
adjoining land.

 

4.This endorsement does not insure against loss or damage (and the Company will
not pay costs, attorneys’ fees, or expenses) resulting from the encroachments
listed as Exceptions 23 of Schedule B.

 

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.

 

Dated:

 

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

By:       Its Authorized Signatory  

 



Copyright 2012 American Land Title Association. All rights reserved.
[tex10-1footer.jpg]   The use of this Form is restricted to ALTA licensees and
ALTA members in good standing as of the date of use. All other uses are
prohibited. Reprinted under license from the American Land Title Association.





 

 



 

EXCLUSIONS FROM COVERAGE

 

The following matters are expressly excluded from the coverage of this policy,
and the Company will not pay loss or damage, costs, attorneys’ fees, or expenses
that arise by reason of:

 

1.(a)          Any law, ordinance, permit, or governmental regulation (including
those relating to building and zoning) restricting, regulating, prohibiting, or
relating to

(i)the occupancy, use, or enjoyment of the Land;

(ii)the character, dimensions, or location of any improvement erected on the
Land;

(iii)the subdivision of land; or

(iv)environmental protection;

or the effect of any violation of these laws, ordinances, or governmental
regulations. This Exclusion 1(a) does not modify or limit the coverage provided
under Covered Risk 5.

(b)Any governmental police power. This Exclusion 1(b) does not modify or limit
the coverage provided under Covered Risk 6.

2.Rights of eminent domain. This Exclusion does not modify or limit the coverage
provided under Covered Risk 7 or 8.

3.Defects, liens, encumbrances, adverse claims, or other matters :

(a)created, suffered, assumed, or agreed to by the Insured Claimant:

(b)not Known to the Company, not recorded in the Public Records at Date of
Policy, but Known to the Insured Claimant and not disclosed in writing to the
Company by the Insured Claimant prior to the date the Insured Claimant became an
Insured under this policy;

(c)resulting in no loss or damage to the Insured Claimant;

(d)attaching or created subsequent to Date of Policy (however, this does not
modify or limit the coverage provided under Covered Risk 9 and 10); or

(e)resulting in loss or damage that would not have been sustained if the Insured
Claimant had paid value for the Title.

4.Any claim, by reason of the operation of federal bankruptcy, state insolvency,
or similar creditors’ rights laws, that the transaction vesting the Title as
shown in Schedule A, is

(a)a fraudulent conveyance or fraudulent transfer; or

(b)a preferential transfer for any reason not stated in Covered Risk 9 of this
policy.



5.Any lien on the Title for real estate taxes or assessments imposed by
governmental authority and created or attaching between Date of Policy and the
date of recording of the deed or other instrument of transfer in the Public
Records that vests Title as shown in Schedule A.

 

CONDITIONS

 

1.DEFINITION OF TERMS

The following terms when used in this policy mean:

(a)“Amount of Insurance”: The amount stated in Schedule A, as may be increased
or decreased by endorsement to this policy, increased by Section 8(b), or
decreased by Sections 10 and 11 of these Conditions.

(b)“Date of Policy”: The data designated as “Date of Policy” in Schedule A.

(c)“Entity”: A corporation, partnership, trust, limited liability company, or
other similar legal entity.

(d)“Insured”: The Insured named in Schedule A.

(i)The term “Insured” also includes

(A)successors to the Title of the Insured by operation of law as distinguished
from purchase, including heirs, devices, survivors, personal representatives, or
next of kin;

(B)successors to an insured by dissolution, merger, consolidation, distribution,
or reorganization;

(C)successors to an insured by its conversion to another kind of Entity;

(D)a grantee of an insured under a deed delivered without payment of actual
valuable consideration conveying the Title

(1)if the stock, shares, memberships, or other equity interests of the grantee
are wholly-owned by the named insured,

(2)if the grantee wholly owns the named insured,

(3)if the grantee is wholly-owned by an affiliated Entity of the named insured,
provided the affiliated Entity and the named Insured are both wholly-owned by
the same person or Entity, or

(4)if the grantee is a trustee or beneficiary of a trust created by a written
instrument established by the insured named in Schedule A for estate planning
purposes.

(ii)With regard to (A), (B), (C), and (D) reserving, however, all rights and
defenses and to any successors that the Company would have had against any
predecessor Insured.

(e)“Insured Claimant”: An insured claiming loss or damage.

(f)“Knowledge” or “Known”: Actual knowledge, not constructive knowledge or
notice that may be imputed to an Insured by reason of the Public Records or any
other records that impart constructive notice of matters affecting the Title.

(g)“Land”: The land described in Schedule A, and affixed improvements that by
law constitute real property. The term “Land” does not include any property
beyond the lines of the area described in Schedule A, nor any right, title,
interest, estate, or easement in abutting streets, roads, avenues, alleys,
lanes, ways, or waterways, but this does not modify or limit the extent that a
right of access to and from the Land is insured by this policy.

(h)“Mortgage”: Mortgage, dead of trust, trust deed, or other security
instrument, including one evidenced by electronic means authorized by law.

(i)“Public Records”: Records established under state statutes at Date of Policy
for the purpose of imparting constructive notice of matters relating to real
property to purchasers for value and without Knowledge. With respect to Covered
Risk 5(d), “Public Records” shall also include environmental protection liens
filed in the records of the clerk of the United States District Court for the
district where the Land is located.

(j)“Title”: The estate or interest described in Schedule A.

(k)“Unmarketable Title”: Title affected by an alleged or apparent matter that
would permit a prospective or lessee of the Title or leader on the Title to be
released from the obligation to purchase, lease, or lend if there is a
contractual condition requiring the delivery of marketable title.

 

2.CONTINUATION OF INSURANCE

The coverage of this policy shall continue in force as of Date of Policy in
favor of an Insured, but only so long as the insured retains an estate or
interest in the Land, or holds an obligation accrued by a purchase money
Mortgage given by a purchaser from the Insured, or only to long as the Insured
shall have liability by reason of warranties in any transfer or conveyance of
the Title. This policy shall not continue in force in favor of any purchaser
from the insured of either (i) an estate or interest in the Land, or (ii) in
obligation secured by a purchase money Mortgage given to the Insured.

 

3.NOTICE OF CLAIM TO BE GIVEN BY INSURED CLAIMANT

The Insured shall notify the Company promptly in writing (i) in case of any
litigation as set forth in Section 5(a) of these Conditions, (ii) in case
Knowledge shall come to an Insured hereunder of any claim of title or interest
that is adverse to the Title, as insured, and that might cause loss or damage
for which the Company may be liable by virtue of this policy, or (iii) if the
Title, as Insured, is rejected as Unmarketable Title. If the Company is
prejudiced by the failure of the Insured Claimant to provide prompt notice, the
Company’s liability to the Insured Claimant under the policy shall be reduced to
the extent of the prejudice.

 

4.PROOF OF LOSS

In the event the Company is unable to determine the amount of loss or damage,
the Company may, at its option, require as a condition of payment that the
Insured Claimant furnish a signed proof of loss. The proof of loss must describe
the defect, lien, encumbrance, or other matter insured against by this policy
that constitutes the basis of loss damage and shall state, to the extent
possible, the basis of calculating the amount of the loss or damage.

 

5.DEFENSE AND PROSECUTION OF ACTIONS

(a)Upon written request by the Insured, and subject to the options contained in
Section 7 of these Conditions, the Company, at its own cost and without
unreasonable delay, shall provide for the defense of an Insured in litigation in
which any third party asserts a claim covered by this policy adverse to the
Insured. This obligation is limited to only those stated causes of section
alleging matters insured against by this policy. The Company shall have the
right to select counsel of its choice (subject to the right of the Insured to
object for reasonable cause) to represent the Insured as to those stated causes
of action. It shall not be liable for and will not pay the fees of any other
counsel. The Company will not pay any fees, costs, or expenses incurred by the
Insured in the defense of those causes of action that allege matters not insured
against by this policy.

 

 

 

 

(b)The Company shall have the right. In addition to the options contained in
Section 7 of these Conditions, at its own cost, to institute and prosecute any
action or proceeding or to do any other act that in its opinion may be necessary
or desirable to establish the Title, as insured, or to prevent or reduce loss or
damage to the Insured. The Company may take any appropriate action under the
terms of this policy, whether or not it shall be liable to the Insured. The
exercise of these rights shall not be an admission of liability or waiver of any
provision of this policy. If the Company exercises its rights under this
subsection, it must do so diligently.

(c)Whenever the Company brings an action or asserts a defense as required or
permitted by this policy, the Company may pursue the litigation to a final
determination by a court of competent jurisdiction, and it expressly reserves
the right, in its sole discretion, to appeal any adverse judgment or order.

 

6.DUTY OF INSURED CLAIMANT TO COOPERATE

(a)In all cases where this policy permits or requires the Company to prosecute
or provide for the defense of any action or proceeding an any appeals, the
Insured shall secure to the Company the right to so prosecute or provide defense
in the action or proceeding, including the right to use, at its option, the name
of the Insured for this purpose. Whenever requested by the Company, the Insured,
at the Company’s expense, shall give the Company all reasonable aid (i) in
securing evidence, obtaining witnesses, prosecuting or defending the action or
proceeding, or effecting settlement, and (ii) in any other lawful act that in
the opinion of the Company may be necessary or desirable to establish the Title
or any other matter as insured. If the Company is prejudiced by the failure of
the Insured to furnish the required cooperation, the Company’s obligations to
the Insured under the policy shall terminate, including any liability or
obligation to defend, prosecute, or continue any litigation, with regard to the
matter or matters requiring such cooperation.

(b)The Company may reasonably require the Insured Claimant to submit to
examination under oath by any authorized representative of the Company and to
produce for examination, inspection, and copying, at such reasonable times and
places as may be designated by the authorized representative of the Company, all
records, in whatever medium maintained, including books, ledgers, checks,
memoranda, correspondence, reports, e-mails, disks, tapes, and videos whether
bearing a date before or after Date of Policy, that reasonably pertain to the
loss or damage. Further, if requested by any authorized representative of the
Company, the Insured Claimant shall grant its permission, in writing, for any
authorized representative of the Company to examine, Inspect, and copy all of
these records in the custody or control of a third party that reasonably pertain
to the loss or damage. All information designated as confidential by the Insured
Claimant provided to the Company pursuant to this Section shall not be disclosed
to others unless, in the reasonable judgment of the Company, it is necessary in
the administration of the claim. Failure of the Insured Claimant to submit for
examination under oath, produce any reasonably requested information, or grant
permission to secure reasonably necessary information from third parties as
required in this subsection, unless prohibited by law or governmental
regulation, shall terminate any liability of the Company under this policy as to
that claim.

 

7.OPTIONS TO PAY OR OTHERWISE SETTLE CLAIMS; TERMINATION OF LIABILITY

In case of a claim under this policy, the Company shall have the following
additional options:

(a)To pay or Tender payment of the Amount of Insurance.

To pay or tender payment of the Amount of Insurance under this policy together
with my costs, attorneys’ fees, and expenses incurred by the insured Claimant
that were authorized by the Company up on the time of payment or tender of
payment and that the Company is obligated to pay. Upon the exercise by the
Company of this option, all liability and obligation of the Company to the
Insured under this policy, other than to make the payment required in this
subsection, shall template, including any liability or obligation to defend,
prosecute, or continue any litigation.

(b)To Pay or Otherwise Settle With Parties Other Than the Insured or With the
Insured Claimant.

(i)To pay or otherwise settle with other parties for or in the name of an
Insured Claimant any claim Insured against under this policy. In addition, the
Company will pay any costs, attorneys’ fees, and expenses incurred by the
insured Claimant that were authorized by the Company up to the time of payment
and that the Company is obligated to pay; or

(ii)To pay or otherwise settle with the Insured Claimant the loss or damage
provided for under this policy, together with any costs, attorneys’ fees, and
expenses incurred by the Insured Claimant that were authorized by the Company up
to the time of payment and that the Company is obligated to pay.

 

Upon the exercise by the Company of either of the option provided for in
subsections (b)(i) or (ii), the Company’s obligations to the Insured under this
policy for the claimed loss or damage, other than the payments required to be
made, shall terminate, Including any liability or obligation to defend,
prosecute, or continue any litigation.

 

8.DETERMINATION AND EXTENT OF LIABILITY

This policy is a contract of indemnity against actual monetary loss or damage
sustained or incurred by the Insured Claimed who has suffered loss or damage by
reason of matters insured against by this policy.

(a)The extent of liability of the Company for loss or damage under this policy
shall not exceed the lesser of

(i)the Amount of Insurance; or

(ii)the difference between the value of the Title as insured and the value of
the Title subject to the risk insured against by this policy.

(b)If the Company pursues its rights under Section 5 of these Conditions and is
unsuccessful in establishing the Title, as incurred.

(i)the Amount of Insurance shall be increased by 10%, and

(ii)the Insured Claimant shall have the right to have the loss or damage
determined either as of the date the claim was made by the Insured Claimant or
as of the date it is settled and paid.

(c)In addition to the extent of liability under (a) and (b), the Company will
also pay those costs, attorneys’ fees, and expenses incurred in accordance with
Section 5 and 7 of these Conditions.

 

9.LIMITATION OF LIABILITY

(a)If the Company establishes the Title, or removes the alleged defect, lien, or
encumbrance, or cures the lack of a right of access to or from the Land, or
cures the claim of Unmarketable Title, all as insured, in a reasonably diligent
manner by any method, including litigation and the completion of any appeals, it
shall have fully performed its obligations with respect to that matter and shall
not be liable for any loss or damage caused to the insured.

(b)In the event of any litigation, including litigation by the Company or with
the Company’s consent, the Company shall have no liability for loss or damage
until there has been a final determination by a court of competent jurisdiction,
and disposition of all appeals, adverse to the Title, as insured.

(c)The Company shall not be liable for loss or damage to the insured for
liability voluntarily assumed by the insured in setting any claim or suit
without the prior written consent of the Company.

 

10.REDUCTION OF INSURANCE; REDUCTION OR TERMINATION OF LIABILITY

All payment under this policy, except payments made for costs, attorneys’ fees,
and expenses, shall reduce the Amount of Insurance by the amount of the payment.

 

11.LIABILITY NONCUMULATIVE

The amount of Insurance shall be reduced by any amount the Company pays under
any policy insuring a Mortgage to which exception is taken in Schedule B or to
which the insured has agreed, assumed, or taken subject, or which is executed by
an insured after Date of Policy and which is a charge or lien on the Title, and
the amount so paid shall be deemed a payment to the insured under this policy.

 

12.PAYMENT OF LOSS

When liability and the extent of loss or damage have been definitely fixed in
accordance with these Conditions, the payment shall be made within 30 days.

 

13.RIGHTS OF RECOVERY UPON PAYMENT OR SETTLEMENT

(a)Whenever the Company shall have settled and paid a claim under this policy.
It shall be subrogated and entitled to the rights of the Insured Claimant in the
Title and all other rights and remedies in respect to the claim that the Insured
Claimant has against any person or property, to the extent of the amount of any
loss, costs, attorneys’ fees, and expenses paid by the Company. If requested by
the Company, the Insured Claimant shall execute documents to evidence the
transfer to the Company of these rights and remedies. The Insured Claimant shall
permit the Company to sue, compromise, or settle in the name of the Insured
Claimant and to use the name of the Insured Claimant in any transaction or
litigation involving these rights and remedies.

If any payment on account of a claim does not fully cover the loss of the
Insured Claimant, the Company shall defer the exercise of its right to recover
until after the Insured Claimant shall have recovered its loss.

(b)The Company’s right of subrogation includes the rights of the Insured to
indemnities, guaranties, other policies of insurance, or bonds, notwithstanding
any terms or conditions contained in those instruments that address subrogation
rights.

 



 

 

 

14.ARBITRATION

Either the Company or the Insured may demand that the claim or controversy shall
be submitted to arbitration pursuant to the Title Insurance Arbitration Rules of
the American Land Title Association (“Rules”). Except as provided in the Rules,
there shall be no joinder or consolidation with claims or controversies of other
persons. Arbitrable matters may locinde, but are not limited to, any controversy
or claim between the Company and the Insured arising out of or relating to this
policy, any service in connection with its issuance or the breach of a policy
provision, or to any other controversy or claim arising out of the transaction
giving rise to the policy. All arbitrable matters when the Amount of Insurance
is $2,000,000 or less shall be arbitrated at the option of either the Company or
the Insured. All arbitrable matters when the Amount of Insurance is in excess of
$2,000,000 shall be arbitrated only when agreed to by both the Company and the
Insured. Arbitration pursuant to this policy and under the Rules shall be
binding upon the parties. Judgment upon the award rendered by the Arbitrator(s)
may be entered in any count of competent jurisdiction.

 

15.LIABILITY LIMITED TO THIS POLICY; POLICY ENTIRE CONTRACT

(a)This policy together with all endorsements, if any, attached to it by the
Company is the entire policy and contract between the Insured and the Company.
In interpreting any provision of this policy, this policy shall be construed as
whole.

(b)Any claim of loss or damage that arises out of the status of the Title or by
any action asserting such claim shall be restricted to this policy.

(c)Any amendment of or endorsement to this policy must be in writing and
authenticated by an authorized person, or expressly incorporated by Schedule A
of this policy.

(d)Each endorsement to this policy issued at any time is made a part of this
policy and is subject to all of its terms and provisions. Except as the
endorsement expressly states, it does not (i) modify any of the terms and
provisions of the policy, (ii) modify any prior endorsement, (iii) extend the
Date of Policy, or (iv) increase the Amount of Insurance.

 

16.SEVERABILITY

In the event any provision of this policy, in whole or in part, is held invalid
or unenforceable under applicable law, the policy shall be deemed not to include
that provision or much part held to be invalid, but all other provisions shall
remain in full force and effect.

 

17.CHOICE OF LAW; FORUM

(a)Choice of Law: The Insured acknowledges the Company has underwritten the
risks covered by this policy and determined the premium charged therefor in
reliance upon the law affecting interests in real property and applicable to the
interpretation, rights, remedies, or enforcement of policies of this Insurance
of the jurisdiction where the Lead is located.

Therefore, the court or an arbitrator shall apply the law of the jurisdiction
where the Land is located to determine the validity of claim against the Title
that are adverse to the insured and to interpret and enforce the terms of this
policy. In neither case shall the court or arbitrator apply its conflicts of law
principles to determine the applicable law.

(b)Choice of Forum: Any Litigation or other proceeding brought by the insured
against the Company must be filed only in a state or federal court within the
United States of America or its territories having appropriate Jurisdiction.

 

18.NOTICES, WHERE SENT

Any notice of claim and any other notice or statement in writing required to be
given to the Company under this policy must be given to the Company at

 

Fidelity National Title Company

National Claims Administration:

P.O. Box 45023

Jacksonville, Florida 32232-5023

 

 

 







 



 

 



FIDELITY

NATIONAL

TITLE

INSURANCE

COMPANY

 



 

 

[tpg90.jpg]

 

Fidelity National Title Insurance Company

P.O. Box 45023

Jacksonville, Florida 32232-5023

 

 

 

 

EXHIBIT M

 

PRO FORMA LOAN POLICY ENDORSEMENTS

 

[ATTACHED]

 

Lahaina Deed in Lieu AgreementM-6 

 

 

CLTA Form 107.11-06 (03-09-07) Non-Merger After Lender Acquires Title ALTA -
Lender  

 

ENDORSEMENT
Attached to Policy No. 24-041-06-555714
Issued by
FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

The Company insures against loss sustained by reason of the invalidity or
unenforceability of the lien of the Insured Mortgage upon the Title occasioned
by the Title being vested as shown in paragraph 3 of Schedule A, as amended by
Date Down Endorsement issued concurrently herewith.

 

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.

 

Dated:

 

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

By       Its Authorized Signatory  

 

CLTA Form 107.11-06 (03-09-07)
ALTA - Lender

 

 

 

 

Endorsement No. 212
Date-Down (Rev. 2-4-94)

 

ENDORSEMENT

Attached to Policy No. 24-041-06-555714

Issued by

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

1.Schedule A of the policy is hereby amended in the following particulars:

 

a.The effective date of the policy is hereby extended to:

 

   

 

b.Paragraph 3 of Schedule A is hereby amended as follows:

 

To delete “TNP SRT LAHAINA GATEWAY, LLC, a Delaware limited liability company”
and add “DOF IV LAHAINA, LLC, a Delaware limited liability company”

 

c.Paragraph 5 of Schedule A, Exhibit “One” is hereby amended as follows:    
  To delete the following:

 

“ASSIGNMENT OF GROUND LEASE

 

Assignor: CENTRAL PACIFIC BANK, a Hawaii corporation Assignee: TNP SRT LAHAINA
GATEWAY, LLC, a Delaware   limited liability company Dated: November __, 2012
Recorded: November 9, 2012 in said Bureau as Document No.
A-46960422”

 

To add the following:

 

“ASSIGNMENT OF GROUND LEASE

 

Assignor: TNP SRT LAHAINA GATEWAY, LLC, a Delaware   limited liability company
Assignee: DOF IV LAHAINA, LLC, a Delaware limited liability   company Dated:
                                 , 2013 Recorded:
                                 , 2013 in said Bureau as   Document No.
                             ”

 

Order No. 13008617-FTHAI01

 

 

 

 



 

2.Schedule B of the policy is amended in the following particulars:

 

a.Paragraph 23 is amended to read as follows:

 

“Encroachments or any other matters, including but not limited to any rights or
interests which may exist or arise by reason of the following facts, shown on
survey map dated November 23, 2012 prepared by Mitchell Duryea, Licensed
Professional Land Surveyor, Certificate Number 13401, Project No. 12-1700:

 

A.Building overlaps Drainage Easement "D-2" (#2002-198425)

 

B.Building overlaps 10’ Building Setback Line by 4.0’

 

C.Building overlaps 10’ Building Setback Line by 5.1’"

 

b.Paragraph 24 is amended to delete Exhibit “A” attached thereto and substitute
Exhibit “A” attached hereto in place thereof.

 

c.To delete Paragraph 25.

 

This endorsement is made a part of the policy and is subject to all of the terms
and provisions thereof and of any prior endorsements thereto. Except to the
extent expressly stated, it neither modifies any of the terms and provisions of
the policy and any prior endorsements, nor does it increase the face amount
thereof.

 

Dated:

 

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

By:       Its Authorized Signatory  

  

Order No. 13008617-FTHAl01

 

 

 

 

EXHIBIT “A”

(Rent Rolls – Lahaina Gateway Center)

 

lahaina Gateway center

KEAWE STREET

LAHAINA, HAWAH 96761

5/1/13

 

UNIT #   TENANT   SQ FT  

PRO-RATA

SHARE

  LEASE
START/
END  

TERM

(YRS)

  MIN RENT
STEPUP  

RENT/

SQ FT

  MINIMUM
RENT  

EST.

CAM/SF

 

PROMO

FUND

 

SECURITY

DEPOSIT

  NOTES OFFICE                                                                  
                                        A-101   Barnes & Noble   24,579   
17.98%   1/15/2008   10.1   2/1/2013   51,700.00    2.10   47.000.00   11,854.66
  Waived   Waived   % rent. 3% of gross salcs     Booksellers          
1/31/2018                                   5% Cap on Common Area Expenses      
                                                A-102   VACANT   3,338   2.44%  
                                                                               
            A-201   Outback Steakhouse   7,152    5.19%   4/14/2008   10.0  
5/1/2012   17,164.80   2.40   17,164.80   4,611.81   Waived   Waived   % rent; 5
% of gross sales     OSI Restaurant           4/30/2018       S/1/2013  
 23,262.53   3.25                   Tenant pro-rata share cannot exceed 5,189%  
  Partners, LLC                                               3% Cap on Common
Area Expense                                                     Rent reduced to
$17,164.80 thru 4/30/13.                                                      
A-202   Calmaui. Inc,   6,610    4.84%   6/13/2007   11.0   1/1/2012   7,800.00
  1.18   0.00   4,309.84   661.00   19,250.00   % rent 6 % of gross sales    
dba Melting Po and 100 Wines           5/31/2018       2/1/2012   0.00   0.00  
                2nd Amendment 2/6/12 extends rent relief     Tenant went dark as
of 2/24/13.                   8/1/2013   7,800.00   1.18                        
                    8/1/2014   20.982.30   3.17                     A-202a  
State Faqrm Insurance dba Chad Santiago. LLC   745   0.55%   9/1/2008 9/1/2013  
5.0   9/1/2012   3,558.84   4.78   3.558.84   507.83   Waived   3,836.00        
                                                  B-101   Local Motion, Inc.  
 3,960   2.90%   9/1/2010   7.2   10/14/2012   7,000.00       7,000.00  
2,699.36   396.00   7,28.000   1st Amendment signed 4/27/12                
10/31/2017       11/1/2012   8,910.00                                          
      11/1/2014   9,187.20                                                
11/1/2015   9,464.40                                                 11/1/2016  
9,741.60                         B-102 to 103   VACANT   2.800   2.05%          
                                                                               
    B-104   Office Max   18,620    13.62%   9/7/2008   10.6   10/1/2011  
34,136.67   1.83   34,136.67   7,154.56   Waived   Waived   Current Rent Relief
until 12/31/13 ($34,137 per month subject to sales)                 3/31/2019  
    1/1/2014   46,550.00   2.50                   Tenant's CAM does not include
RPT and Mgmt Fee

 

 

 

 

EXHIBIT “A”

(Rent Rolls - Lahaina Gateway Center)

 

LAHAINA GATEWAY CENTER

KEAWE STREET

LAHAINA, HAWAII 96761

5/1/13

 

UNIT #   TENANT   SQ FT  

PRO-RATA

SHARE

 

LEASE

START/

END

 

TERM

(YRS)

  MIN RENT
STEPUP   RENT/
SQ FT  

MINIMUM

RENT

 

EST.

CAM/SF

 

PROMO

FUND

 

SECURITY

DEPOSIT

  NOTES                                                   B-105a   Aloba Aina
Designs   700    0.51%   8/15/2012   3.0   8/15/2012   1,750.00   2.50  
1,750.00   476.00   70.00   2,318.74   Lease effective 5/15/12. LL delivered
space on 5/15/12.     dba Passion 4 Fashion           8/15/2013       8/15/2013
  1,925.00   2.75                                              8/15/2014  
2,100.00   3.00                                                                
          B-105b   Jonni Eul   700    0.51%   10/19/20I2   5.0   3/1/2013  
1,575.00   2.25   0.00   476.00   70.00   2,209.36   Free rent 11/1/12-2/28/l3.
8% percentage     dba Pass Mereanlile         10/31/2017       3/1/2014  
1,653.00   2.36                   rent above breakpt.                        
3/1/2015   1,736.44   2.48                                             3/1/2016
  1,823.26   2.60                                             3/1/2017  
1,914.42   2.73                     B-106a   VACANT   671   0.49%              
                                                                               
B-106b   VACANT   739   0.54%                                                  
                                            B-107   Mahina Boutique   1,000   
0.73%   11/l/2008   5.0  

11/1/2009 

  5,000.00   5.00   0.00   681.66   100.00   6,042.00   %Rent-8% of Gross Sales
                10/31/2013      

11/1/2010 

  5,150.00   5.15                   Co-Tenancy clause - tenant does not pay    
                   

11/1/2011 

  5,304.50   5.30                   base rent until 4 of the surrounding        
                11/1/2012   5,463.64   5.46                   units are occupied
                                                      B-108   County of Maui -  
2,458    1.80%   1/1/2013   5.5   1/1/2013   0.00   0.00   0.00   1,671.44  
0.00   Waived         DMV           6/30/2018       3/1/2013   4,670.00   4.67  
                                          7/1/2013   5,530.50   5.53            
                                7/1/2014   5,779.37   5.78                      
                      7/1/2015   6,039.44   6.04                                
            7/1/2016   6,311.22   6.31                                          
  7/1/2017   6,635.80   6.64                                                    
                      B-109   VACANT   1,400   1.02%                            
                                                                  B-110   TJ I8.
Inc.   1,400    1.02%   5/1/2012   5.0   7/1/2012   2,800.00   2.00   2,800.00  
954.25   140.00   4,302.06   % Rent - 7% of Gross Sales     dba Italian Delight
          4/30/2017       1/1/2013   3,150.00   2.25                   Rent
commencement 7/1/12                         7/1/2013   4,200.00   3.00          
                                  7/1/2014   4,900.00   3.50                    
                        7/1/2015   5,600.00   4.00                              
              7/1/2016   5,950.00   4.25                                        
                                  B-111   VACANT   1,400   1.02%                
                                                                             
B-112   Claire's Boutique   1,400    1.02%   6/1/2008   8.7   6/1/2015  
8,106.00   5.79   7,420.00   954.32   140.00   Waived   % Rent - 6% of Gross
Sales                 1/31/2017                                                
                                          B-113   Foot Locker    2,626   1.92%  
5/30/2008   5.7   6/1/2011   9.847.50   3.75   9,847.50   1,790.03   262.60  
Waived   % Rent - 6% of Gross Sales                 1/31/2014                  
                 

 

 

 

 





 

EXHIBIT “A” 

(Rent Rolls - Lahaina Gateway Center)

 

LAHAINA GATEWAY CENTER

KEAWE STREET

LAHAINA, HAWAII 96761

5/1/13

 

UNIT #   TENANT   SQ FT   PRO-RATA
SHARE   LEASE
START/
END   TERM
(YRS)   MIN RENT
STEPUP   RENT/
SQ FT   MINIMUM
RENT   EST.
CAM/SF   PROMO
FUND   SECURITY
DEPOSIT   NOTES                                                   B-114   VACANT
  5,000   3.66%                                                                
                              B-115   VACANT   3,885   2.84%       0.0          
    0.00                                                                      
B-116   VACANT   1,200   0.88%                                                  
                                            B-117   VACANT   1,200   0.88%      
                                                                               
        B-118   Plush Beauty Lounge, Inc.                                      
                  1,200   0.88%  

1/1/2011

12/31/2013

  5.0  

1/1/2014

1/1/2015

 

5,335.00

5,673.38

 

4.61

4.73

  5,400.00   817.99   120.00   6,500.00   % Rent - 7% of Gross Sales            
                                          B-119 to B-120   Teddy's Bigger
Burgers   2,400   1.76%  

5/14/2011

5/14/2016

  5.0  

5/14/2012

5/1/2013

3/1/2014

5/1/2015

 

7,872.00

8,068.80

8,270.52

8,477.28

  6.56   7,872.00   1,635.97   240.00   9,750.00   % Rent - 6% of Gross Sales  
                                                    C-101 to C-103   Genki Sushi
  2,843   2.08%  

6/20/2008

6/30/2018

  10.0  

7/1/2013

7/1/2014

7/1/2015

7/1/2016

7/1/2017

 

13,181.15

13,376.59

13,983.89

14,403.41

14,835.52

 

4.64

4.78

4.92

5.07

5.22

  13,181.15   1,937.95   284.30   14,204.91   % Rent - 7% of Gross Sales        
                                              C-104   Lahaina Farms (Food
Pantry, Ltd )   14,645   10.71%  

4/1/2008

3/31/2023

  15.0  

4/1/2013

4/1/2018

 

39,541.50

42,763.40

 

2.70

2.92

  36,612.50   9,548.81   1,464.50   Waived   % Rent - 6% of Gross Sales        
                                              D-101   Central Pacific Bank  
3,540   2.59%  

2/1/2008

1/31/2023

  15.0  

2/1/2013

2/1/2018

 

21,417.00

23,611.80

 

6.05

6.67

  19,470.00   2,413.06   354.00   Waived    

 

Page 3 of 5

 



 

EXHIBIT “A”

(Rent Rolls - Lahaina Gateway Center)

 

LAHAINA GATEWAY CENTER

KEAWE STREET

LAHAINA, HAWAII 96761

5/1/13 

UNIT#   TENANT   SQ FT  

PRO-RATA

SHARE

 

LEASE

START/

END

 

TERM

(YRS)

 

MIN RENT

STEPUP

 

RENT/

SQ FT

 

MINIMUM

RENT

  EST.
CAM/SF  

PROMO

FUND

 

SECURITY

DEPOSIT

  NOTES E-101 to E-103   Vitamin Shoppe   3,000   2.19%  

6/1/2008

5/31/2018

  10.0  

6/1/2008

6/1/2012

6/1/2013

6/1/2018

 

16,313.79

13,866.72

17,250.00

19,837.50

 

5.44

4.62

5.75

6.61

  13,866.72   2,044.97   None   Waived  

%Rent – None

Amendment signed for 15% rent reduction 6/1/12 thru 5/31/13.

                                                      E-104   VACANT   1,000  
0.73%                                                                          
                    E-105   VACANT   1,000   0.73%                              
                                                                E-106   VACANT  
1,000   0.73%                                                                  
                            E-107   Go Wireless   1,000   0.73%  

7/8/2009

7/31/2014

  5.1  

8/1/2012

8/1/2013

 

4,753.37

4,895.98

 

3.33

3.43

  4,753.37  

681.66

 

  100.00   Waived   % Rent - None                                              
        E-108   STL Medical Services   1,000   0.73%  

4/1/2009

3/31/2014

  5.0   3/1/2012   4,635.00   4.64   4,635. 00   681.66   100.00   5,000.00   %
Rent-None                                                       E-109   VACANT  
1,000   0.73%                                                                  
                            E-110  

David's Happy Nails

(Nguven and Hoang)

  1,000   0.73%  

6/25/2008

6/30/2018

  10.0  

7/1/2013

7/1/2014

7/1/2015

7/1/2016

7/1/2017

  5,796.38 5,970.28 6,149.39 6,333.88 6,523.90  

5.80

5.97

6.15

6.33

6.52

  5,796.38   681.66   100.00   11,875.00   % Rent - 8% of Gross sales          
                                            E-111   VACANT   1,000   0.73%      
                                                                               
        E-112   VACANT   1,000   0.73%                                        

 

Page 4 of 5

 

 



EXHIBIT “A”

(Rent Rolls - Lahaina Gateway Center)

 

LAHAINA GATEWAY CENTER

KEAWE STREET

LAHAINA, HAWAII 96761

5/1/13

UNIT #   TENANT   SQ FT  

PRO-RATA

SHARE

 

LEASE

START/

END

 

TERM

(YRS)

 

MIN RENT

STEPUP

 

RENT/

SQ FT

 

MINIMUM

RENT

 

EST.

CAM/SF

 

PROMO

FUND

 

SECURITY

DEPOSIT

  NOTES F-101a   Maui Dive & Surf   1,428   1.04%  

1/1/2010

5/31/2013

  34  

1/1/2012

1/1/2013

 

6,952.58

7,126.40

 

4.87

4.99

  6,952.58   973 40   142.80   8,107.00   % Rent - 9% of Gross Sales            
                                          F-101   Maui Dive & Surf   5,044  
3.69%  

6/4/2008

5/31/2013

  5.0  

7/1/2012

7/1/2013

7/1/2014

7/1/2015

7/1/2016

7/1/2017

 

25,576.15

26,215.50

26,870.96

27,542.74

28,231.31

28,937.10

  5.07   25,576.15   3,438.27   504.40   27,785.22   % Rent - 9% of Gross Sales
                                                      Kiosk #1   VACANT   n/a  
                                                                               
                Kiosk #2   West Maui Mountain Adventure   n/a       MTM        
          1,500.00                                                              
        TTL LAHAINA GATEWAY CENTER 136,683   99.96%                            
                                                           

Units Occupied

Units Vacant

99,982

30,091

 

73.15%

22.02%

                                       

 

  Certified Rent Roll:          Signature Date

 



Page 5 of 5

 

 



 

EXHIBIT N

 

FORM OF NON-FOREIGN STATUS CERTIFICATE

 

NON-FOREIGN STATUS CERTIFICATE

 

June 10, 2013

 

To inform DOF IV LAHAINA, LLC, a Delaware limited liability company
(“Transferee”), that withholding under Section 1445 of the Internal Revenue Code
of 1986, as amended (the “Code”), will not be required upon the transfer of
certain real property legally described on Schedule 1 attached hereto to
Transferee by TNP SRT LAHAINA GATEWAY, LLC, a Delaware limited liability company
(“Transferor”), Transferor hereby certifies to Transferee that:

 

1.           Transferor is not a foreign corporation, foreign partnership,
foreign trust, foreign estate, or foreign person (as those terms are defined in
the Code and the regulations promulgated thereunder);

 

2.          Transferor’s U.S. Employer Identification Number is 45-5359861; and

 

3.           The address of Transferor is 4695 MacArthur Court, Suite 1100,
Newport Beach, CA 92660.

 

Transferor understands that Transferee is relying on this Certification in
determining whether withholding is required upon such transfer, that this
Certification may be disclosed to the Internal Revenue Service by Transferee and
that any false statement contained herein could be punished by fine,
imprisonment, or both.

 

[SIGNATURE FOLLOWS ON NEXT PAGE]

 

Lahaina Deed in Lieu AgreementN-1 

 

 

Under penalties of perjury, the individual executing this Certification on
behalf of Transferor declares that he has examined this Certification and to the
best of his knowledge and belief it is true, correct, and complete, and he
further declares that he has authority to sign this document on behalf of
Transferor.

 

TRANSFEROR: TNP SRT LAHAINA GATEWAY LLC, a Delaware limited liability company

 

  By: TNP SRT Lahaina Gateway Mezz, LLC, a Delaware limited liability company,
its sole member       By: TNP SRT Lahaina Gateway Mezz Holdings, LLC, a Delaware
limited liability company, its sole member       By: TNP SRT Lahaina Gateway
Holdings, LLC, a Delaware limited liability company, its sole member       By:
TNP Strategic Retail Operating Partnership, LP, a Delaware limited partnership,
its sole member       By: TNP Strategic Retail Trust, Inc., a Maryland
corporation, its general partner

 

  By:     Name:     Title:  



 

Lahaina Deed in Lieu AgreementN-2 

 

 

SCHEDULE 1

TO

 NON-FOREIGN STATUS CERTIFICATE

 

LEGAL DESCRIPTION

 

[TO BE ATTACHED]

 

Lahaina Deed in Lieu AgreementN-3 

 

 

EXHIBIT O

 

FORM OF RENT ROLL CERTIFICATE

 

RENT ROLL CERTIFICATE

 

The undersigned hereby certify, represent, and warrant that they are familiar
with the facts herein certified and have full power and have been duly
authorized to execute and deliver this Rent Roll Certificate.

 

This Rent Roll Certificate is given pursuant to that certain Deed in Lieu of
Foreclosure Agreement dated as of June 10, 2013 (the “Agreement”), by and among
the undersigned, DOF IV REIT Holdings, LLC, a Delaware limited liability company
(“Lender”), and TNP STRATEGIC RETAIL TRUST, INC., a Maryland corporation
(“Guarantor”). Capitalized terms used but not otherwise defined herein have the
meanings ascribed to them in the Agreement.

 

Borrower and Guarantor hereby certify, represent and warrant to Lender and to
DOF IV LAHAINA, LLC, a Delaware limited liability company (“Buyer”), and their
successors and assigns, that, to the Knowledge of each of Borrower and
Guarantor: (a) the Rent Roll attached hereto as Schedule 1 (the Rent Roll”) is a
true and complete rent roll of all Leases of the Real Estate as of the Closing
Date, accurate in every material respect; (b) except as shown on the Rent Roll,
no persons are entitled to occupy the Real Estate; (c) except as shown on the
Rent Roll, no tenant under any Lease is in default and each tenant had accepted
and approved its premises as complete under the terms of its Lease; (d) all
Leases are in full force and effect, and none of Borrower, Guarantor and CBRE
has received notice in writing from any tenant asserting that such tenant’s
Lease is not in full force and effect; (e) Borrower has fully performed all of
its obligations under the Leases; (f) true and correct copies of all Leases have
been provided to Lender or Buyer, and no Lease has been amended, modified,
assigned, or subleased, except as described on the Rent Roll or in the copy of
the Leases provided to Lender or Buyer; (g) no rent or other allowances or
concessions have been granted to any tenants except as shown on the Rent Roll;
(h) Borrower has not accepted any prepaid rents except as shown on the Rent
Roll; (i) there are no security deposits deposited by any tenants except as
shown on the Rent Roll, all such security deposits are currently held by
Borrower and will be transferred to Buyer, and none of such security deposits is
interest-bearing except as shown on the Rent Roll; and (j) no brokers’
commissions or finder’s fees are owing, or may be owed, to any person or entity
on account of any actual or prospective Lease (or extension, renewal, or
expansion thereof) except as shown on the Rent Roll.

 

All of the certifications, representations, and warranties contained herein
shall be deemed remade on, and as of, the Closing Date.

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

Lahaina Deed in Lieu AgreementO-1 

 

 

EXECUTED as of June 10, 2013.

 

BORROWER: TNP SRT LAHAINA GATEWAY LLC, a Delaware limited liability company

 

  By: TNP SRT Lahaina Gateway Mezz, LLC, a Delaware limited liability company,
its sole member       By: TNP SRT Lahaina Gateway Mezz Holdings, LLC, a Delaware
limited liability company, its sole member       By: TNP SRT Lahaina Gateway
Holdings, LLC, a Delaware limited liability company, its sole member       By:
TNP Strategic Retail Operating Partnership, LP, a Delaware limited partnership,
its sole member       By: TNP Strategic Retail Trust, Inc., a Maryland
corporation, its general partner

 

  By:     Name:     Title:  

 

GUARANTOR: TNP STRATEGIC RETAIL TRUST, INC., a Maryland corporation

 

  By:     Name:     Title:  

 

Lahaina Deed in Lieu AgreementO-2 

 

 

ACKNOWLEDGEMENT

 

STATE OF CALIFORNIA )     )   COUNTY OF ________________ )  

 

On __________________, before me, __________________________________, Notary
Public, personally appeared ________________________________________, who proved
to me on the basis of satisfactory evidence to be the person(s) whose name(s)
is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.                 Signature   (Seal)

 

Lahaina Deed in Lieu AgreementO-3 

 

 

SCHEDULE 1

TO

RENT ROLL CERTIFICATE

 

RENT ROLL

 

[ATTACHED]

 

Lahaina Deed in Lieu AgreementO-4 

 

 



 

LAHAINA GATEWAY CENTER

LAHAINA, HAWAII

6/1/2013





 



Sq Ft            136,683

 



Unit#   Tenant   Sq Ft  

Pro-Rata

Share

  Lease Start/
End  

Term

(Yrs)

 

Min Rent increases Date

Amount

  Rent PSF  

Minimum

Rent

  CAM/Mo   Promo
Fund   Security
Deposit                                                   A-101   Barnes & Noble
Booksellers   24,579   17.98%   1/15/2008   10.1   2/1/2013   51,700.00   2.10  
51,700.00   10,017.45   -   -                 1/31/2018                        
                                                          A0102   VACANT   3,338
  2.44%                                                                        
              A-201   Outback Steakhouse   7,152   5.23%   4/14/2008   10.0  
5/1/2013   23,262.53   3.25   23,262.53   4,114.29   -   -     OSI Restaurant
Partners, LLC           4/30/2018                                              
                                    A-202   VACANT   6,610   4.84%              
                                                                        A-202A  
State Farm Insurance   744   0.54%   9/1/2008   5.0   9/1/2012   3,558.84   4.78
  3,558.84   432.17   -   3,836.00     dba Chad Santiago, LLC          
8/31/2013                                                                      
            B-101   Local Motion, Inc.   3,960   2.90%   9/10/2010   7.1  
11/1/2012   8,910.00   2.25   8,910.00   2,297.16   396.00   7,280.00          
      10/31/2017       11/1/2014   9,187.20   2.32                              
          11/1/2015   9,464.40   2.39                                        
11/1/2016   9,741.60   2.46                                                    
              B-102 to 103   VACANT   2,800   2.05%                            
                                                          B-104   Office Max  
18,620   13.62%   9/7/2008   10.6   1/1/2013   45,236.33   2.43   45,236.33  
5,663.10   -    -                  3/31/2019       1/1/2014   46,550.00   2.50  
                                                                B-105a   Aloha
Aina Designs   700   0.51%   8/15/2012   3.0   8/15/2012   1,750.00   2.50  
1,750.00   406.06   70.00   2,318.74                 8/14/2015       8/15/2013  
1,925.00   2.75                                         8/15/2014   2,100.00  
3.00                                                                   B-105b  
Jonni Earl   700   0.51%   10/15/2012   5.0   3/1/2013   1,575.00   2.25  
1,575.00   406.06   70.00   2,209.36     dba Paia Mercentile          
10/31/2017       3/1/2014   1,653.00   2.36                                    
    3/1/2015   1,736.44   2.48                                         3/1/2016
  1,823.26   2.60                                         3/1/2017   1,914.42  
2.73                



 



Page 1 of 4

 



 



Unit#   Tenant   Sq Ft  

Pro-Rata

Share

  Lease Start/
End  

Term

(Yrs)

  Min Rent Increases Date
Amount   Rent PSF   Minimum
Rent   CAM/Mo   Promo
 Fund   Security
Deposit                                                   B-106a   VACANT   671
  0.49%                                                                        
              B-106b   VACANT   739   0.54%                                    
                                                  B107   Mahina Boutique   1,000
  0.73%   11/1/2008   5.0   11/1/2009   5,000.00   5.00   -   580.09   100.00  
6,042.00                 10/31/2013       11/1/2010   5,150.00   5.15   Rent is
8% of gross sales.                                 11/1/2011   5,304.50   5.30  
No base rent due until 4                                 11/1/2012   5,463.64  
5.46   of the surrounding units                                             are
occupied                                                           B-108  
County of Maui-DMV   2,458   1.80%   1/1/2013   5.5   3/1/2013   4,670.00   1.90
  4,670.00   1,671.44   -   -                 6/30/2018       7/1/2013  
5,530.50   2.25                                         7/1/2014   5,779.37  
2.35                                         7/1/2015   6,039.44   2.46        
                                7/1/2016   6,311.22   2.57                      
                  7/1/2017   6,635.80   2.70                                    
                              B-109   VACANT   1,400   1.02%                    
                                                                  B-110   TJ 18,
Inc   1,400   1.02%   5/1/2012   5.0   5/1/2013   4,200.00   3.00   4,200.00  
812.13   140.00   4,302.06     dba Italian Delight           4/30/2017      
5/1/2014   4,900.00   3.50                                         5/1/2015  
5,600.00   4.00                                         5/1/2016   5,950.00  
4.25                                                                   B-111  
VACANT   1,400   1.02%                                                          
                            B-112   Claire's Boutique   1,400   1.02%   6/1/2008
  8.7   6/1/2011   7,420.00   5.30   7,420.00   812.13   -   -                
1/31/2017       6/1/2015   8,106.00   5.79                                      
                            B-113   Foot Locker   2,626   1.92%   5/30/2008  
5.7   6/1/2011   9,847.50   3.75   9,847.50   1,523.32   262.60   -            
    1/31/2014                                                                  
                B-114   VACANT   5,000   3.66%                                  
                                                    B-115   VACANT   3,885  
2.84%                                                                          
            B-116   VACANT   1,200   0.88%                                      
                                                B-117   VACANT   1,200   0.88%  
                                 

 

Page 2 of 4

 



 



 



            Pro-Rata   Lease Start/   Term   Min Rent Increases Date      
Minimum       Promo   Security Unit #   Tenant   Sq Ft   Share   End   (Yrs)  
Amount   Rent  PSF   Rent   CAM/Mo   Fund   Deposit                            
                  B-118   Plush Beauty Lounge, Inc.   1,200   0.88%   1/1/2011  
5.0   1/1/2011   5,400.00   4.50   5,400.00   696.11   120.00   6,500.00        
        12/31/2015       1/1/2014   5,535.00   4.61                            
            1/1/2015   5,673.38   4.73                                          
                        B-119 to   Teddy's Bigger Burgers   2,400   1.76%  
5/14/2011   5.0   5/1/2013   8,068.80   3.36   8,068.80   1,392.22   240.00  
9,750.00 B-120               5/13/2016       5/1/2014   8,270.52   3.45        
                                5/1/2015   8,477.28   3.53                      
                                            C-101 to   Genki Sushi   2,843  
2.08%   7/1/2008   10.0   7/1/2012   12,797.23   4.50   12,797.23   1,649.20  
284.30   14,204.91 C-103               6/30/2018       7/1/2013   13,181.15  
4.64                                         7/1/2014   13,576.59   4.78        
                                7/1/2015   13,983.89   4.92                    
                    7/1/2016   14,403.41   5.07                                
        7/1/2017   14,835.52   5.22                                            
                      C-104   Lahaina Farms   14,645   10.71%   4/1/2008   15.0
  4/1/2013   39,541.50   2.70   39,541.50   8,495.44   1,464.50   -     (Food
Pantry, Ltd)           3/31/2023       4/1/2018   42,763.40   2.92              
                                                    D-101   Central Pacific Bank
  3,540   2.59%   2/1/2008   15.0   2/1/2013   21,417.00   6.05   21,417.00  
2,053.53   354.00   -                 1/31/2023       2/1/2018   23,611.80  
6.67                                                                   E-101 to
  Vitamin Shoppe   3,000   2.19%   6/1/2008   10.0   6/1/2012   13,866.72   4.62
  13,866.72   1,740.28   -   - E-103               5/31/2018       6/1/2013  
17,250.00   5.75                                                                
  E-104 to   Pending-Rainbow Dialysis, LLC   2,000   1.46%                      
              E-105                                                            
                                      E-106   H.A.G. Incl, dba   1,000   0.73%  
TBD   10.0   Mos 1-12   3,000.00   3.00               4,000.00     Galan Sports
Chiropractic           TBD       Mos 13-24   3,090.00   3.09   Commencement date
to be the earlier of                         Mos 25-36   3,182.70   3.18  
issuance of COO or date tenant opens for                         Mos 37-48  
3,278.18   3.28   busienss. Lease term of 120 moths as well as                  
      Mos 49-60   3,376.53   3.38   rent and charges to commence 120 days      
                  Mos 61-72   3,477.82   3.48   after Commencement Date.        
                Mos 73-84   3,582.16   3.58                                    
    Mos 85-96   3,689.62   3.69                                         Mos
97-108   3,800.31   3.80                                         Mos 109-120  
3,914.32   3.91                



 

Page 3 of 4

 

  

 



           

Pro-Rata



  Lease   Term   Min Rent Increases Date       Minimum       Promo   Security
Unit #   Tenant   Sq Ft   Share   Start/ End   (Yrs)   Amount   Rent PSF   Rent
  CAM/Mo   Fund   Deposit                                                  
E-107   Go Wireless   1,000   0.73%   7/8/2009   5.1   8/1/2012   4,753.37  
4.75   4,753.37   580.09   100.00   -                 7/31/2014       8/1/2013  
4,895.98   4.90                                                                
  E-108   STL-Medical Services   1,000   0.73%  

10/1/2008

3/31/2014

  5.5   4/1/2013   4,917.27   4.92   4,917.27   580.09   100.00   5,000.00      
                                            E-109   VACANT   1,000   0.73%      
                                                                               
                                                  E-110   David's Happy Nails  
1,000   0.73%   6/25/2008   10.0   7/1/2012   5,627.55   5.63   5,627.55  
580.09   100.00   11,875.00     (Nguyen and Hoang)           6/30/2018      
7/1/2013   5,796.38   5.80                                         7/1/2014  
5,970.28   5.97                                         7/1/2015   6,149.39  
6.15                                         7/1/2016   6,333.88   6.33        
                                7/1/2017   6,523.90   6.52                      
                                            E-111   VACANT   1,000   0.73%      
                                                                               
E-112   VACANT   1,000   0.73%                                                  
                                    F-101a   Maui Dive & Surf   1,428   1.04%  

1/1/2010

5/31/2013

  3.4   1/1/2013   7,126.40   4.99   7,126.40   828.37   142.80   8,107.00      
                                            F-101   Maui Dive & Surf   5,044  
3.69%   6/4/2008   5.0   7/1/2012   25,576.15   5.07   25,576.15   2,925.98  
504.40   27,785.22                 5/31/2013                                    
                                                                               
                Kiosk #1   VACANT                                              
                                                Kiosk #2   West Maui Mountain
Adventure           MTM                   1,500.00                              
                                    TOTAL SQUARE FEET   136,682                
        312,722.19   50,256.80 4,448.60 113,210.29     OCCUPIED   103,439 75.7%
                                        VACANT   33,243 24.3%                  
                                                                               
    Certified Rent Roll:                                     Signature          
Date        

 



Page 4 of 4

 

 



 

EXHIBIT P

 

[INTENTIONALLY OMITTED]

  

Lahaina Deed in Lieu AgreementP-1 

 

 

EXHIBIT Q

 

FORM OF DEED IN LIEU OF FORECLOSURE ESTOPPEL AFFIDAVIT

 

DEED IN LIEU OF FORECLOSURE ESTOPPEL AFFIDAVIT

 

STATE OF CALIFORNIA )     ) ss. COUNTY OF _____________ )  

 

Jeffrey Rogers (“Affiant”), being first duly sworn, for himself, deposes and
says:

 

That he is the Chairman of TNP STRATEGIC RETAIL TRUST, INC., a Maryland
corporation, which is the general partner of TNP STRATEGIC RETAIL OPERATING
PARTNERSHIP, LP, a Delaware limited partnership, which is the sole member of TNP
SRT LAHAINA GATEWAY HOLDINGS, LLC, a Delaware limited liability company, which
is the sole member of TNP SRT LAHAINA GATEWAY MEZZ HOLDINGS, LLC, a Delaware
limited liability company, which is the sole member of TNP SRT LAHAINA GATEWAY
MEZZ, LLC, a Delaware limited liability company, which is the sole member of TNP
SRT LAHAINA GATEWAY, LLC, a Delaware limited liability company (“Assignor”),
which made, executed, and delivered that certain Assignment of Ground Lease (in
Lieu of Foreclosure) dated as of June 10, 2013 (the “Assignment”), to DOF IV
LAHAINA, LLC, a Delaware limited liability company (“Assignee”), conveying
Assignor’s right, title and interest in, to and under the lease more
particularly described in Exhibit A attached hereto and made a part hereof with
respect to the real property also described in Exhibit A (the “Real Property”),
together with the other property described in the Assignment (collectively the
“Assigned Property”, as defined in the Assignment);

 

That Affiant makes this Estoppel Affidavit for and on behalf of Assignor;

 

That the Assignment is intended to be, and is, an absolute conveyance to
Assignee of all of Assignor’s right, title and interest in the Assigned Property
and was not, and is not now, intended as a mortgage, trust conveyance, or
security of any kind;

 

That it was the intention of Assignor, as Assignor in the Assignment, to convey,
and by the Assignment did convey, to Assignee all its right, title, and interest
absolutely in and to the Assigned Property;

 

That possession of the Real Property has been surrendered to Assignee;

 

That, in the execution and delivery of the Assignment, Assignor was not acting
under any misapprehension with regard to the effect of the Assignment, acted
freely and voluntarily, and was not acting under coercion or duress;

 

That the consideration for the Assignment (the “Consideration”) was, and is, the
execution by DOF IV REIT Holdings, LLC, a Delaware limited liability company
(“Leasehold Mortgagee”), of a covenant not to sue Assignor with respect to the
debt owing to Leasehold Mortgagee and secured by that certain Leasehold
Mortgage, Assignment of Leases and Rents, Security Agreement and Financing
Statement as Fixture Filing dated as of November 9, 2012, and recorded November
9, 2012, in the Bureau of Conveyances of the State of Hawaii as Document No.
A-46960423;

 

Lahaina Deed in Lieu AgreementQ-1 

 

 

That at the time of the execution and delivery of the Assignment Affiant
believed, and Affiant now believes, that the Consideration exceeds the fair
value of the Assigned Property;

 

That this Estoppel Affidavit is made for the protection and benefit of Assignee
and its successors and assigns, and all other parties hereafter dealing with, or
who may hereafter acquire an interest in, the Assigned Property, and
particularly for the benefit of Fidelity National Title Insurance Company, which
is about to insure title to the Assigned Property in reliance thereon, and any
other title company that may hereafter insure title to the Assigned Property;

 

That Affiant will testify, declare, depose, or certify before any competent
tribunal, office, or person, in any case now pending or that may hereafter be
instituted, to the truth of the particular facts set forth in this Estoppel
Affidavit; and

 

That Affiant has executed this Estoppel Affidavit as an individual and also for
and on behalf of Assignor, pursuant to due authorization, as of the date below.

 

  Dated as of ______________________, 2013     AFFIANT:          

 

State of California ) ss.   )   County of __________ )  

 

Subscribed and sworn to (or affirmed) before me on this ____day of _______,
2013, by ________________________, proved to me on the basis of satisfactory
evidence to be the person(s) who appeared before me.

 

Signature ________________________ Seal

 

Lahaina Deed in Lieu AgreementQ-2 

 

 

Exhibit A to Deed in Lieu of Foreclosure Estoppel Certificate

 

[DESCRIPTION TO BE ATTACHED]

 

Lahaina Deed in Lieu AgreementQ-3 

 

 

EXHIBIT R

 

PAYABLES STATEMENT

 

[ATTACHED]

 

Lahaina Deed in Lieu AgreementR-1 

 

 



 

Database: TNPSTRATEGIC       Page: 1 Report ID: TNP_OPENLST   TNP_Open Invoice
List   Date: 6/17/2013 ENTITY: 766     TNP SRT Lahaina Gateway LLC   Time: 10:36
AM                                 Vendor Id Invoice       Account     Invoice #
Date Due Date         P.O. Number Entity Reference AP InvImp No Number Status
Open Amount                     ALEALA01 Alert Alarm of Hawaii            
I01173354 5/1/2013 5/1/2013 766 5/13 Repair & Monitoring   6101-000 Release for
Payment 58.13 I01173355 5/1/2013 5/1/2013 766 5/13 Repair & Monitoring  
6101-000 Release for Payment 58.13 I01173356 5/1/2013 5/1/2013 766 5/13
Monitoring   6101-000 Release for Payment 58.13 I01173358 5/1/2013 5/1/2013 766
5/13 Monitoring   6101-000 Release for Payment 58.13 I01187009 6/1/2013 7/1/2013
766 6/13 Repair & Monitoring   6101-000 Release for Payment 58.13 I01187010
6/1/2013 7/1/2013 766 6/13 Repair & Monitoring   6101-000 Release for Payment
58.13 I01187011 6/1/2013 7/1/2013 766 6/13 Monitoring Only   6101-000 Release
for Payment 58.13 I01187013 6/1/2013 7/1/2013 766 6/13 Monitoring Only  
6101-000 Release for Payment 58.13                 Vendor ALEALA01 Totals:      
      465.04                   BUGMAN02 Bug Man Termite & Pest Control, Inc.    
        48138 4/11/2013 4/26/2013  766 04/13 Pest Svc   6265-000 Release for
Payment 364.58       Vendor BUGMAN02 Totals:   364.58                  
  CBRINC01 CBRE, Inc.               2013-688412-00 2/8/2013 2/8/2013 766 COUNTY
OF MAUI LEASE   1912-000 Release for Payment 15,926.40 2013-700042-0C 5/13/2013
5/13/2013 766 RAINBOW DIALYSIS LLC LEA   1912-000 Release for Payment 26,433.58
2013-700622-0C 5/16/2013 5/16/2013 766 STATE FARM INS RENEWAL   1912-000 Release
for Payment 871.87 2013-701824-0C 5/30/2013 5/30/2013 766 HAG INC LEASE  
1912-000 Release for Payment 8,597.86 ASV0153055P 6/11/2013 6/11/2013 766
2/13-4/13 MF ADJ, 6/13 MF   6478-000 Release for Payment 18,084.05              
    Vendor CBRINC01 Totals:             69,913.76                    DENLOPO1
Dennis J. Loput, Jr.             04092013001-TN 4/9/2013 5/9/2013 766 Lease
Draft - H.A.G.   1918-000 Release for Payment 500.00 41713001-TNP 4/17/2013
5/17/2013 766 Rainbow Dialysis - Lease   1918-000 Release for Payment 300.00
42913001-TNP 4/29/2013 5/29/2013 766 Lease Draft - H.A.G. Inc.   1918-000
Release for Payment 200.00 42913002-TNP 4/29/2013 5/29/2013 766 Lease Draft
Amdmt - State Fan   1918-000 Release for Payment 250.00                 Vendor
DENLOPOI Totals:             1,250.00                   DUFPHE01 Duff & Phelps,
LLC             SF00124368 3/28/2013 4/27/2013  766 Professional Svc   6557-000
Release for Payment 13,000.00                   Vendor DUFPHE01 Totals:        
    13,000.00                    HAWBUI01 Hawaiian Building Maintenance        
   

   

 

 

 

Database: TNPSTRATEGIC       Page: 2 Report ID: TNP_OPENLST   TNP_Open Invoice
List   Date: 6/17/2013 ENTITY: 766     TNP SRT Lahaina Gateway LLC   Time: 10:36
AM                                 Vendor Id Invoice       Account     Invoice #
Date Due Date         P.O. Number Entity Reference AP InvImp No Number Status
Open Amount                   0027988-IN 4/1/2013 5/1/2013 766 4/13 Janitorial
Svc   6016-000 Release for Payment 8,645.78 0028262-IN 5/1/2013 5/31/2013 766
5/13 Janitorial Svc   6016-000 Release for Payment 8,645.78 0028459-IN 5/17/2013
6/16/2013 766 5/13 Supplies   6022-000 Release for Payment 476.56 0028552-IN
6/1/2013 7/1/2013 766 6/13 Janitorial svc   6016-000 Release for Payment
8,645.78                   Vendor HAWBUI01 Totals:           26,413.90          
        HO000490 KONE Inc.               221178585 5/1/2013 5/31/2013 766
5/1-7/31/13 Elevator Maint.   6116-000 Release for Payment 4,378.88            
      Vendor HO000490 Totals:             4,378.88                   LANHAW01
Landscape Hawaii, Inc.             5434 4/1/2013 5/1/2013 766 04/13 Landscape
Svc   6225-000 Release for Payment 6,199.96 5886 5/1/2013 5/31/2013 766 5/13
Landscape Svc   6225-000 Release for Payment 6,199.96                   Vendor
LANHAW01 Totals:             12,399.92                   MAUDIS01 Maui Disposal
Company Inc.             357213 5/15/2013 5/30/2013 766 06/13 Trash Svc  
6314-000 Release for Payment 1,227.43                   Vendor MAUDIS01 Totals:
            1,227.43                 TNP SRT Lahaina Gateway LLC Total:        
  129,413.51               Grand total:           129,413.51

 

 

 

 



 

EXHIBIT S

 

FORM OF RELEASE OF CLAIMS

 

RELEASE OF CLAIMS

 

This Release of Claims is dated as of June 10, 2013, and is effective as of the
Closing Date (as defined below). Reference is made herein to:

 

A.           that certain Loan Agreement, dated as of November 9, 2012 (the
“Loan Agreement”), by and between DOF IV REIT HOLDINGS, LLC (“Lender”), and TNP
SRT LAHAINA GATEWAY, LLC, a Delaware limited liability company to be renamed SRT
LAHAINA GATEWAY, LLC (“Borrower”);

 

B.           that certain Guaranty, dated as of November 9, 2012 (the
“Guaranty”), by Mr. Anthony W. Thompson, an individual, and TNP STRATEGIC RETAIL
TRUST, INC., a Maryland corporation to be renamed STRATEGIC REALTY TRUST, INC.
(“Guarantor”) in favor of Lender;

 

C.           that certain Pledge Agreement, dated as of November 9, 2012,
executed by TNP SRT Lahaina Gateway Mezz, LLC, a Delaware limited liability
company to be renamed SRT Lahaina Gateway Mezz, LLC (“Sole Member”), in favor of
Lender, and that certain Pledge Agreement, dated as of November 9, 2012,
executed by TNP SRT Lahaina Gateway Mezz Holdings, LLC, a Delaware limited
liability company to re renamed SRT Lahaina Gateway Mezz Holdings, LLC
(“Holdings”), in favor of Lender (collectively the “Pledge Agreements”); and

 

D.           that certain Deed in Lieu of Foreclosure Agreement by and among
Borrower, Lender and Guarantor dated as of June 10, 2013 (“Agreement”).

 

Each of Borrower, Guarantor, Sole Member and Holdings (collectively, the
“Releasing Parties”) are delivering this Release of Claims, effective as of the
Closing Date (as defined in the Agreement, the “Closing Date”), to Lender,
TORCHLIGHT LOAN SERVICES, LLC, a limited liability company (“TLS”), and
TORCHLIGHT INVESTORS, LLC, a limited liability company (“TI”) (TLS and TI having
served as agents of Lender in connection with this transaction).

 

Each of the Releasing Parties, for themselves and their respective officers,
directors, members, managers, principals, partners, shareholders, affiliates,
employees, heirs, executors, administrators, legal representatives, successors
and assigns, hereby unconditionally and irrevocably releases, remises, acquits,
satisfies, waives and forever discharges Lender, TLS and TI, and each of their
respective officers, directors, members, managers, principals, partners,
shareholders, affiliates, agents, employees, accountants, attorneys, and legal
representatives (collectively, the “Lender Parties”) of and from any and all
liabilities, actions, causes of action, suits, damages, judgments, claims,
losses, costs and expenses of any kind whatsoever, whether in law or in equity,
direct or indirect, contingent or consequential, liquidated or unliquidated,
known or unknown, suspected or unsuspected, presently existing or which may
hereafter arise (collectively, “Claims”), with respect to any matter occurring
from the beginning of time to immediately prior to the Closing Date which:

 

(i)           relate to or arise under the Loan Agreement, or

 

(ii)          relate to the Loan (as defined in the Loan Agreement), or

 

Lahaina Deed in Lieu AgreementS-1 

 

 

(iii)         relate to or arise under any other Loan Documents (as defined in
the Loan Agreement), or

 

(iv)         relate to the Property (as defined in the Loan Agreement), or

 

(iv)         relate to or arise under the Guaranty or the Pledge Agreements.

 

Each of the Releasing Parties hereby represents and warrants that it has not
previously assigned, sold or transferred, or attempted to assign, sell or
transfer, any of the Claims, and agrees not to assign or transfer any of the
Claims in the future.

 

Each of the Releasing Parties hereby represents, warrants and covenants that it
(i) has been provided with adequate information regarding this Release of Claims
and the subject matter hereof, (ii) has had adequate opportunity to consult
legal counsel of the Releasing Party’s choice regarding this Release of Claims,
(iii) has executed and delivered this Release of Claims pursuant to the free
will of the Releasing Party, and (iv) has executed this Release of Claims on a
fully informed basis and with full knowledge of the consequences thereof.

 

Each of the Releasing Parties hereby expressly and irrevocably waives its rights
under any applicable statute, rule, regulation, legal principle, or legal
doctrine applicable in any state or territory of the United States or any
foreign jurisdiction which provides that a release does not extend to claims
which a releasing party does not know or suspect to exist in its favor at the
time of executing such release, which if known by the releasing party would have
materially affected its settlement with the released party.

 

Notwithstanding the preceding paragraph and the below choice of law provision,
with respect to the releases set forth above Releasing Parties each hereby
certify that they have read and understood the provisions of California Civil
Code Section 1542 and have consulted or have had the opportunity to consult with
their respective counsel regarding the same. Releasing Parties hereby waive any
and all rights under California Civil Code Section 1542, which provides as
follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

Releasing Parties fully understand that they cannot hereafter make any further
claims against or seek any further recovery from one another by reason of any
Claim of any nature whatsoever in existence prior to the Closing Date, except as
provided herein. Releasing Parties further acknowledge that they or their
respective attorneys may hereafter discover facts different from or in addition
to those which they or their attorneys now know or believe to be true with
respect to the released claims and rights, and they agree that this Release of
Claims shall be and remain in effect as a full and complete release except as
provided herein, notwithstanding any such different or additional facts. The
Releasing Parties have initialed below to further confirm the foregoing.

 

Borrower:__________________ Guarantor:__________________

 

Sole Member: __________________ Holdings: ____________________

 

This Release of Claims shall be governed by and interpreted in accordance with
the laws of the State of New York, without regard to conflict of law provisions.

 

Lahaina Deed in Lieu AgreementS-2 

 

 

Following the assertion or threatened assertion of any Claim against any Lender
Party, Releasing Parties shall immediately reimburse Lender Parties for all fees
and costs, including reasonable attorneys’ fees and experts’ fees and costs
incurred by Lender Parties, whether before or after any judgment, for
enforcement of this Release of Claims or any of its terms, or the exercise of
any rights or remedies hereunder and/or at law, in equity or otherwise, whether
or not any action or proceeding is filed.

 

If any term, provision, covenant or condition of this Release of Claims is held
by a court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of this Release of Claims shall remain in full force and effect and
shall in no way be affected, impaired, invalidated or rendered unenforceable.

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

Lahaina Deed in Lieu AgreementS-3 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Release of Claims as of
the Closing Date as set forth above.

 

BORROWER:

 

TNP SRT LAHAINA GATEWAY LLC, a Delaware limited liability company

 

  By: TNP SRT Lahaina Gateway Mezz, LLC, a Delaware limited liability company,
its sole member       By: TNP SRT Lahaina Gateway Mezz Holdings, LLC, a Delaware
limited liability company, its sole member       By: TNP SRT Lahaina Gateway
Holdings, LLC, a Delaware limited liability company, its sole member       By:
TNP Strategic Retail Operating Partnership, LP, a Delaware limited partnership,
its sole member       By: TNP Strategic Retail Trust, Inc., a Maryland
corporation, its general partner

 

  By:       Name:       Title:    

 

GUARANTOR:

 

TNP STRATEGIC RETAIL TRUST, INC.,

a Maryland corporation

 

By:     Name:     Title:    

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

Lahaina Deed in Lieu AgreementS-4 

 

 

SOLE MEMBER:

 

TNP SRT LAHAINA GATEWAY MEZZ, LLC, a Delaware limited liability company

 

  By: TNP SRT Lahaina Gateway Mezz Holdings, LLC, a Delaware limited liability
company, its sole member       By: TNP SRT Lahaina Gateway Holdings, LLC, a
Delaware limited liability company, its sole member       By: TNP Strategic
Retail Operating Partnership, LP, a Delaware limited partnership, its sole
member       By: TNP Strategic Retail Trust, Inc., a Maryland corporation, its
general partner

 

  By:       Name:       Title:    

 

HOLDINGS:

 

TNP SRT LAHAINA GATEWAY MEZZ HOLDINGS, LLC, a Delaware limited liability company

 

  By: TNP SRT Lahaina Gateway Holdings, LLC, a Delaware limited liability
company, its sole member       By: TNP Strategic Retail Operating Partnership,
LP, a Delaware limited partnership, its sole member       By: TNP Strategic
Retail Trust, Inc., a Maryland corporation, its general partner

 

  By:       Name:       Title:    

 

Lahaina Deed in Lieu AgreementS-5 

 

 

EXHIBIT T

 

ADDITIONAL REPRESENTATIONS AND WARRANTIES

 

Borrower and Guarantor additionally represent and warrant to Lender as follows:

 

1.           Except for monetary defaults under the Loan Documents, in respect
of the Property, Borrower and Guarantor are not in default or breach under any
applicable law or order of any court, administrative agency or other
governmental entity, or any agreement or document to which Borrower or Guarantor
is a party, or by which Borrower or Guarantor may be bound or to which the
Property or any portion of their properties or assets may be subject.

 

2.           Borrower has filed all tax returns that are required by federal,
state or other law to be filed prior to the Closing Date and has paid all
income, franchise, general excise, sales, use, employment, and property taxes
that have become due.

 

3.           Other than the Assigned Contracts as set forth in Exhibit D, there
is not any contract or agreement, oral or written, or any amendment or
supplement to any such contract or agreement, to which Borrower is a party or
that affects the Property except the management and leasing agreements which are
required to be terminated at or prior to the Closing Date. The Assigned
Contracts do not require the consent or waiver of any individual, corporation,
partnership, or other entity (including any governmental authority) to the
consummation of the transaction contemplated by this Agreement, except as may be
otherwise set forth in the Assigned Contracts. True and complete copies of all
Assigned Contracts have been provided to Lender. Except as may be otherwise set
forth in the Assigned Contracts, the Assigned Contracts have not been modified
or amended. The Assigned Contracts are in full force and effect and no default
by any party thereto exists under the Assigned Contracts.

 

4.           Except for the Assigned Contracts, the Loan Documents, the
Permitted Exceptions or as expressly disclosed in Exhibit R, to Borrower’s and
Guarantor’s Knowledge Borrower has no material contingent, liquidated or other
liabilities or obligations with respect to the Property.

 

5.            Borrower holds the Leasehold as the current Tenant under the
Ground Lease and has good title to the other components of the Property and to
Borrower’s and Guarantor’s Knowledge there are no existing liens, encumbrances,
agreements, encroachments, overlaps, special assessments, claims, leases,
tenancies, other adverse interests, or defects upon or affecting the Property,
except for the Permitted Exceptions.

 

6.           To Borrower’s and Guarantor’s Knowledge, the Property is in
material compliance with all applicable governmental laws.

 

7.           To Borrower’s and Guarantor’s Knowledge, there are no unpaid bills
or invoices for labor, services, or work performed upon the Real Estate or
within the improvements thereon, or for materials or supplies furnished or
delivered to, or in connection with, the Real Estate, that could result in the
filing of mechanic’s, materialmen’s, or laborer’s liens on the Property except
as disclosed on Exhibit R, and there is no work of construction in progress, or
commenced but uncompleted, or contracted for, at the Real Estate.

 

Lahaina Deed in Lieu AgreementT-1 

 

 

8.           All Management Documents and the tangible personal property that is
identified on Exhibit F are located at the Real Estate, at the office of CBRE,
or at Borrower’s offices at 4695 MacArthur Court, Suite 1100, Newport Beach, CA
92660. Borrower has not removed, or permitted the removal of, any tangible
personal property owned at any time by Borrower or Management Documents, except,
in the case of tangible personal property, consumable supplies consumed in the
ordinary course of business or otherwise removed in the ordinary course of
business. To the Knowledge of each of Borrower and Guarantor, the books and
records relating to the Property which were delivered to Lender or Buyer in
connection herewith do not materially misstate, or omit material information
pertaining to, the matters therein covered.

 

9.           To Borrower’s and Guarantor’s Knowledge, there has been no
presence, use, generation, release, production, disposal, migration, or storage
on the Property of any Hazardous Materials or any other activity that could have
toxic results, and there is no proceeding or inquiry by any Authority with
respect thereto. For purposes of this Agreement, the term “Hazardous Substances”
shall have the meaning ascribed to it in the Environmental Indemnity.

 

10.         To Borrower’s and Guarantor’s Knowledge, no personal property is
registered under any so called certificate of title, or similar documents.

  

Lahaina Deed in Lieu AgreementT-2 

 

 

EXHIBIT U

 

FORM OF INDEMNITY

 

INDEMNITY

(Lahaina Gateway)

 

This Indemnity is dated as of June 10, 2013, and is given to DOF IV REIT
HOLDINGS, LLC, a Delaware limited liability company (“Lender”), TORCHLIGHT LOAN
SERVICES, LLC, a limited liability company, and TORCHLIGHT INVESTORS, LLC, a
limited liability company (all collectively, “Indemnitees”), by TNP STRATEGIC
RETAIL TRUST, INC., a Maryland corporation to be renamed STRATEGIC REALTY TRUST,
INC. (“Indemnitor”), and is effective as of the Closing Date (as defined in that
certain Deed in Lieu of Foreclosure Agreement by and among TNP SRT LAHAINA
GATEWAY, LLC, a Delaware limited liability company to be renamed SRT LAHAINA
GATEWAY, LLC (“Borrower”), Lender and Indemnitor dated as of June 10, 2013 (the
“Agreement”)).

 

Indemnitor has advised Indemnitees of Indemnitor’s intention to terminate: (i)
the Property and Asset Management Agreement by and between Borrower and TNP
Property Manager, LLC, dated as of November 9, 2012, together with other
property management agreements between other affiliates of Indemnitor and TNP
Property Manager, LLC, (ii) the Advisory Agreement between Indemnitor, TNP
Strategic Retail Operating Partnership, LP and TNP Strategic Advisor, LLC, and
(iii) the authority of certain officers and directors of affiliates of
Indemnitor which are not under substantially the same control as Indemnitor (all
collectively, the “Terminations”).

 

Pursuant to the Agreement, effective as of the Closing Date but with respect to
all matters whether arising before or after the Closing Date, Indemnitor hereby
agrees to indemnify, defend, and hold harmless Indemnitees and each of their
respective officers, directors, members, managers, principals, partners,
shareholders, affiliates, agents, employees, accountants, attorneys, and legal
representatives (collectively, the “Indemnitee Parties”), from and against any
and all claims, causes of action, liability, damages, losses, judgments, awards,
costs and expenses, including reasonable attorneys’ and experts’ fees, costs and
expenses incurred by legal counsel chosen by Indemnitee Parties in their sole
discretion, arising from or related to the Terminations or the Agreement or the
transaction contemplated thereby (collectively, “Claims”).

 

Indemnitor’s liability under this Indemnity is separate from, in addition to,
and not in any way limited by, Indemnitor’s liability under that certain
Guaranty and that certain Environmental Indemnity Agreement, both dated as of
November 9, 2012, executed by Indemnitor in favor of Lender with respect to the
Loan (as defined in the Agreement).

 

Indemnitor hereby represents, warrants and covenants that it (i) has been
provided with adequate information regarding this Indemnity and the subject
matter hereof, (ii) has had adequate opportunity to consult legal counsel of
Indemnitor’s choice regarding this Indemnity, (iii) has executed and delivered
this Indemnity pursuant to the free will of the Indemnitor, and (iv) has
executed this Indemnity on a fully informed basis and with full knowledge of the
consequences thereof.

 

This Indemnity shall be governed by and interpreted in accordance with the laws
of the State of New York applicable to contracts made and to be performed in
such state, without regard to conflict of law provisions, pursuant to Section
5-1401 of the New York General Obligations Law. Any action or proceeding against
any party arising out of or relating to this Indemnity must be instituted
exclusively in the federal or state courts located in the City of New York,
County of New York. Each party irrevocably (i) agrees and consents that such
courts shall have subject matter and specific personal jurisdiction over the
parties and that venue in such courts is proper, (ii) waives any objections it
may now or hereafter have to such jurisdiction or venue, (iii) waives any right
to move for dismissal of any such action or proceeding on grounds of forum non
conveniens, and (iv) acknowledges and agrees that Section 5-1402 of the New York
General Obligations Law requires adjudication of any such suit, action or
proceeding in such courts.

  

Lahaina Deed in Lieu AgreementU-1 

 

 

Following the assertion or threatened assertion of any Claim against any
Indemnitee Party, Indemnitor shall immediately reimburse Indemnitee Parties for
all fees and costs, including reasonable attorneys’ and experts’ fees, costs and
expenses incurred by Indemnitee Parties, whether before or after any judgment,
for enforcement of this Indemnity or any of its terms, or the exercise of any
rights or remedies hereunder and/or at law, in equity or otherwise, whether or
not any action or proceeding is filed.

 

If any term, provision, covenant or condition of this Indemnity is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of this Indemnity shall remain in full force and effect and shall in
no way be affected, impaired, invalidated or rendered unenforceable.

 

[SIGNATURE FOLLOWS ON NEXT PAGE]

 

Lahaina Deed in Lieu AgreementU-2 

 

 

IN WITNESS WHEREOF, Indemnitor has executed this Indemnity as of the Closing
Date as set forth above.

 

INDEMNITOR: TNP STRATEGIC RETAIL TRUST, INC., a
Maryland corporation       By:     Name:     Title:  

 



Lahaina Deed in Lieu AgreementU-3 

